 
 
Exhibit 10.1
 
[EXECUTION COPY]

 



--------------------------------------------------------------------------------

 
CREDIT AGREEMENT


dated as of


January 4, 2011,


among


RADIOSHACK CORPORATION,
as Borrower


THE OTHER FACILITY GUARANTORS PARTY HERETO FROM TIME TO TIME


THE LENDERS PARTY HERETO


and


BANK OF AMERICA, N.A.,
as Administrative Agent






MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED


and


WELLS FARGO CAPITAL FINANCE, LLC,
as Joint Lead Arrangers and Joint Bookrunners






WELLS FARGO CAPITAL FINANCE, LLC,
as Syndication Agent, and






REGIONS BANK,
as Documentation Agent
 


 




 

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
ARTICLE I
1

 
 
SECTION 1.01
Definitions           
1








 
SECTION 1.02
Terms Generally 
44

 
 
SECTION 1.03
Accounting Terms 
45

 
 
SECTION 1.04
Rounding 
45

 
 
SECTION 1.05
Times of Day 
45

 
 
SECTION 1.06
Letter of Credit Amounts 
46

 
 
SECTION 1.07
Certifications 
46

 
ARTICLE II
AMOUNT AND TERMS OF CREDIT 
46

 
 
SECTION 2.01
Commitment of the Lenders 
46

 
 
SECTION 2.02
Increase in Total Commitments 
47

 
 
SECTION 2.03
Reserves 
49

 
 
SECTION 2.04
Revolving Credit Loans 
49

 
 
SECTION 2.05
Overadvances 
52

 
 
SECTION 2.06
Swingline Loans. 
53

 
 
SECTION 2.07
Evidence of Debt; Notes 
54

 
 
SECTION 2.08
Interest on Loans 
54

 
 
SECTION 2.09
Alternate Rate of Interest for Revolving Credit Loans 
55

 
 
SECTION 2.10
Change in Legality 
55

 
 
SECTION 2.11
Letters of Credit 
56

 
 
SECTION 2.12
Increased Costs 
60

 
 
SECTION 2.13
Termination or Reduction of Commitments 
61

 
 
SECTION 2.14
Optional Prepayment of Revolving Credit Loans; Reimbursement of Lenders 
62

 
 
SECTION 2.15
Mandatory Prepayment; Cash Collateral 
64

 
 
SECTION 2.16
Credit Card Arrangements; Cash Management 
64

 
 
SECTION 2.17
Fees 
67

 
 
SECTION 2.18
Maintenance of Loan Account; Statements of Account 
68

 
 
SECTION 2.19
Payments 
68

 
 
SECTION 2.20
Settlement Amongst Lenders. 
70

 
 
SECTION 2.21
Taxes 
71

 
 
SECTION 2.22
Mitigation Obligations; Replacement of Lenders. 
75

 
 
SECTION 2.23
Cash Collateral 
76

 
 
SECTION 2.24
Defaulting Lenders 
77

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES 
79

 



 
SECTION 3.01
Existence, Qualification and Power; Compliance with Laws
79

 
 
SECTION 3.02
Authorization; No Contravention 
79

 
 
SECTION 3.03
Governmental Authorization; Other Consents 
80

 
 
SECTION 3.04
Binding Effect 
80

 
 
SECTION 3.05
Financial Statements; No Material Adverse Effect 
80

 
 
SECTION 3.06
Litigation 
80

 
 
SECTION 3.07
No Default 
81

 
 
SECTION 3.08
Ownership of Property; Liens 
81

 
 
SECTION 3.09
Environmental Compliance 
81

 
 
SECTION 3.10
Taxes 
82

 
 
SECTION 3.11
ERISA; Plan Compliance 
82

 
 
SECTION 3.12
Subsidiaries; Equity Interests; Investments 
83

 
 
SECTION 3.13
Margin Regulations; Investment Company Act 
83

 
 
SECTION 3.14
Disclosure 
83

 
 
SECTION 3.15
Intellectual Property; Licenses, Etc 
84

 
 
SECTION 3.16
Solvency 
84

 
 
SECTION 3.17
Security Documents 
84

 
ARTICLE IV
CONDITIONS 
85

 
 
SECTION 4.01
Conditions to Effectiveness of Credit Agreement and Conditions Precedent to Each
Loan and Each Letter of Credit on the Closing Date 
85

 
 
SECTION 4.02
Conditions Precedent to Each Credit Extension after the Closing Date 
88

 
ARTICLE V
AFFIRMATIVE COVENANTS 
89

 
 
SECTION 5.01
Financial Statements 
89

 
 
SECTION 5.02
Certificates; Other Information 
91

 
 
SECTION 5.03
Notices 
93

 
 
SECTION 5.04
Payment of Taxes, Etc 
94

 
 
SECTION 5.05
Preservation of Existence, Etc 
94

 
 
SECTION 5.06
Maintenance of Properties 
94

 
 
SECTION 5.07
Maintenance of Insurance. 
94

 
 
SECTION 5.08
Compliance with Laws 
95

 
 
SECTION 5.09
Books and Records 
95

 
 
SECTION 5.10
Inspection Rights 
95

 
 
SECTION 5.11
Covenant to Become a Loan Party and Give Security 
97

 
 
SECTION 5.12
Compliance with Environmental Laws 
98

 
 
SECTION 5.13
Further Assurances and Post-Closing Conditions 
98

 
 
SECTION 5.14
Physical Inventories 
99

 
 
SECTION 5.15
Use of Proceeds of Credit Extensions. 
99

 
ARTICLE VI
NEGATIVE COVENANTS 
99

 
 
SECTION 6.01
Liens 
99

 
 
SECTION 6.02
Investments 
101

 
 
SECTION 6.03
Indebtedness 
103

 
 
SECTION 6.04
Fundamental Changes 
104

 
 
SECTION 6.05
Dispositions 
105

 
 
SECTION 6.06
Restricted Payments 
107

 
 
SECTION 6.07
Change in Nature of Business 
108

 
 
SECTION 6.08
Transactions with Affiliates 
108

 
 
SECTION 6.09
Burdensome Agreements 
108

 
 
SECTION 6.10
Prepayments, Etc., of Indebtedness 
109

 
 
SECTION 6.11
Use of Proceeds 
110

 
 
SECTION 6.12
Minimum Availability 
110

 
ARTICLE VII
EVENTS OF DEFAULT 
110

 
 
SECTION 7.01
Events of Default 
110

 
 
SECTION 7.02
Remedies Upon Event of Default 
113

 
 
SECTION 7.03
Application of Proceeds 
113

 
ARTICLE VIII
THE ADMINISTRATIVE AGENT 
114

 
 
SECTION 8.01
Appointment and Authority 
114

 
 
SECTION 8.02
Rights as a Lender 
115

 
 
SECTION 8.03
Exculpatory Provisions 
115

 
 
SECTION 8.04
Reliance by Administrative Agent 
116

 
 
SECTION 8.05
Delegation of Duties 
116

 
 
SECTION 8.06
Resignation of Administrative Agent 
117

 

 
SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders
117



 
 
SECTION 8.08
No Other Duties, Etc 
118

 
 
SECTION 8.09
Administrative Agent May File Proofs of Claim 
118

 
 
SECTION 8.10
Collateral and Guaranty Matters 
119

 
 
SECTION 8.11
Loan Documents 
120

 
 
SECTION 8.12
Other Liabilities 
120

 
ARTICLE IX
MISCELLANEOUS 
120

 
 
SECTION 9.01
Amendments, Etc 
120

 
 
SECTION 9.02
Notices; Effectiveness; Electronic Communications 
122

 
 
SECTION 9.03
No Waiver; Cumulative Remedies 
124

 
 
SECTION 9.04
Expenses; Indemnity; Damage Waiver 
125

 
 
SECTION 9.05
Payments Set Aside 
127

 
 
SECTION 9.06
Successors and Assigns 
127

 
 
SECTION 9.07
Confidentiality 
132

 
 
SECTION 9.08
Setoff; Sharing of Excess Payments 
132

 
 
SECTION 9.09
Interest Rate Limitation 
134

 
 
SECTION 9.10
Counterparts 
134

 
 
SECTION 9.11
Integration 
134

 
 
SECTION 9.12
Severability 
134

 
 
SECTION 9.13
GOVERNING LAW; JURISDICTION; ETC 
135

 
 
SECTION 9.14
WAIVER OF RIGHT TO TRIAL BY JURY 
136

 
 
SECTION 9.15
Agency for Perfection 
136

 
 
SECTION 9.16
USA PATRIOT ACT, ETC 
136

 
 
SECTION 9.17
No Advisory or Fiduciary Responsibility 
137

 
 
SECTION 9.18
Foreign Asset Control Regulations 
137

 
 
SECTION 9.19
Survival 
138

 
 
SECTION 9.20
Press Releases and Related Matters 
138

 
 
SECTION 9.21
Electronic Execution of Assignments and Certain Other Documents 
138

 
 
SECTION 9.22
ENTIRE AGREEMENT 
138

 
 
SECTION 9.23
Judgment Currency
139

 
 
 

--------------------------------------------------------------------------------

 

EXHIBITS
 
 

 Exhibit A:   Form of Assignment and Acceptance  Exhibit B:   Form of Customs
Broker Agreement  Exhibit C:   Form of Notice of Borrowing  Exhibit D:   Form of
Joinder  Exhibit E:    Form of Credit Card Notification  Exhibit F:    Form of
Compliance Certificate  Exhibit G:    Form of Borrowing Base Certificate
 Exhibit H:   Form of Solvency Certificate

 
                                                                                                                                                                                                                        
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULES
 
Schedule 1.1(a):                               Lenders and Commitments
Schedule 1.1(b):                               Existing Letters of Credit
Schedule 4.01(c):                             Local Counsel Opinions
Schedule 5.02(e):                             Reporting Requirements
Schedule 6.01:                                  Permitted Encumbrances
Schedule 6.02:                                  Permitted Investments
Schedule 6.03:                                  Existing Indebtedness
Schedule 9.02:                                  Administrative Agent’s Office,
Certain Addresses for Notices



 
 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT dated as of January 4, 2011, is among RADIOSHACK
CORPORATION, a Delaware corporation (the “Borrower”), the other Facility
Guarantors (such term and each other capitalized term used but not defined in
this introductory statement having the meaning given it in ARTICLE I) party
hereto from time to time, the Lenders, and BANK OF AMERICA, N.A., as
administrative agent and collateral agent (in such capacity, including any
successor thereto, the “Administrative Agent”) for itself and the other Lenders.
 
W I T N E S S E T H:
 
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to extend such credit to the Borrower on the terms
and subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:
 
 
ARTICLE I
 
SECTION 1.01  Definitions.
 
As used in this Agreement, the following terms have the meanings specified
below:
 
“2.50% Notes” means the Borrower’s 2.50% Senior Convertible Notes due 2013
issued pursuant to the 2.50% Notes Indenture.
 
“2.50% Notes Indenture” means that certain Indenture, dated as of August 18,
2008, between the Borrower and The Bank of New York Mellon Trust Company, N.A.
 
“2.50% Note Redemption Reserve” means, to the extent any 2.50% Notes remain
outstanding on July 2, 2013, an Availability Reserve established by the
Administrative Agent on such day in an amount equal to the remaining principal
balance of the 2.50% Notes as of such date; provided, however, that the
Administrative Agent shall release such 2.50% Note Redemption Reserve in full
(or, in the case of a partial refinance or redemption, discharge or defeasance,
the applicable portion thereof) upon the earliest to occur of (x) the date that
the Administrative Agent shall have received evidence, reasonably satisfactory
to it, that the outstanding 2.50% Notes (or a portion of such outstanding 2.50%
Notes) shall have been refinanced pursuant to a Permitted Refinancing, (y) the
date that the Administrative Agent shall have received evidence, reasonably
satisfactory to it, that the outstanding 2.50% Notes (or a portion of such
outstanding 2.50% Notes) shall have been redeemed, discharged or defeased and
(z) a request for a Borrowing, the proceeds of which are used to redeem,
discharge or defease all, or portion of, the outstanding 2.50% Notes, which
Borrowing shall be certified as such by a Responsible Officer of the Borrower.
 
 
1

--------------------------------------------------------------------------------

 
“ABL Primary Collateral” means all of the following assets and property of any
Loan Party, whether now owned or hereafter acquired:  (a) all Accounts; (b) all
rights under contracts relating to the creation or collection of Accounts; (c)
all rights under any existing or future policy of insurance to the extent
relating to Accounts; (d) all Letter-of-Credit Rights, guarantees, Supporting
Obligations and other obligations securing or supporting any Accounts; (e) all
Inventory; (f) all rights under contracts relating to the acquisition,
completion or sale of Inventory; (g) all rights under any existing or future
policy of insurance to the extent relating to Inventory; (h) all cash and Cash
Equivalents; (i) all DDAs (including all Deposit Accounts), including all cash,
Cash Equivalents, checks, other negotiable instruments, funds and other
evidences of payments held therein; (j) Securities Accounts, Security
Entitlements and Securities credited to such Securities Account, and, in each
case, all cash, Cash Equivalents, checks and other property held therein or
credited thereto; (k) all Documents and Instruments relating to any of the
foregoing; (l) all books and Records relating to any of the foregoing; and (m)
any and all Proceeds and products of any of the foregoing (including, without
limitation, insurance proceeds, General Intangibles (other than any Intellectual
Property), Chattel Paper (including Tangible Chattel Paper and Electronic
Chattel Paper), Commercial Tort Claims, Investment Property, Instruments,
Securities, cash, Financial Assets, Letter-of-Credit Rights and Supporting
Obligations relating to any of the foregoing and other proceeds or products of
any of the foregoing); provided, however, that ABL Primary Collateral” shall not
include (i) to the extent not applied to repay any Obligations in accordance
with the terms hereof, identifiable proceeds from the disposition of any
Collateral (other than ABL Primary Collateral) to the extent (x) such proceeds
are required by the terms of the Indebtedness or other obligations secured by
such Collateral to be applied to prepay such Indebtedness or other obligations
or (y) are otherwise required to be segregated and/or maintained in any
specified DDA by the terms of such Indebtedness or such other obligations and
(ii) any specified DDA in which solely proceeds described in clause (i)(y) above
are maintained.  Terms used in this definition of “ABL Primary Collateral”
without definition that are defined in the UCC have the meanings given to such
term in the UCC.
 
“ACH” means automated clearing house transfers.
 
“Account(s)” means “accounts” as defined in the UCC.
 
“Account Debtor” means the customer of a Loan Party who is obligated on or under
an Account.
 
“Acquired EBITDA” shall mean, with respect to any Person or business acquired
pursuant to a Permitted Acquisition for any period, the amount for such period
of Consolidated EBITDA of such any Person or business so acquired (determined
using such definitions as if references to the Borrower and its Subsidiaries
therein were to such Person or business), all as determined on a consolidated
basis in a manner consistent with GAAP.
 
“Acquisition” means, with respect to a specified Person, (a) a purchase or
acquisition of a fifty percent (50%) or greater interest in the Capital Stock of
any other Person, (b) a purchase or acquisition of all or substantially all of
the assets of any other Person, (c) a purchase or acquisition of a Real Estate
portfolio or one or more Stores or Kiosks from any other Person or assets
constituting a business unit, line of business or division of any other Person,
or (d) any merger, amalgamation or consolidation of such Person with any other
Person or other transaction or series of transactions resulting in the
acquisition of all or substantially all of the assets, or a fifty percent (50%)
or greater interest in the Capital Stock of, any Person, in each case in any
transaction or group of transactions which are part of a common plan.
 
“Additional Commitment Lender” shall have the meaning provided in SECTION
2.02(a).
 
 
2

--------------------------------------------------------------------------------

 
“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of one percent) equal to (a) the LIBO Rate
multiplied by (b) the Statutory Reserve Rate.  The Adjusted LIBO Rate will be
adjusted automatically as of the effective date of any change in the Statutory
Reserve Rate.
 
“Adjustment Date” has the meaning provided in clause (b) of the definition of
“Applicable Margin.”
 
“Administrative Agent” has the meaning provided in the preamble to this
Agreement.
 
“Administrative Agent’s Account” has the meaning provided in SECTION 2.16(b).
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated, and in effect from time to time.
 
“Alternative Currency” means, with respect to any Letter of Credit, each
currency (other than Dollars) that is approved by the Administrative Agent and
the applicable Issuing Bank.
 
“Applicable Law” means as to any Person, all international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, whether or not having the force of law and applicable to such
Person.
 
“Applicable Margin” means:
 
(a)           From and after the Closing Date until the first Adjustment Date,
(i) for purposes of determining any Letter of Credit Fee, Level I of the pricing
grid below, and (ii) for any other purpose, the percentages per annum set forth
in Level II of the pricing grid below; and
 
(b)           On the first day of each Fiscal Quarter (each, an “Adjustment
Date”), commencing with the Fiscal Quarter beginning on April 1, 2011, the
applicable percentages per annum set forth below determined by reference to the
Average Daily Availability Percentage for the most recently ended Fiscal Quarter
immediately preceding such Adjustment Date.
 
 
3

--------------------------------------------------------------------------------

 
Level
Average Daily Availability Percentage
LIBO Applicable Margin
Prime Rate Applicable Margin
I
Greater than 66-2/3%
2.25%
1.25%
II
Less than or equal to 66-2/3% but greater than 33-1/3%
2.50%
1.50%
III
Less than or equal to 33-1/3%
2.75%
1.75%

 
“Applicable Unused Fee Rate” means:
 
(a)           From and after the Closing Date until the first Fee Adjustment
Date, the percentage per annum set forth in Level II of the fee grid below; and
 
(b)           On the first day of each Fiscal Quarter (each, a “Fee Adjustment
Date”), commencing with the Fiscal Quarter beginning on April 1, 2011, the
applicable percentage per annum set forth below determined by reference to the
Average Daily Used Commitment Percentage for the most recently ended Fiscal
Quarter immediately preceding such Fee Adjustment Date:
 
Level
Average Daily Used
Commitment Percentage
Applicable
Unused Fee Rate
I
Greater than 50%
0.375%
II
Less than or equal to 50%
0.500%

 
“Appraised Value” means the net appraised recovery value of the Borrower’s
Inventory (expressed as a percentage of the Cost of such Inventory) as
reasonably determined from time to time by reference to the most recent
appraisal received by the Administrative Agent conducted by an independent
appraiser reasonably satisfactory to the Administrative Agent; provided that the
Administrative Agent shall use commercially reasonable efforts to cause any such
independent appraiser to include wireless commissions associated with the sale
of cell phones in its determination of such net appraised recovery value.
 
“Arrangers” means, collectively MLPF&S and WFCF, in their capacities as joint
lead arrangers and joint bookrunners.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.
 
 
4

--------------------------------------------------------------------------------

 
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ending December 31, 2009,
and the related consolidated statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries, audited by PricewaterhouseCoopers
LLP, independent registered public accountants.
 
“Availability” means, at any time, an amount equal to (a) the Maximum Borrowing
Amount at such time minus (b) the Total Outstandings to, or for the account of,
the Borrower at such time.
 
“Availability Reserves” means, (a) the Customer Credit Liability Reserve, (b)
the 2.50% Note Redemption Reserve, (c) the Specified Debt Payment Reserve, (d)
the Priority Rent Reserve and (e) without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such other reserves, as the Administrative Agent from time to time determines in
its Permitted Discretion, to reflect (i) any impediments to the realization upon
the Collateral (including, without limitation, claims and liabilities that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon such Collateral), and (ii) events, conditions, contingencies or
risks which adversely affect any component of the Borrowing Base, the Collateral
included in the Borrowing Base or the validity or enforceability of this
Agreement or the other Loan Documents or any of the material rights or remedies
of the Secured Parties hereunder or thereunder (in each case, whether or not the
foregoing shall constitute a Default or Event of Default).
 
“Average Daily Availability Percentage” means, for any period, the percentage
derived by dividing (a) the average daily Availability during such period by (b)
the average daily Maximum Borrowing Amount during such period.
 
“Average Daily Used Commitment Percentage” means, for any period, the percentage
derived by dividing (a) the average daily Total Outstandings during such period
by (b) the average daily Total Commitments during such period.
 
“Bank of America” means Bank of America, N.A., a national banking association.
 
“Bank Products” means, collectively, (a) any services or facilities (other than
Cash Management Services) provided to any Loan Party by any Lender or any
Affiliate of a Lender on account of (i) credit, debit or stored-value cards,
(ii) purchase cards, and (iii) merchant services, and (b) any Swap Contracts
provided to any Loan Party by any Swap Contract Secured Party, provided that any
Bank Product for the benefit of any Foreign Subsidiary shall name a Borrower as
the party thereto.
 
“Bankruptcy Code” means (Title 11 of the United States Code (11 U.S.C. Section
101 et seq.) as now or hereafter in effect, or any successor thereto.
 
“Blocked Account” has the meaning provided in SECTION 2.16(a).
 
 
5

--------------------------------------------------------------------------------

 
“Blocked Account Agreement” has the meaning provided in SECTION 2.16(a).
 
“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which funds of any of the Loan Parties from one or more DDAs are
deposited and with whom a Blocked Account Agreement has been, or is required to
be, executed in accordance with the terms hereof.
 
“Borrower” has the meaning set forth in the preamble to this Agreement.
 
“Borrower Materials” has the meaning provided in SECTION 5.02.
 
“Borrowing” means (a) the incurrence of Revolving Credit Loans of a single Type,
on a single date and having, in the case of LIBO Loans, a single Interest
Period, or (b) a Swingline Loan.
 
“Borrowing Base” means, at any time of calculation, an amount equal to:
 
(a)           the face amount of Eligible Wireless Receivables of the Loan
Parties multiplied by eighty percent (80%), provided that the aggregate amount
of Eligible Wireless Receivables of the Loan Parties shall not, at any time,
constitute more than twenty-five percent (25%) of the Maximum Borrowing Amount;
 
plus
 
(b)           the Cost of Eligible Inventory of the Loan Parties (other than
Eligible In-Transit Inventory), net of Inventory Reserves, multiplied by
eighty-two and one-half of one percent (82.5%) multiplied by the Appraised Value
of Eligible Inventory of the Loan Parties;
 
plus
 
(c)           the Cost of Eligible In-Transit Inventory of the Loan Parties, net
of Inventory Reserves, multiplied by eighty-two and one-half of one percent
(82.5%) multiplied by the Appraised Value of Eligible Inventory of the Loan
Parties;
 
plus
 
(d)           the face amount of Eligible Trade Receivables of the Loan Parties
multiplied by eighty-five percent (85%);
 
plus
 
(e)           the face amount of Eligible Credit Card Receivables of the Loan
Parties multiplied by ninety percent (90%);
 
minus
 
(f)           without duplication, the then amount of all Availability Reserves.
 
 
6

--------------------------------------------------------------------------------

 
“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit G, certified as complete and correct in all material respects on behalf
of the Borrower by a Responsible Officer of the Borrower.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with SECTION 2.04 or SECTION 2.06, as the case may be.
 
“Breakage Costs” has the meaning provided in SECTION 2.14(b).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, and, if
such day relates to the determination of the LIBO Rate, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
 
“Capital Expenditures” means, with respect to the Loan Parties and their
Subsidiaries for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations); provided that the
term “Capital Expenditures” shall not include:
 
(a)           expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent of the amount
financed from (i) insurance proceeds or compensation awards paid on account of
any damage to, destruction of or other casualty or loss involving any property
or asset or (ii) proceeds from any seizure, condemnation, confiscation or taking
under the power of eminent domain of, or any requisition of title or use of or
relating to, or any similar event in respect of, any property or asset,
 
(b)           the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time,
 
(c)           the reinvestment of any proceeds of a Permitted Disposition of any
fixed or capital asset to purchase any other fixed or capital asset within one
hundred and eighty (180) days of such Disposition,
 
(d)           expenditures that constitute any part of rental expenses of the
Borrower and its Subsidiaries during such period under operating leases for real
or personal property,
 
(e)           expenditures that are accounted for as capital expenditures by the
Borrower and its Subsidiaries and that actually are paid for by a Person other
than the Borrower or any Subsidiary and for which neither the Borrower nor any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such Person or any other Person
(whether before, during or after such period, it being understood, however, that
only the amount of expenditures actually provided or incurred by the Borrower or
any Subsidiary in such period and not the amount required to be provided or
incurred in any future period shall constitute “Capital Expenditures” in the
applicable period),
 
 
7

--------------------------------------------------------------------------------

 
(f)           Investments consisting of Permitted Acquisitions that would
otherwise constitute a Capital Expenditure, or
 
(g)           any non-cash capitalized interest and non-cash internal costs
reflected as additions to property, plant or equipment in the consolidated
balance sheet of the Borrower and its Subsidiaries for such period.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.
 
“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including, without limitation, the right to share in
profits and losses, the right to receive distributions of cash and other
property, and the right to receive allocations of items of income, gain, loss,
deduction and credit and similar items from such Person, whether or not such
interests include voting or similar rights entitling the holder thereof to
exercise Control over such Person, collectively with, in any such case, all
warrants, options and other rights to purchase or otherwise acquire, and all
other instruments convertible into or exchangeable for, any of the foregoing.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any Issuing
Bank, the Swing Line Lender (as applicable) and the Lenders, as collateral for
Obligations in respect of Letters of Credit, Obligations in respect of Swingline
Loans, or obligations of Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the Issuing Bank or Swingline Lender benefiting from such collateral shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) such Issuing Bank or the Swingline Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
 
“Cash Dominion Event” means any of (a) the occurrence and continuance of any
Event of Default, (b) the failure of the Borrower to maintain, for a period of
five (5) consecutive days or more, Availability at least equal to the greater of
(i) fifteen percent (15%) of the Maximum Borrowing Amount, and (ii) $50,000,000
or (c) the failure of the Borrower, at any time, to maintain Availability at
least equal to $35,000,000.  For purposes of this Agreement, the occurrence of a
Cash Dominion Event shall be deemed continuing (x) so long as such Event of
Default is continuing or has not been waived, and/or (y) if the Cash Dominion
Event arises as a result of the Borrower’s failure to achieve Availability as
required under clauses (b) or (c) above, until Availability has exceeded the
amount required by clause (b) or (c) above, as applicable, for forty-five (45)
consecutive days, in which case a Cash Dominion Event shall no longer be deemed
to be continuing for purposes of this Agreement, provided that a Cash Dominion
Event may not be so cured on more than two (2) occasions in any twelve-month
period.
 
 
8

--------------------------------------------------------------------------------

 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Security Documents):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s, at least “A-1” (or the then equivalent grade) by
S&P or at least “F-1” (or the then equivalent grade) by Fitch, in each case with
maturities of not more than 180 days from the date of acquisition thereof;
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market, mutual or similar
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition;
 
(e)     shares of money market funds that (i) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are
rated AAA by S&P, Aaa by Moody’s or AAA by Fitch and (iii) have portfolio assets
of at least $1,000,000,000; and
 
(f)     with respect to any Subsidiary that is not a Loan Party, instruments
equivalent to those referred to in clauses (a) through (e) above denominated in
any foreign currency comparable in credit quality and tenor to those referred to
above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States.
 
“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any Affiliate
of a Lender: (a) ACH transactions, (b) treasury and/or cash management services,
including, without limitation, controlled disbursement services, depository,
overdraft and electronic funds transfer services, and (c) deposit and other
accounts.  For the avoidance of doubt, Cash Management Services do not include
Swap Contracts.
 
 
9

--------------------------------------------------------------------------------

 
“Cash Receipts” has the meaning provided in SECTION 2.16(b).
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“Change in Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934), directly or indirectly, of 35% or
more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis; or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
“Change in Law” means (a) the adoption of any Applicable Law after the Closing
Date, (b) any change in any Applicable Law or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or (c)
compliance by any Credit Party (or, for purposes of SECTION 2.12, by any lending
office of such Credit Party or by such Credit Party’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing
Date.  Notwithstanding anything herein to the contrary, the Dodd Frank Wall
Street Reform and Consumer Protection Act, and all requests, regulations, rules,
guidelines and directives promulgated thereunder, shall be deemed to have been
adopted after the Closing Date, regardless of the date enacted or adopted.
 
 
10

--------------------------------------------------------------------------------

 
“Citi Private Label Credit Card Agreement” means that certain Amended and
Restated Merchant Services Agreement by and between RadioShack Corporation and
Citibank (South Dakota), N.A., as successor to Citibank (USA), N.A., as
successor in interest to Hurley State Bank, dated as of July 1, 2000, as
amended, and any successor arrangement with a financial institution (that is not
an Affiliate of the Borrower or any Subsidiary of the Borrower) reasonably
acceptable to the Administrative Agent.
 
“Closing Date” means January 4, 2011.
 
“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.
 
“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document.
 
“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by (a) a bailee or other
Person in possession of Inventory, including, without limitation, any
warehouseman and (b) a landlord of Real Estate leased by any Loan Party
(including, without limitation, any warehouse or distribution center), pursuant
to which such Person (i) acknowledges the Administrative Agent’s Lien on the
Inventory, (ii) releases or subordinates such Person’s Liens in the Inventory
held by such Person or located on such Real Estate, (iii) agrees to furnish the
Administrative Agent with access to the Inventory in such Person’s possession or
on the Real Estate for the purposes of conducting a Liquidation, and (iv) makes
such other agreements with the Administrative Agent as the Administrative Agent
may reasonably require.
 
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower or a Subsidiary in the ordinary
course of business of such Borrower or Subsidiary.
 
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder set forth as its “Commitment” opposite its name on Schedule
1.1(a) hereto or as may subsequently be set forth in the Register from time to
time, and as the same may be increased or reduced from time to time pursuant to
this Agreement.
 
“Commitment Increase” shall have the meaning provided in SECTION 2.02(a).
 
“Commitment Increase Date” shall have the meaning provided in SECTION 2.02(c).
 
“Commitment Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided herein.  If the commitment of each Lender to make Loans and the
obligation of the Issuing Banks to issue Letters of Credit have been terminated
or if the Total Commitments have expired, then the Commitment Percentage of each
Lender shall be determined based on the Commitment Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Commitment Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 1.1(a) or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
 
 
11

--------------------------------------------------------------------------------

 
“Compliance Certificate” has the meaning provided in SECTION 5.02(a).
 
“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial position, cash flows, or operating results of such Person and
its Subsidiaries.
 
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus (without duplication
of either (x) any item described in any other clause, below, or (y) any item
excluded in the calculation of Consolidated Net Income) (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense, (ii) the provision for Federal, state, local and foreign
income Taxes, (iii) depreciation and amortization expense, (iv) (A)non-cash
stock compensation expenses, (B) non-cash charges comprising losses on
non-ordinary course asset sales, disposals or abandonments and losses from
investments recorded using the equity method, and (C) other non-recurring
expenses or losses reducing such Consolidated Net Income which do not represent
a cash item in such period (provided that if any such non-cash charges, expenses
or losses referred to in subclauses (A) through (C) of this clause (iv)
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent), (v) any restructuring or similar
expenses or charges (including expenses or charges associated with store
closures, termination of contracts and kiosk arrangements and severance) and
(vi) non-recurring and customary financing fees and commissions, debt discounts,
prepayment premiums, debt issuance costs and other similar fees, costs and
expenses related to any incurrence or repayment of Indebtedness, minus (b) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits and (ii) non-cash gains
increasing Consolidated Net Income (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period) ,
all as determined on a Consolidated basis in accordance with GAAP; provided
that:
 
(x)           to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA currency transaction gains and
losses (including the net loss or gain resulting from Swap Contracts for
currency exchange risk);
 
(y)     there shall be included in determining Consolidated EBITDA for any
period, without duplication, the Acquired EBITDA of any Person or business, or
attributable to any property or asset, acquired by any Loan Party during such
period (but not the Acquired EBITDA of any related Person or business or any
Acquired EBITDA attributable to any assets or property, in each case to the
extent not so acquired) to the extent not subsequently sold, transferred,
abandoned or otherwise disposed by such Loan Party, based on the actual Acquired
EBITDA of such acquired entity or business for such period (including the
portion thereof occurring prior to such acquisition or conversion); and
 
 
12

--------------------------------------------------------------------------------

 
(z)     to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset sold, transferred, abandoned or
otherwise disposed of, closed or classified as discontinued operations by a Loan
Party during such period based on the actual Disposed EBITDA of such sold entity
or business for such period (including the portion thereof occurring prior to
such sale, transfer or disposition or conversion).
 
“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Borrower
and its Subsidiaries for any period, the ratio of (a) (i) Consolidated EBITDA
for such period minus (ii) the sum of (A) Capital Expenditures paid in cash
during such period (other than any Capital Expenditures financed with the
proceeds of Indebtedness) plus (B) the aggregate amount of Federal, state, local
and foreign income taxes paid in cash during such period to (b) the sum of (i)
Debt Service Charges paid in cash during such period plus (ii) Restricted
Payments constituting dividends paid in cash during such period pursuant to
SECTIONS 6.06(f) and (g).
 
“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis for any period, (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) all interest paid or payable with respect
to discontinued operations, (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP, and (d) any losses
on hedging obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk; provided, however, that, solely for
purposes of determining compliance with the Payment Conditions, Consolidated
Interest Expense for any period shall be calculated net of cash interest income
for such period, provided, further, that Consolidated Interest Expense shall in
no event be an amount less than zero (0).
 
“Consolidated Net Income” means, with respect to the Borrower for any period,
the aggregate of the net income (loss) of the Borrower and its Subsidiaries for
such period, on a Consolidated basis, and otherwise determined in accordance
with GAAP; provided that Consolidated Net Income shall exclude (a) extraordinary
gains and extraordinary losses for such period, (b) the net income of any
Subsidiary that is not a Facility Guarantor during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Applicable Law to such
Subsidiary during such period, except that the Borrower’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary, except that the Borrower’s equity in
the net income of any such Person for such period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such period to the Borrower or a Subsidiary as a dividend
or other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).
 
 
13

--------------------------------------------------------------------------------

 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.
 
“Cost” means the cost of Loan Parties’ Inventory determined according to the
accounting policies used in the preparation of Borrower’s audited financial
statements; provided that, in all events, such determination is consistent with
the determination of Cost used by the appraiser in the most recent appraisal to
determine Appraised Value.
 
“Credit Card Notifications” has the meaning provided in SECTION 2.16(a).
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) with
respect to any Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the increase of the amount thereof.
 
“Credit Party” means (a) the Lenders (including the Swingline Lender), (b) the
Administrative Agent and its respective Affiliates and branches, (c) each
Issuing Bank, (d) the Arrangers and their Affiliates and branches and (e) the
successors and permitted assigns of each of the foregoing.
 
“Customer Credit Liability Reserve” means, at any time, an Availability Reserve
in respect of the aggregate remaining balance reflected on the books and records
of the Loan Parties at such time of (a) outstanding gift certificates and gift
cards of the Loan Parties entitling the holder thereof to use all or a portion
of the gift certificate or gift card to pay all or a portion of the purchase
price for any Inventory, and (b) outstanding merchandise credits and customer
deposits of the Loan Parties.
 
“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit B (or such other form as may be reasonably satisfactory to the
Administrative Agent) among a Loan Party, a customs broker or other carrier, and
the Administrative Agent, in which the customs broker or other carrier
acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory or other property for the benefit of the
Administrative Agent, and agrees, upon notice from the Administrative Agent
(which notice shall be delivered only upon the occurrence and during the
continuance of an Event of Default), to hold and dispose of the subject
Inventory and other property solely as directed by the Administrative Agent.
 
“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties.  All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Administrative Agent or the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in the DDAs.
 
“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense plus (b) scheduled principal payments made or required to be
made (other than any principal payments required to be made at maturity and
after giving effect to optional redemptions or prepayments) on account of
Indebtedness for borrowed money (including, without limitation, obligations with
respect to Capitalized Leases) for such period, in each case determined in
accordance with GAAP.
 
 
14

--------------------------------------------------------------------------------

 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, or both, would, unless cured or waived, become an
Event of Default.
 
“Defaulting Lender” means, subject to SECTION 2.24(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder,  including in
respect of its Loans or participations in respect of Letters of Credit or
Swingline Loans, within three Business Days of the date required to be funded by
it hereunder, (b) has notified the Borrower, the Administrative Agent or any
Lender that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within three Business Days after the reasonable request of the
Administrative Agent, to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Prime Rate plus (ii) the
Applicable Margin applicable to Prime Rate Loans plus (iii) 2.00% per annum;
provided, however, that with respect to a LIBO Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Margin)
otherwise applicable to such Loan plus 2.00% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Margin for LIBO
Loans plus 2.00% per annum.
 
“Deteriorating Lender” means a Lender (that is not a Defaulting Lender) as to
which any of the Administrative Agent, any Issuing Bank or the Swingline Lender
has a good faith belief that such Lender has defaulted or will default in
fulfilling its obligations under one or more other credit facilities.
 
“Disposed EBITDA” shall mean, with respect to any sold entity or business for
any period, the amount for such period of Consolidated EBITDA of such sold
entity or business (determined as if references to the Borrower and its
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such sold
entity or business), all as determined on a consolidated basis for such sold
entity or business in a manner consistent with GAAP.
 
 
15

--------------------------------------------------------------------------------

 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(including, without limitation, any Capital Stock of any other Person held by a
specified Person) by any Person, including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.
 
“Documentation Agent” means Regions Bank.
 
“Documents” has the meaning assigned to such term in the Security Agreement.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as reasonably determined by the Administrative Agent and the applicable
Issuing Bank for the purchase of Dollars with such Alternative Currency.
 
“Dollars” or “$” refers to lawful money of the United States.
 
“Eligible Affiliate” means, with respect to any Lender, an Affiliate of such
Lender that is a commercial bank, insurance company, or company engaged in the
business of making commercial loans or a commercial finance company, which
Person, together with its Affiliates, has a combined capital and surplus in
excess of $500,000,000.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under SECTION 9.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under SECTION 9.06(b)(iii)).
 
“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Loan Party from major credit card and debit card processors
(including Citibank (South Dakota), N.A. in connection with its administration
and processing of “RadioShack” branded credit cards) which arise in the ordinary
course of business from the sale of goods or the rendition of services and which
have been earned by performance other than:
 
(a)           Accounts due from major credit card and debit card processors that
have been outstanding for more than five (5) Business Days from the date of
sale, or for such longer period(s) as may be approved by the Administrative
Agent in its reasonable discretion;
 
(b)           Accounts due from major credit card and debit card processors with
respect to which a Loan Party does not have good, valid and marketable title
thereto, free and clear of any Lien (other than Liens granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Security Documents, Permitted Junior Liens and Permitted Encumbrances);
 
 
16

--------------------------------------------------------------------------------

 
(c)           Accounts due from major credit card and debit card processors that
are not subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties;
 
(d)           Accounts due from major credit card and debit card processors
which are disputed, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted, by the related credit card processor (but only to
the extent of such dispute, counterclaim, offset or chargeback);
 
(e)           Except as otherwise approved by the Administrative Agent (acting
reasonably), Accounts due from major credit card and debit card processors as to
which the credit card processor or debit card processor has the right under
certain circumstances to require the Borrower or any other Loan Party to
repurchase the Accounts from such credit card or debit card processor;
 
(f)           Except as otherwise approved by the Administrative Agent, Accounts
arising from any private label credit card program of the Borrower or any other
Loan Party (other than Accounts arising from “RadioShack” branded credit cards,
which are processed and administered by Citibank (South Dakota), N.A. pursuant
to the Citi Private Label Credit Card Agreement) that are processed and
administered by a Loan Party;
 
(g)           Accounts due from major credit card and debit card processors
which are not located in the United States or Puerto Rico;
 
(h)           Accounts due from major credit card and debit card processors that
are not denominated in Dollars; and
 
(i)           Accounts due from major credit card and debit card processors
(other than Visa, MasterCard, American Express, Diners Club and DiscoverCard)
which the Administrative Agent determines in its Permitted Discretion to be
unlikely to be collected.
 
The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Credit Card Receivables (including, without
limitation, for estimates, chargeback or other accrued liabilities or offsets by
credit card processors and amounts to adjust for material claims, offsets,
defenses or counterclaims or other material disputes with an Account Debtor)
from time to time in its Permitted Discretion, subject in each case, to the
requirements of SECTION 2.03.
 
 
17

--------------------------------------------------------------------------------

 
“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory (a) which has been shipped
from any foreign location for receipt by a Loan Party within sixty (60) days of
the date of determination but which in either case has not yet been received by
a Loan Party at a distribution center and recorded in the Borrower’s perpetual
inventory system, (b) for which the purchase order is in the name of a Loan
Party and title has passed to a Loan Party, (c) at the request and sole option
of the Administrative Agent, (i) for which a Loan Party is designated as
“shipper” and/or the consignor and the document of title or waybill reflects a
Loan Party as the consignee (along with delivery to a Loan Party or its customs
broker of the documents of title, to the extent applicable, with respect
thereto), (ii) for which payment in full has been made by a Loan Party and
received by the shipper or other Person to whom a Loan Party is obligated to
make such payment or (iii) for which other arrangements reasonably satisfactory
to the Administrative Agent have been made to terminate the right of any vendor,
consignor and/or shipper to alter the named consignee and any right of stoppage
in transit of any vendor, consignor or shipper of such Inventory, (d) as may be
reasonably requested by the Administrative Agent, the Administrative Agent has
control over the documents of title, to the extent applicable, which evidence
ownership of the subject Inventory (such as by the delivery of a Customs Broker
Agreement and a control agreement with a freight forwarder or other relevant
Person), (e) which is insured in accordance with the provisions of this
Agreement and the other Loan Documents, including, without limitation marine
cargo insurance, and (f) which otherwise is not excluded from the definition of
Eligible Inventory; provided that the Administrative Agent may, in its Permitted
Discretion, exclude any particular Inventory from the definition of “Eligible
In-Transit Inventory” in the event that the Administrative Agent determines that
such Inventory is subject to any Person’s right or claim which is (or is capable
of being) senior to, or pari passu with, the Lien of the Administrative Agent
(such as, without limitation, a right of stoppage in transit), as applicable, or
may otherwise adversely impact the ability of the Administrative Agent to
realize upon such Inventory.  Eligible In-Transit Inventory shall not include
Inventory accounted for as “in transit” by the Borrower by virtue of such
Inventory’s being in transit between the Borrower’s locations or in storage
trailers at the Borrower’s locations; rather such Inventory shall be treated as
“Eligible Inventory” if it satisfies the conditions therefor.  The
Administrative Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible In-Transit Inventory from time to time in its
Permitted Discretion, subject, in each case, to the requirements of SECTION
2.03.
 
“Eligible Inventory” means, as of any date of determination, items of Inventory
(other than Eligible In-Transit Inventory) of a Loan Party that are reflected in
the Loan Parties' perpetual inventory system and which constitute finished goods
which are merchantable and readily saleable (in the case of Inventory received
by a Loan Party in bulk, with appropriate packaging) to the public in the
ordinary course other than:
 
(a)           Inventory with respect to which a Loan Party does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Administrative Agent for the benefit of the Secured Parties
pursuant to the Security Documents, Permitted Junior Liens and Permitted
Encumbrances), or is leased by or is on consignment to or by a Loan Party, or
that is not solely owned by a Loan Party;
 
 
18

--------------------------------------------------------------------------------

 
(b)           Inventory (other than any Eligible In-Transit Inventory) that (i)
is not located in the United States, Puerto Rico or the U.S. Virgin Islands or
(ii) is at a location that is not owned or leased by a Loan Party, except to the
extent that the Borrower has furnished the Administrative Agent with (A) any UCC
financing statements registration statements or other filings that the
Administrative Agent may reasonably determine to be necessary to perfect its
security interest in such Inventory at such location, and (B) unless otherwise
agreed by the Administrative Agent, a Collateral Access Agreement executed by
the Person owning any such location on terms reasonably acceptable to the
Administrative Agent;
 
(c)           Inventory that represents goods which (i) are damaged, defective,
“seconds,” excess, obsolete, shopworn or otherwise unmerchantable, (ii) are to
be returned to the vendor and which is no longer reflected in the Loan Parties’
stock ledger, (iii) are special-order items, work in process, raw materials, or
that constitute tooling or spare parts, shipping materials or supplies used or
consumed in a Loan Party’s business, or (iv) are bill and hold goods;
 
(d)           Inventory that represents goods that do not conform in all
material respects to the representations and warranties contained in this
Agreement or any of the Security Documents;
 
(e)           Inventory that is not subject to a perfected first priority
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties;
 
(f)           Inventory which consists of samples, labels, bags, packaging
materials, and other similar non-merchandise categories;
 
(g)            Inventory as to which casualty insurance in compliance with the
provisions of SECTION 5.07 hereof is not in effect;
 
(h)           Inventory held on consignment or which has been sold but not yet
delivered or Inventory to the extent that a Loan Party has accepted a deposit
therefor;
 
(i)           Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);
 
(j)           Inventory that consists of any costs associated with “freight-in”
charges to the extent of such ‘freight-in’ charges;
 
(k)           Inventory that is subject to progress billing or retainage, or is
Inventory for which a performance, surety or completion bond or similar
assurance has been issued;
 
(l)           Inventory acquired in a Permitted Acquisition, unless the
Administrative Agent shall have received or conducted appraisals and field
exams, from appraisers and examiners reasonably satisfactory to the
Administrative Agent, of such Inventory to be acquired in such Acquisition, in
each case, with results reasonably satisfactory to the Administrative Agent;
 
(m)           Inventory which does not in any material respect meet applicable
standards imposed by any Governmental Authority having regulatory authority with
respect for sale in the ordinary course of business; and
 
(n)           Inventory subject to a license or other arrangement that restricts
a Loan Party’s or Administrative Agents’ right to dispose of such Inventory,
unless the Administrative Agent has received a waiver or consent in form and
substance satisfactory to it.
 
 
19

--------------------------------------------------------------------------------

 
The Administrative Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible Inventory from time to time in its Permitted
Discretion, subject, in each case to the requirements of SECTION 2.03.
 
“Eligible Trade Receivables” means, without duplication of any Eligible Wireless
Receivable, an Account owing to a Loan Party (net of any unapplied cash or
payments thereon) that arises in the ordinary course of business from the sale
of goods or rendition of services (including vendor rebates) which have been
earned by performance and is payable in Dollars other than:
 
(a)           Accounts that are unpaid for more than sixty (60) days after the
original due date, or more than one hundred and twenty (120) days after the
original invoice date;
 
(b)           Accounts due by any Account Debtor, if fifty percent (50%) or more
of the Accounts due by such Account Debtor are not Eligible Trade Receivables
under the foregoing clause (a);
 
(c)           Accounts due by any Account Debtor, when aggregated with other
Accounts due by such Account Debtor, exceed ten percent (10%) of the aggregate
Eligible Trade Receivables (but only to the extent of such excess);
 
(d)           Accounts due by a creditor or supplier, or is otherwise subject to
a potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount due by such creditor or supplier or the amount subject to
such potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance);
 
(e)           Accounts due by any Account Debtor, if a proceeding under any
Debtor Relief Law has been commenced by or against such Account Debtor or the
Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, or is not solvent; or the
relevant Loan Party is not able to bring suit or enforce remedies against the
Account Debtor through judicial process;
 
(f)           Accounts due by any Account Debtor, if such Account Debtor is
organized or has its principal offices or assets outside the United States or
Puerto Rico;
 
(g)           Accounts due by a Governmental Authority, unless the Account
Debtor is the United States or any department, agency or instrumentality thereof
and the Account has been assigned to the Administrative Agent in compliance with
the Assignment of Claims Act;
 
(h)           Accounts not subject to a duly perfected, first priority Lien in
favor of the Administrative Agent for the benefit of the Secured Parties, or is
subject to any other Lien (other than Permitted Junior Liens or Permitted
Encumbrances);
 
 
20

--------------------------------------------------------------------------------

 
(i)           Accounts arising from (i) goods that have not been delivered to
and accepted by the Account Debtor, (ii) services that have not been accepted by
the Account Debtor, or (iii) a contingent sale;
 
(j)           Accounts represented by an instrument or chattel paper or reduced
to judgment;
 
(k)           Accounts where payment has been extended (other than any such
extension of terms as evidenced by a customary agreement between the applicable
Loan Party and Account Debtor, the terms of which extension are reasonably
acceptable to the Administrative Agent), the Account Debtor has made a partial
payment, or arises from a sale on a cash-on-delivery basis;
 
(l)             Accounts arising from a sale to an Affiliate, from a sale on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, or from a sale to a Person for personal,
family or household purposes;
 
(m)           Accounts representing a progress billing or retainage, or relates
to services for which a performance, surety or completion bond or similar
assurance has been issued; and
 
(n)           Accounts including a billing for interest, fees or late charges,
but ineligibility shall be limited to the extent thereof. 
 
The Administrative Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible Trade Receivables from time to time in its Permitted
Discretion, subject in each case to the requirements of SECTION 2.03.
 
“Eligible Wireless Receivables” means, without duplication of any Eligible Trade
Receivable, an Account (consisting of commissions, residuals and other funds)
owing to a Loan Party from a Specified Wireless Provider that arises in the
ordinary course of business from the sale of goods or rendition of services and
which have been earned by performance, and is payable in Dollars other than:
 
(a)           Accounts that are unpaid for more than sixty (60) days after the
original due date, or more than ninety (90) days after the original invoice
date;
 
(b)           Accounts subject to an account payable or a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback (including, without limitation, as a result of customer service plan
terminations), credit or allowance of a Specified Wireless Provider (but
ineligibility shall be limited to the amount thereof) and provided that the
amount of such Accounts shall be net of any reserves maintained by the Borrower
and the Facility Guarantors in respect thereof;
 
(c)           Accounts due by any Account Debtor, if a proceeding under any
Debtor Relief Law has been commenced by or against such Account Debtor or the
Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, or is not solvent; or the
relevant Loan Party is not able to bring suit or enforce remedies against the
Account Debtor through judicial process;
 
 
21

--------------------------------------------------------------------------------

 
(d)           Accounts not subject to a duly perfected, first priority Lien in
favor of the Administrative Agent for the benefit of the Secured Parties, or is
subject to any other Lien (other than Permitted Junior Liens or Permitted
Encumbrances);
 
(e)           Accounts arising from (i) goods that have not been delivered to
and accepted by the Account Debtor, (ii) services that have not been accepted by
the Account Debtor, or (iii) a contingent sale;
 
(f)           Accounts reduced to judgment;
 
(g)           Accounts where payment has been extended, the Account Debtor has
made a partial payment, or arises from a sale on a cash-on-delivery basis;
 
(h)           Accounts subject to any sale or agency agreement in connection
with any pending or proposed Liquidation;
 
(i)           Accounts including a billing for interest, fees or late charges,
but ineligibility shall be limited to the extent thereof; and
 
(j)           Accounts due from any Account Debtor, if there has occurred a
material deterioration in the credit quality of such Account Debtor, as
determined by the Administrative Agent in its Permitted Discretion.
 
The Administrative Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible Wireless Receivables from time to time in its
Permitted Discretion, subject in each case to the requirements of SECTION 2.03.
 
“Environmental Laws” means all Applicable Laws relating to pollution, the
protection of the environment, natural resources, or, to the extent relating to
exposure to Hazardous Materials, human health, including those related to the
Release of Hazardous Materials, air emissions and discharges to public waste
water treatment systems into the environment.
 
“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract or binding agreement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
 
22

--------------------------------------------------------------------------------

 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means in the case of a Plan or Multiemployer Plan subject to
ERISA, (a) any “reportable event”, as defined in Section 4043 of ERISA with
respect to a Plan (other than an event for which the 30 day notice period is
waived); (b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA) that
would reasonably be expected to result in a Material Adverse Effect, whether or
not waived; (c) the filing pursuant to Section 412(d) of the Code or Section
303(d) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any ERISA Affiliate of any liability that
would reasonably be expected to result in a Material Adverse Effect with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability that would
reasonably be expected to result in a Material Adverse Effect or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
 
“Event of Default” has the meaning provided in SECTION 7.01. An “Event of
Default” shall be deemed to have occurred and to be continuing unless and until
that Event of Default has been duly waived in writing by the Administrative
Agent in accordance with the terms of this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded DDA” has the meaning provided in SECTION 2.1(b).
 
“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Immaterial
Subsidiary, (c) Tandy Life Insurance Company, a Texas corporation, and (d) any
direct or indirect Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary that is a controlled foreign corporation within the meaning of
Section 957 of the Code, in each case, that shall not be a Facility
Guarantor.  For the avoidance of any doubt, no assets of any Excluded Subsidiary
shall be included in the Borrowing Base.
 
 
23

--------------------------------------------------------------------------------

 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder or under any Loan
Document, (a) income or franchise Taxes imposed on (or measured by) its gross or
net income by the United States, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or
imposed as a result of any present or former connection between the jurisdiction
imposing such Tax and such recipient other than a connection arising solely as a
result of such recipient having performed its obligations or received payment
hereunder or under any Loan Document, or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits Taxes imposed
by the United States or any jurisdiction referred to in (a), (c) in the case of
a Lender (other than an assignee pursuant to a request by a Borrower under
SECTION 2.22(b)), any United States withholding Tax that is imposed on amounts
payable to such Foreign Lender (i) at the time such Lender becomes a party to
this Agreement (or designates a New Lending Office other than at the request of
a Borrower under SECTION 2.22(b)), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a New Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to SECTION 2.21(a), or (ii) is
attributable to such Lender’s failure to comply with SECTION 2.21(e) or (g), and
(d) any tax imposed by Sections 1471 through 1474 of the Code.
 
“Existing Credit Agreement” means that certain Five Year Credit Agreement, dated
as of June 12, 2006, among the Borrower, the lenders named therein, Citibank,
N.A., as administrative agent and paying agent, Bank of America, N.A., as
administrative agent and initial issuing bank, Wachovia Bank, National
Association, as co-syndication agent and initial issuing bank, Wells Fargo,
National Association, as co-syndication agent, Citigroup Global Markets Inc. and
Banc of America Securities LLC, as joint lead arrangers and bookrunners, as
amended.
 
“Existing Letters of Credit” means each letter of credit identified on Schedule
1.1(b) hereto.
 
“Facility Guarantee” means, collectively (a) the Guarantee of the Obligations
pursuant to that certain Guaranty Agreement, dated as of the Closing Date, by
each Facility Guarantor party thereto on the Closing Date in favor of the
Administrative Agent, for the benefit of the Secured Parties and (b) any other
Guarantee of the Obligations executed by the Facility Guarantors in favor of the
Administrative Agent and the other Secured Parties pursuant to SECTION 5.11.
 
“Facility Guarantor” means, collectively, each Subsidiary of the Borrower party
hereto and identified as a “Facility Guarantor” and each other Subsidiary of the
Borrower that shall be required to execute and deliver a Guarantee of the
Obligations pursuant to SECTION 5.11; provided that in no event shall the
Excluded Subsidiaries be Facility Guarantors.
 
“FCCR Initial Test Date” means the date upon which an FCCR Trigger Event occurs.
 
“FCCR Test Period” means, for any date of determination under this Agreement,
the most recent period of four consecutive Fiscal Quarters of the Borrower ended
on or prior to such date.
 
“FCCR Trigger Event” means, at any time, the failure of the Borrower to maintain
Availability at least equal to the greater of (i) twelve and one-half of one
percent (12.5%) of the Maximum Borrowing Amount and (ii) $45,000,000.  For
purposes of this Agreement, the occurrence of a FCCR Trigger Event shall be
deemed continuing until Availability has exceeded the amount required by the
first sentence of this definition for forty-five (45) consecutive days, in which
case a FCCR Trigger Event shall no longer be deemed to be continuing for
purposes of this Agreement.
 
 
24

--------------------------------------------------------------------------------

 
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the Fee Letter, dated November 5, 2010, by and among
Borrower, Bank of America, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as amended, amended and restated supplemented or replaced and in effect from
time to time.
 
“Financial Performance Projections” means (a) the projected Consolidated balance
sheets, statements of income and cash flows of the Borrower and its
Subsidiaries, (b) the projected Borrowing Base and (c) Availability forecasts,
in each case, prepared by management of the Borrower and in form reasonably
satisfactory to the Administrative Agent (x) on a monthly basis for the twelve
full Fiscal Months ended after the Closing Date, (y) in the case of the
financial statements required pursuant to clause (a) above, on an annual basis
through the term of this Agreement and (z) giving effect to the Transactions.
 
“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, chief accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Loan Party.
 
“Fiscal Month” means each calendar month of each Fiscal Year.
 
“Fiscal Quarter” means each calendar quarter of each Fiscal Year, which quarters
shall end on the last day of each March, June, September and December of such
Fiscal Year.
 
“Fiscal Year” means the period of twelve (12) consecutive months ending on
December 31 of each calendar year.
 
“Fitch” means Fitch Ratings Ltd. and any successor thereto.
 
“Foreign Lender” means any Lender that is not a “United States person” pursuant
to section 7701(a)(30) of the Code.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia, or any of its territories or possessions.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
 
25

--------------------------------------------------------------------------------

 
“Fronting Exposure” means, at any time there is a Lender that is a Defaulting
Lender or a Deteriorating Lender, (a) with respect to any Issuing Bank, such
Defaulting Lender’s and/or Deteriorating Lender’s Commitment Percentage of the
outstanding Obligations in respect of Letters of Credit other than Obligations
in respect of Letters of Credit as to which (i) such Defaulting Lender’s and/or
Deteriorating Lender’s participation obligation has been Cash Collateralized in
accordance with the terms hereof or (ii) in the case of a Defaulting Lender, has
been reallocated to other Lenders, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s and/or Deteriorating Lender’s Commitment Percentage of
Swingline Loans other than Swingline Loans as to which (i) such Defaulting
Lender’s and/or Deteriorating Lender’s participation obligation has been Cash
Collateralized in accordance with the terms hereof or (ii) in the case of a
Defaulting Lender, has been reallocated to other Lenders.
 
“Fronting Fee” shall have the meaning set forth in SECTION 2.17(d) hereof.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States which are consistent with those promulgated or adopted
by the Financial Accounting Standards Board and its predecessors (or successors)
in effect and applicable to that accounting period in respect of which reference
to GAAP is being made.
 
“General Intangibles” has the meaning assigned to such term in the Security
Agreement.
 
“Governmental Authority” means any nation or government, any state, provincial,
municipal or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); or (c) to be an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
 
26

--------------------------------------------------------------------------------

 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, toxic mold, medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Immaterial Subsidiary” means a Subsidiary of the Borrower for which (a) the
assets of such Subsidiary constitute less than or equal to two-and-a-half
percent (2.50%) of the total assets of the Borrower and its Subsidiaries on a
Consolidated basis and collectively with all Immaterial Subsidiaries, less than
or equal to five percent (5.00%) of the total assets of the Borrower and its
Subsidiaries on a Consolidated basis, and (b) the revenues of such Subsidiary
account for less than or equal to two-and-a-half percent (2.50%) of the total
revenues of the Borrower and its Subsidiaries on a Consolidated basis and
collectively with all Immaterial Subsidiaries, less than or equal to five
percent (5.00%) of the total revenues of the Borrower and its Subsidiaries on a
Consolidated basis.
 
“Indebtedness” means as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all letters of credit (including standby
letters of credit and commercial letters of credit), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade payables in the ordinary course of
business);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;
 
(f)           all Attributable Indebtedness;
 
 
27

--------------------------------------------------------------------------------

 
(g)           The principal and interest portions of all rental obligations of
such Person under any Synthetic Lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning provided in SECTION 9.04(b).
 
“Information” has the meaning provided in SECTION 9.07.
 
“Instruments” has the meaning assigned to such term in the Security Agreement.
 
“Intellectual Property” means all intellectual property, including all present
and future: trade secrets, know-how and other proprietary information;
trademarks, Internet domain names, service marks, trade dress, trade names,
business names, designs, logos, slogans (and all translations, adaptations,
derivations and combinations of the foregoing), indicia and other source and/or
business identifiers, all of the goodwill related thereto, and all registrations
and applications for registrations thereof; works of authorship and other
copyrighted works (including copyrights for computer programs), and all
registrations and applications for registrations thereof; inventions (whether or
not patentable) and all improvements thereto; patents and patent applications,
together with all continuances, continuations, divisions, revisions, extensions,
reissuances, and reexaminations thereof; industrial design applications and
registered industrial designs; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source code,
object code, executable code, data, databases and other physical manifestations,
embodiments or incorporations of any of the foregoing; all rights to sue and
recover at law or in equity for any past, present or future infringement,
dilution or misappropriation, or other violation thereof; and all common law and
other rights throughout the world in and to all of the foregoing.
 
“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first day of each calendar quarter, and (b) with respect
to any LIBO Loan, the last day of the Interest Period applicable to the
Borrowing of which such LIBO Loan is a part, and, in addition, if such LIBO Loan
has an Interest Period of greater than ninety (90) days, on the last day of
every third month of such Interest Period.
 
“Interest Period” means, as to each LIBO Loan, the period commencing on the date
such LIBO Loan is disbursed or converted to or continued as a LIBO Loan and
ending on the date one (1), two (2), three (3) or six (6) months (or, if
available to all Lenders, 9 or 12 months) thereafter, as selected by the
Borrower; provided that:
 
 
28

--------------------------------------------------------------------------------

 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
 
(c)           no Interest Period shall extend beyond the Maturity Date; and
 
(d)           there shall not be more than ten (10) Interest Periods in effect
with respect to LIBO Loans at any time.
 
“Inventory” has the meaning assigned to such term in the Security Agreement.
 
“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, in its Permitted Discretion, with respect to the
saleability of the Eligible Inventory or which reflect such other factors as
negatively affect the value of the Eligible Inventory.
 
“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, whether by means of (a) the purchase or other
Acquisition of Capital Stock or debt or other securities or equity interests of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) any other
Acquisition.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
 
“IP Rights” shall have the meaning given such term in SECTION 3.15.
 
“Issuing Bank” means Bank of America, Wells Fargo Bank, National Association and
any other Lender selected by the Borrower that has agreed to become an Issuing
Bank hereunder and that has been approved by the Administrative Agent, in its
reasonable discretion.
 
“Joinder Agreement” shall mean an agreement, in substantially the form attached
hereto as Exhibit D, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as a Facility Guarantor.
 
“Kiosk” means any retail kiosk (which includes any fixtures, equipment,
inventory and other property related thereto) operated, or to be operated, by
any Loan Party at a location operated by a third party.
 
“Landlord Lien State” means any state in which a landlord’s claim for rent has
priority by operation of Applicable Law over the Lien of the Administrative
Agent in any of the Collateral.
 
 
29

--------------------------------------------------------------------------------

 
“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.
 
“Lenders” means the Lenders having Commitments from time to time or at any time,
and each assignee that becomes a party to this Agreement as set forth in SECTION
9.06 and each Additional Commitment Lender that becomes a party to this
Agreement as set forth in SECTION 2.02.
 
“Letter of Credit” means a letter of credit that (a) is issued by an Issuing
Bank pursuant to this Agreement for the account of a Borrower or a Subsidiary,
(b) constitutes a Standby Letter of Credit or Commercial Letter of Credit (and
for which such Issuing Bank is not otherwise prohibited from issuing such letter
of credit due to the internal general policies of such Issuing Bank), and (c) is
in form reasonably satisfactory to such Issuing Bank.  Notwithstanding anything
to contrary contained herein, Letters of Credit shall include the Existing
Letters of Credit.
 
“Letter of Credit Disbursement” means a payment made by any Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.
 
“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.17(c).
 
“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus, without
duplication, (b) the Dollar Equivalent of all amounts theretofore drawn or paid
under Letters of Credit for which the applicable Issuing Bank has not then been
reimbursed.
 
“Letter-of-Credit Rights” has the meaning assigned to such term in the Security
Agreement.
 
“Letter of Credit Sublimit” means $150,000,000.  The Letter of Credit Sublimit
is part of, and not in addition to, the Commitments.
 
“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.
 
“LIBO Loan” shall mean any Revolving Credit Loan bearing interest at the
Adjusted LIBO Rate in accordance with the provisions of Article II.
 
“LIBO Rate” means, for any Interest Period with respect to a LIBO Loan, the rate
per annum equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or, (b) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBO Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
 
 
30

--------------------------------------------------------------------------------

 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement
intended as security (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing) whether or not filed, recorded or perfected
under Applicable Law.
 
“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to the Administrative Agent under the Loan Documents and
Applicable Law as a creditor of the Loan Parties, including (after the
occurrence and during the continuation of an Event of Default) the conduct by
any or all of the Loan Parties, acting with the consent of the Administrative
Agent, of  any public, private or “Going-Out-Of-Business Sale” or other
Disposition of Collateral for the purpose of liquidating the
Collateral.  Derivations of the word “Liquidation” (such as “Liquidate”) are
used with like meaning in this Agreement.
 
“Loan Account” has the meaning provided in SECTION 2.18.
 
“Loan Documents” means this Agreement, any Note, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Security Documents (including,
without limitation, the Security Agreement, the Facility Guarantees, the Blocked
Account Agreements and the Credit Card Notifications), the Perfection
Certificate, any intercreditor agreement entered into by the Administrative
Agent with respect to Permitted Junior Liens, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of SECTION 2.23
of this Agreement and any other agreement designated as a “Loan Document” now or
hereafter executed and delivered in connection herewith (excluding agreements
entered into in connection with any transaction arising out of any Bank Products
or Cash Management Services), each as amended and in effect from time to time.
 
“Loan Party” or “Loan Parties” means the Borrower and the Facility Guarantors.
 
“Loans” means as applicable, and as the context may require, either (a) a
Revolving Credit Loan or a Swingline Loan or (b) collectively, the Revolving
Credit Loans and the Swingline Loans.
 
“Margin Stock” has the meaning assigned to such term in Regulation U.
 
“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets or financial condition of
the Borrower and its Subsidiaries taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, taken as a whole; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.
 
 
31

--------------------------------------------------------------------------------

 
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties and their Subsidiaries, individually or in the aggregate, having an
aggregate principal amount exceeding $50,000,000.
 
“Maturity Date” means January 4, 2016.
 
“Maximum Borrowing Amount” means, at any time, the lesser of (a) the Revolving
Credit Ceiling at such time and (b) the Borrowing Base at such time.
 
“Maximum Rate” has the meaning provided in SECTION 9.09.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Monthly Reporting Period” any period (a) commencing as of the occurrence of any
Event of Default and ending on the last day of the Fiscal Month in which such
Event of Default and all other outstanding Events of Default shall have been
cured or waived in accordance with the terms hereof, and (b) commencing on the
date that Availability is less than fifty percent (50%) of the Maximum Borrowing
Amount and ending on the date that Availability shall be greater than or equal
to fifty percent (50%) of the Maximum Borrowing Amount for forty-five (45)
consecutive days.
 
“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, and its
Subsidiaries and Affiliates.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
 
“New Lending Office” shall have the meaning provided in SECTION 2.21(e)(i).
 
“Noncompliance Notice” shall have the meaning provided in SECTION 2.06(b).
 
“Note” means a promissory note, in form and substance satisfactory to the
Administrative Agent, in favor of any Lender evidencing the Loans of such
Lender.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means (x) all Loans, other Credit Extensions and advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party and its
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including charges, interest, expenses, fees, attorneys’
fees, indemnities and other amounts that accrue after the commencement by or
against any Loan Party or Subsidiary of any proceeding under any Debtor Relief
Law, naming such Person as the debtor in such proceeding, regardless of whether
such charges, interest, expenses, fees, attorneys’ fees, indemnities and other
amounts are allowed claims in such proceeding, and (y) obligations of any Loan
Party and its Subsidiaries arising with respect to any Other Liabilities.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of their Subsidiaries to the extent they
have obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, attorneys’ fees, indemnities
and other amounts payable by any Loan Party or its Subsidiaries under any Loan
Document, including charges, interest, expenses, fees, attorneys’ fees,
indemnities and other amounts that accrue after the commencement by or against
any Loan Party or Subsidiary of any proceeding under Debtor Relief Law, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, and (b) the obligation
of any Loan Party or any of its Subsidiaries to reimburse any amount in respect
of any of the foregoing that any Lender, in its sole discretion, may elect to
pay or advance on behalf of such Loan Party or such Subsidiary in accordance
with, and to the extent permitted, by the Loan Documents.
 
 
32

--------------------------------------------------------------------------------

 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
unlimited liability company, the memorandum of association, and (d) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Services furnished to any of the Loan Parties or
any of their Subsidiaries and/or (b) any transaction which arises out of any
Bank Product entered into with any Loan Party, as each may be amended from time
to time.
 
“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other similar excise or property Taxes, charges or similar levies in the
nature of a Tax arising from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, but not including any Excluded
Taxes or any such Taxes imposed pursuant to an assignment or sale of a
participation.
 
“Overadvance” means the existence of, or the making or issuance of any Loan or a
Letter of Credit which shall cause Availability to be less than zero.
 
“Participant” shall have the meaning provided in SECTION 9.06(d).
 
 
33

--------------------------------------------------------------------------------

 
     “Payment Conditions” means, at the time of determination with respect to a
Specified Payment, that (a) no Event of Default then exists or would arise as a
result of the entering into such transaction or the making of such payment, (b)
the Pro Forma Availability Condition shall
have been satisfied after giving effect to such Specified Payment, and (c) after
giving effect to such Specified Payment, the Consolidated Fixed Charge Coverage
Ratio, on a Pro Forma Basis for the four Fiscal Quarters most recently preceding
such transaction or payment (provided that, if any such transaction or payment
is to be consummated within thirty (30) days after the end of any Fiscal
Quarter, such calculation shall be made with respect to the four Fiscal Quarters
most recently preceding such transaction or payment for which financial
statements have been required to be delivered pursuant to SECTIONS 5.01(a) and
(b) hereof), is equal to or greater than (x) for all purposes other than SECTION
6.06(g), 1.00:1.00 and (y) solely for the purposes of SECTION 6.06(g),
1.10:1.00. In accordance with SECTION 5.02(g) hereof, at least five (5) Business
Days prior to the making of any Specified Payment, the Loan Parties shall
deliver to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent that the conditions contained in clauses (b) and (c) have
been satisfied; provided, however that the Loan Parties shall not be required to
comply with the conditions set forth in clauses (b) and (c) to the extent (i)
such Specified Payment is made with cash on hand of the Loan Parties and not
from any proceeds of any Borrowing and (ii) the Borrower shall demonstrate, in a
manner reasonably acceptable to the Administrative Agent, that Availability as
of the date of such Specified Payment and the projected Average Daily
Availability Percentage at the end of each Fiscal Month during the immediately
succeeding six (6) Fiscal Month period, shall not be less than seventy-five
percent (75%) of the Maximum Borrowing Amount.
 
“Payment Intangibles” has the meaning assigned to such term in the Security
Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions or any Governmental
Authority of another jurisdiction exercising similar functions in respect of any
Plan of a Loan Party.
 
“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:
 
(a)           No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;
 
(b)           If the Acquisition is an Acquisition of Capital Stock, (i) such
Acquisition shall be consensual and shall have been approved by the board of
directors of such Person being acquired and (ii) the Person being acquired shall
become a Subsidiary of the Borrower and, unless such Subsidiary shall be an
Excluded Subsidiary, such Subsidiary shall become a Facility Guarantor and
provide security to the Administrative Agent in accordance with SECTION 5.11;
 
(c)           All transactions in connection therewith shall be consummated, in
all material respects, in accordance with all Requirements of Law; and
 
(d)           The Borrower shall have satisfied the Payment Conditions.
 
“Permitted Discretion” means a determination made by the Administrative Agent in
good faith in the exercise of its reasonable (from the perspective of a secured
asset-based lender) business judgment.
 
“Permitted Disposition” shall have the meaning set forth in SECTION 6.05.
 
“Permitted Encumbrances” has the meaning set forth in SECTION 6.01.
 
“Permitted Indebtedness” has the meaning set forth in SECTION 6.03.
 
“Permitted Investments” has the meaning set forth in SECTION 6.02.
 
 
34

--------------------------------------------------------------------------------

 
“Permitted Junior Liens” means Liens securing Indebtedness permitted under
SECTION 6.03(j) so long as, if such Liens cover ABL Primary Collateral, (a) the
holder of such Liens (or their representative) shall have entered into an
intercreditor agreement reasonably satisfactory to the Administrative Agent, (b)
the priority of all such Liens on ABL Primary Collateral securing such
Indebtedness shall be subject and junior in all respects to the Liens on the ABL
Primary Collateral securing the Obligations and (c) any collateral (other than
ABL Primary Collateral) subject to such Lien shall also secure the Obligations
on a second-priority basis.
 
“Permitted Overadvance” means an Overadvance that is made, or is permitted to
remain outstanding, by the Administrative Agent, in its reasonable discretion,
to:
 
(a)           maintain, protect or preserve the Collateral and/or the Secured
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Secured Parties; or
 
(b)           enhance the likelihood of, or maximize the amount of, repayment of
any Obligation; or
 
(c)           pay any other amount chargeable to the Borrower hereunder;
 
provided that, (a) at the time the Administrative Agent shall elect to make, or
permit to such Overadvance to remain outstanding, such Overadvance together with
all other Permitted Overadvances then outstanding, shall not exceed five percent
(5%) of the Maximum Borrowing Amount at such time, (ii) unless a Liquidation is
taking place, such Overadvance may not remain outstanding for more than
forty-five (45) consecutive days and (iii) no Overadvance shall be made or
permitted to remain outstanding, if after giving effect thereto, the Total
Outstandings (including all Overadvances) shall exceed the Revolving Credit
Ceiling (as in effect prior to any termination of Commitments pursuant to
SECTION 7.02 hereof).
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (b)
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended (except by virtue of prior amortization or prior prepayments
of the Indebtedness being modified, refinanced, refunded, renewed or extended),
provided that, with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to SECTION 6.03(i), such modification,
refinancing, refunding, renewal or extension has a final maturity date not less
than ninety-one (91) days after the Maturity Date, (c) such modification,
refinancing, refunding, renewal or extension shall not include: (i) Indebtedness
of a Subsidiary of the Borrower that is not a Facility Guarantor that refinances
Indebtedness of the Borrower; (ii) Indebtedness of a Subsidiary of the Borrower
that is not a Facility Guarantor that refinances Indebtedness of a Facility
Guarantor; or (iii) Indebtedness of the Borrower or a Facility Guarantor that
refinances Indebtedness of a Subsidiary that is not a Facility Guarantor, (d) to
the extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended and (e) to the extent that
the holders of such Indebtedness being modified, refinanced, refunded, renewed
or extended are subject to an intercreditor agreement or arrangement with the
Lenders, the holders of such refinancing Indebtedness shall enter into a similar
intercreditor agreement or arrangement with the Lenders on terms at least as
favorable to the Lenders as those contained in the intercreditor agreement or
arrangement governing the Indebtedness being modified, refinanced, refunded,
renewed or extended (as determined by the Administrative Agent in its reasonable
discretion).
 
 
35

--------------------------------------------------------------------------------

 
“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
 
“Perfection Certificate” means, collectively, (a) that certain Perfection
Certificate of each Loan Party existing as of the Closing Date, dated as of the
Closing Date and (b) each other perfection certificate which shall be delivered
by any Subsidiary of the Borrower pursuant to the terms hereof.
 
“Plan” means (a) any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Loan Party or any ERISA
Affiliate or to which any Loan Party or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years, or (b) any plan, employee benefit
plan or pension plan which is not subject to ERISA but which is covered by
Applicable Laws other than ERISA in respect of which the failure by a Loan Party
to remit payments or contributions would give rise to a Lien on the assets of
such Loan Party.
 
“Platform” has the meaning provided in SECTION 5.02.
 
“Prime Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the rate of interest in effect on such day
for a Borrowing of LIBO Loans (in the approximate amount of the applicable Prime
Rate Loan) with an Interest Period of one month (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is (x) unable to ascertain the Federal
Funds Effective Rate or the LIBO Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations thereof in
accordance with the terms hereof, the Prime Rate shall be determined without
regard to clauses (a) or (c), as applicable, of the first sentence of this
definition, until the circumstances giving rise to such inability no longer
exist and (y) it shall be unlawful for any Lender to maintain or make any Prime
Rate Loan, the interest on which is determined by reference to clause (b) of the
LIBO Rate, for any reason, the Prime Rate shall be determined without regard to
clause (c) of the first sentence of this definition, until the circumstances
giving rise to such illegality no longer exist.
 
 
36

--------------------------------------------------------------------------------

 
“Prime Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Article II.
 
“Priority Rent Reserve” means, in the case of Inventory located at a leased
premise in a Landlord Lien State, a reserve at least equal to two months rent
payable with respect to such premise, unless such Person has executed a
Collateral Access Agreement.
 
“Pro Forma Availability” means, for any date of calculation, Availability as of
the date of any Specified Payment and the projected Availability at the end of
each Fiscal Month during the immediately succeeding six (6) Fiscal Month period.
 
“Pro Forma Availability Condition” means, for any date of calculation with
respect to any Specified Payment, the Pro Forma Availability following, and
after giving effect to, such Specified Payment, shall be equal to or greater
than fifteen percent (15%) (or, in the case of any Specified Payment pursuant to
SECTION 6.06(g), seventeen and one-half of one percent (17.5%)) of the Maximum
Borrowing Amount.
 
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
connection with determining compliance with any test or covenant hereunder,
calculating such test or covenant as if all Specified Transactions and all of
the following transactions in connection with such Specified Transaction
occurred as of the first day of the applicable period of measurement in such
test or covenant:  (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction
shall be (i) excluded, in the case of a Disposition of all or substantially all
Capital Stock in or assets of any Subsidiary of the Borrower or any division,
business unit, line of business or facility used for operations of the Borrower
or any of its Subsidiaries, and (ii) included, in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”, (b) any retirement of Indebtedness of the Borrower or its
Subsidiaries, and (c) any Indebtedness incurred or assumed by the Borrower or
any of its Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
 
 
37

--------------------------------------------------------------------------------

 
“Projections” shall have the meaning given such term in SECTION 5.01(d).
 
“Public Lender” has the meaning provided in SECTION 5.02.
 
“Real Estate” means all Leases and all land, tenements, hereditaments and any
estate or interest therein, together with the buildings, structures, parking
areas, and other improvements thereon (including all fixtures), now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.
 
“Register” has the meaning provided in SECTION 9.06(c).
 
“Regulation U” means Regulation U of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” has the meaning provided in Section 101(22) of CERCLA.
 
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Commitments aggregating more than fifty percent (50%) of the Total
Commitments, or if the Commitments have been terminated, Lenders (other than
Defaulting Lenders) whose percentage of the Total Outstandings (calculated
assuming settlement and repayment of all Swingline Loans by the Lenders)
aggregate more than fifty percent (50%) of such Total Outstandings.
 
“Reserves” means all Inventory Reserves and Availability Reserves (including,
without limitation, and without duplication, 2.50% Note Redemption Reserve, the
Specified Debt Payment Reserve, the Priority Rent Reserve and the Customer
Credit Liability Reserve).
 
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Capital Stock, or on account of any return of capital to
the Borrower’s or any Subsidiary’s stockholders, partners or members (or the
equivalent Persons thereof).
 
 
38

--------------------------------------------------------------------------------

 
“Revolving Credit Ceiling” means the amount of the Total Commitments from time
to time in effect.
 
“Revolving Credit Loans” has the meaning provided in SECTION 2.04(a).
 
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.
 
“S&P” means Standard & Poor’s Ratings Services LLC and any successor thereto.
 
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
 
“Secondary Collateral” means all Collateral other than ABL Primary Collateral.
 
“Secured Party” means (a) each Credit Party, (b) any Person providing Cash
Management Services or entering into or furnishing any Bank Products (including
any Swap Contract Secured Party), (c) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (d) the
successors and, subject to any limitations contained in this Agreement, assigns
of each of the foregoing.
 
“Securities Account Control Event” means any of (a) the occurrence of any Event
of Default or (b) the failure of the Borrower to maintain, for a period of five
(5) consecutive days or more, Availability at least equal to fifty percent (50%)
of the Maximum Borrowing Amount.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Administrative Agent for the benefit of the
Secured Parties.
 
“Security Documents” means the Security Agreement, the Facility Guarantee, and
each other security agreement or other instrument or document executed and
delivered pursuant to this Agreement or any other Loan Document that creates a
Lien in favor of the Administrative Agent to secure any of the Obligations.
 
“Senior Note Discharge” has the meaning provided in SECTION 4.01(j).
 
“Settlement Date” has the meaning provided in SECTION 2.20(b).
 
“Software” has the meaning assigned to such term in the Security Agreement.
 
“Specified Payment” means any Permitted Acquisition, Permitted Investment, the
incurrence of Permitted Indebtedness, Restricted Payment or prepayment with
respect to Indebtedness, in each case, where such event is subject to
satisfaction of the Payment Conditions or any component thereof, pursuant to the
terms of this Agreement.
 
 
39

--------------------------------------------------------------------------------

 
“Specified Debt Payment Reserve” means, to the extent Indebtedness permitted
under SECTION 6.03(j) (including any Permitted Refinancing thereof) shall mature
prior to the Maturity Date, an Availability Reserve established by the
Administrative Agent on or after the date that is thirty (30) days prior to the
stated maturity thereof in an amount up to the then outstanding principal
balance of such Indebtedness; provided, however, that the Administrative Agent
shall release such Specified Debt Payment Reserve in full (or, in the case of a
partial refinance, redemption, discharge or defeasance, the applicable portion
thereof) upon the earliest to occur of (x) the date that the Administrative
Agent shall have received evidence, reasonably satisfactory to it, that such
outstanding Indebtedness under SECTION 6.03(j) (or, if applicable, a portion
thereof) shall have been refinanced, (y) the date that the Administrative Agent
shall have received evidence, reasonably satisfactory to it, that such
outstanding Indebtedness under SECTION 6.03(j) (or, if applicable, a portion
thereof) shall have been repaid and (z) a request for a Borrowing, the proceeds
of which are used to repay all outstanding Indebtedness under SECTION 6.03(j),
which Borrowing shall be certified as such by a Responsible Officer of the
Borrower.
 
“Specified Transaction” means, with respect to any period, any Investment,
Disposition of all or substantially all of the Capital Stock in or assets of any
Subsidiary of the Borrower or any division, business unit, line of business or
facility used for the operations of the Borrower or any of its Subsidiaries,
incurrence or repayment of Indebtedness, the making of any Restricted Payment,
or any asset classified as discontinued operations by the Borrower or any
Subsidiary that by the terms of this Agreement requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be tested
on a “Pro Forma Basis.”
 
“Specified Wireless Provider” means each of Sprint Nextel Corporation, AT&T
Inc., T-Mobile USA, Inc., Cellco Partnership d/b/a Verizon Wireless and other
service providers in the wireless telephone industry reasonably approved by the
Administrative Agent.
 
“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.
 
“Stated Amount” means at any time the Dollar Equivalent of the maximum amount
for which a Letter of Credit may be honored.
 
“Statutory Reserve Rate” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any particular Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurodollar funding (currently referred to
as “Eurocurrency liabilities”).  The Statutory Reserve Rate for each outstanding
LIBO Loan shall be adjusted automatically as of the effective date of any change
in the Statutory Reserve Rate.
 
“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto), other than any Kiosk,
operated, or to be operated, by any Loan Party.
 
 
40

--------------------------------------------------------------------------------

 
“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
reasonably acceptable to the Administrative Agent.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company, or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, directly, or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
 
“Supermajority Consent of the Lenders” means the consent of Lenders (other than
Defaulting Lenders) holding sixty-six and two-thirds percent (66-⅔%) of the
Commitments (other than Commitments held by a Defaulting Lenders), or if the
Commitments have been terminated, the consent of Lenders (other than Defaulting
Lenders) holding sixty-six and two-thirds percent (66-⅔%) of the Total
Outstandings (calculated assuming settlement and repayment of all Swingline
Loans by the Lenders).
 
“Supporting Obligations” has the meaning assigned to such term in the Security
Agreement.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Contract Secured Parties” means, with respect to any Swap Contract,
collectively, (a) the Administrative Agent or an Affiliate of the Administrative
Agent, (b) any Lender or any Affiliate of a Lender, and (c) any Lender or any
Affiliate of a Lender who (i) was a Lender or an Affiliate of a Lender at the
time such Swap Contract was entered into and who is no longer a Lender or an
Affiliate of a Lender, and (ii) agrees in writing that the Administrative Agent
and the other Secured Parties shall have no duty to such Person (other than the
payment of any amounts to which such Person may be entitled under SECTION 7.03)
and acknowledges that the Administrative Agent and the other Secured Parties may
deal with the Loan Parties and the Collateral as they deem appropriate
(including the release of any Loan Party or all or any portion of the
Collateral) without notice or consent from such Person, whether or not such
action impairs the ability of such Person to be repaid its Other Liabilities).
 
 
41

--------------------------------------------------------------------------------

 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder to the Borrower hereunder.
 
“Swingline Loan” has the meaning provided in  SECTION 2.06.
 
“Swingline Loan Ceiling” means $50,000,000.
 
“Syndication Agent” means WFCF.
 
“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.
 
“Taxes” means any and all current or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholding in the nature of taxes imposed by any Governmental Authority, and
any and all interest and penalties related thereto.
 
“Tax Sharing Agreement” means an obligation to pay amounts attributable to the
Borrower’s or any Subsidiary’s pro rata share of Taxes with respect to the
Borrower’s or such Subsidiary’s membership in a group of entities filing a
consolidated, joint, combined or unitary tax return.
 
“Termination Date” means the earlier to occur of (i) the Maturity Date, or (ii)
the date on which the maturity of the Obligations (other than the Other
Liabilities) is accelerated (or deemed accelerated) and the Commitments are
irrevocably terminated (or deemed terminated) in accordance with Article VII.
 
“Total Commitments” means the aggregate of the Commitments of all Lenders.  The
Total Commitments on the Closing Date are $450,000,000.
 
“Total Outstandings” means, at any time, the aggregate outstanding amount of (a)
all Loans at such time, and (b) the Letter of Credit Outstandings at such time.
 
 
42

--------------------------------------------------------------------------------

 
“Transactions” means, collectively, (a) the execution and delivery by the Loan
Parties of the Loan Documents to which they are a party and the making of the
Loans and the issuance of Letters of Credit (if any) on the Closing Date, (b)
the repayment of all amounts due or outstanding under or in respect of, and the
termination of the commitments under, the Existing Credit Agreement on the
Closing Date, (c) the Senior Note Discharge and (d) the payment of the
Transaction Expenses.
 
“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Borrower or any of its Subsidiaries in connection with the Transactions to occur
on the Closing Date (including in connection with this Agreement and the other
Loan Documents).
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Prime Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; providedfurther that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
 
“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries as at the end of and for the Fiscal
Quarters ended (a) March 31, 2010, (b) June 30, 2010 and (c) September 30, 2010,
certified under the applicable provisions of the Sarbanes-Oxley Act by a
Financial Officer of the Borrower.
 
“Unfunded Pension Liability” means, at a point in time, the excess of a Plan’s
benefit liabilities, over the current value of that Plan’s assets, determined in
accordance with the assumptions used for funding the Plan pursuant to applicable
laws for the applicable plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unused Commitment” shall mean, at any time (a) the then Total Commitments,
minus (b) the then Total Outstandings.
 
“Unused Fee” has the meaning provided in SECTION 2.17(b).
 
“WFCF” means Wells Fargo Capital Finance, LLC.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
 
 
43

--------------------------------------------------------------------------------

 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
 
SECTION 1.02    Terms Generally.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (vii) all references to “$” or
“dollars” or to amounts of money and all calculations of Availability, Borrowing
Base, permitted “baskets” and other similar matters shall be deemed to be
references to the lawful currency of the United States, and (viii) references to
“knowledge” of any Loan Party means the actual knowledge of a Responsible
Officer.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
 
44

--------------------------------------------------------------------------------

 
SECTION 1.03    Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed in SECTION 1.03(b) below.  All amounts used for purposes
of financial calculations required to be made shall be without duplication.
 
(b) Issues Related to GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders as reasonably
requested hereunder a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in
GAAP.  Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Fixed Charge Coverage Ratio shall be calculated with respect to
such period and such Specified Transaction on a Pro Forma Basis.
 
(c) The principal amount of any non-interest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer dated such date prepared in accordance with GAAP.
 
(d) The monthly balance sheets, statements of income or operations and
statements of cash flows and other information delivered pursuant to SECTION
5.01(c) are internal non-GAAP financial statements prepared by the Borrower in
the ordinary course and are not required to be in conformity with GAAP.
 
SECTION 1.04    Rounding.
 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
SECTION 1.05    Times of Day.
 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
 
45

--------------------------------------------------------------------------------

 
SECTION 1.06    Letter of Credit Amounts.
 
Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the Dollar Equivalent of the maximum
face amount of such Letter of Credit after giving effect to all increases
thereof contemplated by such Letter of Credit, whether or not such maximum face
amount is in effect at such time.
 
SECTION 1.07    Certifications.
 
All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such person’s individual capacity.
 
ARTICLE II
 
Amount and Terms of Credit
 
SECTION 2.01    Commitment of the Lenders.
 
(a) Upon the terms and subject to the conditions herein set forth,, each Lender,
severally and not jointly with any other Lender, agrees to make Loans and the
Issuing Banks agree to issue Letters of Credit, to or for the benefit of the
Borrower,  subject in each case to the following limitations:
 
(i) Total Outstandings (other than as a result of any Permitted Overadvance)
shall not at any time exceed the Maximum Borrowing Amount at such time;
 
(ii) No Lender shall be obligated to make any Credit Extension to the Borrower,
if after giving effect to such Credit Extension, Total Outstandings
shall  exceed the Revolving Credit Ceiling;
 
(iii) No Lender (other than the Lender acting as the Swingline Lender) shall be
obligated to make any Credit Extension to the Borrower, if after giving effect
to such Credit Extension, the sum of (A) the outstanding principal amount of
such Lender’s Revolving Credit Loans plus (B) an amount equal to such Lender’s
Commitment Percentage of the aggregate principal amount of all Letter of Credit
Outstandings, outstanding Swingline Loans and outstanding Overadvances, shall
exceed such Lender’s Commitment;
 
(iv) No Issuing Bank shall be obligated to issue, amend, or extend any Letter of
Credit, if after giving effect to any such issuance, amendment or extension, the
Letter of Credit Outstandings shall  exceed the Letter of Credit Sublimit; and
 
(v) The Swingline Lender shall not be obligated to make any Swingline Loan, if
after giving effect to any such Swingline Loan, the outstanding amount of all
Swingline Loans shall exceed the Swingline Loan Ceiling.
 
(b) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to SECTION 9.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under SECTION 9.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loans,
to purchase its participation or to make its payment under SECTION 9.04(c).
 
 
46

--------------------------------------------------------------------------------

 
SECTION 2.02    Increase in Total Commitments.
 
(a) Increase of Total Commitments.  At any time and from time to time on or
after the Closing Date, so long as no Default or Event of Default exists or
would arise therefrom, the Borrower shall have the right to request an increase
of Total Commitments then outstanding, without obtaining the approval of the
Lenders for such increase, so long as after giving effect to any such increase
in the Total Commitments, the Total Commitments shall not exceed
$650,000,000.  The Administrative Agent and the Borrower shall determine the
effective date of such increase and any such requested increase may be provided
by existing Lenders or Eligible Assignees designated by the Borrower that are
willing to provide such increase (each such increase by either means, a
“Commitment Increase,” and each Eligible Assignee issuing a, or Lender
increasing its, Commitment, an “Additional Commitment Lender”), provided,
however, that (i) no Lender shall be obligated to provide a Commitment Increase,
(ii) any Additional Commitment Lender which is not an existing Lender shall be
subject to the approval of the Administrative Agent, the Issuing Banks, the
Swingline Lender and the Borrower (which approval, in each case, shall not be
unreasonably withheld), (iii) without the consent of the Administrative Agent,
at no time shall the Commitment of any Additional Commitment Lender under this
Agreement be less than $5,000,000, and (iv) the Borrower shall not be permitted
to make more than five (5) requests for an increase in the Total Commitments
during the term of this Agreement.  Each Commitment Increase shall be in a
minimum aggregate amount of at least $25,000,000 and in integral multiples of
$5,000,000 in excess thereof.  Any increase in the Total Commitments shall be
made on the same terms (including, without limitation, interest terms, payment
terms and maturity terms), and shall be subject to the same conditions as the
Commitments of the existing Lenders (it being understood that any arrangement or
commitment fees payable to the MLPF&S, as an Arranger, or one or more Additional
Commitment Lenders, as the case may be, may be different than those paid with
respect to the Commitment of the existing Lenders on or prior to the Closing
Date or with respect to any other Additional Commitment Lender in connection
with any other Commitment Increase pursuant to this SECTION 2.02(a)).
 
(b) Conditions to Effectiveness of each Commitment Increase.  No Commitment
Increase shall become effective unless and until each of the following
conditions has been satisfied or waived:
 
(i) The Borrower, the Administrative Agent, and any Additional Commitment Lender
that is not an existing Lender shall have executed and delivered a joinder to
the Loan Documents in such form as the Administrative Agent shall reasonably
require;
 
(ii) The Borrower shall have paid such fees and other compensation to the
Additional Commitment Lenders as the Borrower and such Additional Commitment
Lenders shall agree;
 
 
47

--------------------------------------------------------------------------------

 
(iii) If requested by the Administrative Agent, the Borrower shall deliver to
the Administrative Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrower and dated the effective date of such Commitment Increase;
 
(iv) A Note (to the extent requested) will be issued at the Borrower’s expense,
to each such Additional Commitment Lender, to be in conformity with requirements
of SECTION 2.07 (with appropriate modification) to the extent necessary to
reflect the new Commitment of each Additional Commitment Lender;
 
(v) The Borrower and each Additional Commitment Lender shall have delivered such
other instruments, documents and agreements as the Administrative Agent may
reasonably request in order to effectuate the foregoing; and
 
(vi) All representations and warranties contained in this Agreement and the
other Loan Documents or otherwise made in writing in connection herewith or
therewith shall be true and correct in all material respects on and as of the
effective date of each Commitment Increase with the same effect as if made on
and as of such date, other than representations and warranties that relate
solely to an earlier date, which shall be true and correct in all material
respects as of such earlier date, provided that any representation and warranty
which is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects on such respective dates.
 
(c) Notification by Administrative Agent.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Commitment Increase
(with each date of such effectiveness being referred to herein as a “Commitment
Increase Date”), and at such time (i) the Total Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of each
such Commitment Increase, (ii) Schedule 1.1(a) shall be deemed modified, without
further action, to reflect the revised Total Commitments and the Commitment
Percentages of the Lenders, and (iii) this Agreement shall be deemed amended,
without further action, solely to the extent necessary to reflect such increased
Total Commitments.
 
(d) Other Provisions.  In connection with Commitment Increases hereunder, the
Lenders and the Borrower agree that, notwithstanding anything to the contrary in
this Agreement, (i) the Borrower shall, in coordination with the Administrative
Agent, (x) repay outstanding Loans of certain Lenders, and obtain Loans from
certain other Lenders (including the Additional Commitment Lenders), or (y) take
such other actions as may be reasonably required by the Administrative Agent, in
each case to the extent necessary, to have all of the Lenders effectively
participate in each of the outstanding Credit Extensions pro rata on the basis
of their Commitment Percentages (determined after giving effect to any
Commitment Increase pursuant to this SECTION 2.02), and (ii) the Borrower shall
pay to the Lenders any costs of the type referred to in SECTION 2.14(b) in
connection with any repayment and/or Loans required pursuant to preceding clause
(i).
 
 
48

--------------------------------------------------------------------------------

 
SECTION 2.03    Reserves.
 
The Administrative Agent shall have the right from time to time, in its
Permitted Discretion, to establish, modify, or eliminate any applicable Reserves
against the Borrowing Base, Eligible Credit Card Receivables, Eligible
In-Transit Inventory, Eligible Inventory, Eligible Trade Receivables and
Eligible Wireless Receivables; provided that such Reserves shall not be
established or changed (if the effect of such change is to make less credit
available to the Borrower) except upon not less than five (5) Business Days’
notice to the Borrower (during which period the Administrative Agent shall be
available to discuss any such proposed Reserve or any such change to any
existing Reserve with the Borrower and the Borrower may take such action as may
be required so that the event, condition or matter that is the basis for such
Reserve no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent); provided further that no such prior notice shall
be required for such changes to any Reserves (x) resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized (such as, but not limited to,
rent (including the Priority Rent Reserve) and Customer Credit Liability
Reserve) or (y) during an Event of Default.
 
SECTION 2.04    Revolving Credit Loans.
 
(a) Borrowing Procedures.
 
(i) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the Borrower
from time to time, on any Business Day prior to the Termination Date, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided that, after giving effect to such Revolving Credit
Loan, each of the conditions set forth in SECTIONS 2.01(a)(i), (ii) and (iii)
shall be satisfied.  Revolving Credit Loans shall be either Prime Rate Loans or
LIBO Loans as the Borrower may request.  All Revolving Credit Loans made
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, be Revolving Credit Loans of the same Type.  Each Lender may fulfill its
Commitment with respect to any Revolving Credit Loan by causing any lending
office of such Lender to make such Revolving Credit Loan; provided, however,
that any such use of a lending office shall not affect the obligation of the
Borrower to repay such Revolving Credit Loan in accordance with the terms of
this Agreement and the other Loan Documents.  Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.04, prepay under Section 2.14, and reborrow
under this Section 2.04.
 
 
49

--------------------------------------------------------------------------------

 
(ii) Each Borrowing of Revolving Credit Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
(which shall be promptly confirmed in writing in substantially the form attached
hereto as Exhibit C).  Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of LIBO Loans and (ii) on the requested date of any
Borrowing of Prime Rate Loans; provided, however, that if the Borrower wishes to
request LIBO Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders.  Such notice shall contain disbursement
instructions and shall specify: (i) whether the Borrowing then being requested
is to be a Borrowing of Prime Rate Loans or LIBO Loans and, if LIBO Loans, the
Interest Period with respect thereto, provided that all Revolving Credit Loans
to be made on the Closing Date shall be Prime Rate Loans; (ii) the amount of the
proposed Borrowing (which shall be in an integral multiple of $1,000,000, but
not less than $5,000,000 in the case of LIBO Loans); and (iii) the date of the
proposed Borrowing (which shall be a Business Day).  If no election of Interest
Period is specified in any such notice for a Borrowing of LIBO Loans, such
notice shall be deemed a request for an Interest Period of one (1) month.  If no
election is made as to the Type of Revolving Credit Loan, such notice shall be
deemed a request for Borrowing of Prime Rate Loans.  The Administrative Agent
shall promptly notify each Lender of its proportionate share of such Borrowing,
the date of such Borrowing, the Type of Borrowing being requested and the
Interest Period or Interest Periods applicable thereto, as appropriate. On the
date of the Borrowing specified in such notice, each Lender shall make its share
of the Borrowing available at the Administrative Agent’s Office no later than
2:00 p.m., in immediately available funds.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension on the Closing Date, Section 4.01), the Administrative Agent
shall make all funds received in respect of Borrowing of Revolving Credit Loans
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the Loan Account with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date a Borrowing Request is made
with respect to a Revolving Credit Loan, there are Letter of Credit
Disbursements outstanding, then the proceeds of such Revolving Credit Loans,
first, shall be applied to the payment in full of any such Letter of Credit
Disbursements, and second, shall be made available to the Borrower as provided
above.
 
(b) Conversion and Continuation of Revolving Credit Loans.
 
(i) The Borrower shall have the right at any time, on three (3) Business Days’
prior notice to the Administrative Agent (which notice, to be effective, must be
received by the Administrative Agent not later than 11:00 a.m. on the third
Business Day preceding the date of any conversion), (1) to convert any
outstanding Borrowings of Prime Rate Loans (other than Swingline Loans) to
Borrowings of LIBO Loans, or (2) to continue an outstanding Borrowing of LIBO
Loans for an additional Interest Period, or (3) to convert any outstanding
Borrowings of LIBO Loans to a Borrowing of Prime Rate Loans.  Each telephonic
notice by the Borrower pursuant to this Section 2.09(a) must be confirmed
promptly by delivery to the Administrative Agent of a written notice (which
shall substantially be made in the form attached hereto as Exhibit C),
appropriately completed and signed by a Responsible Officer of the
Borrower.  Each such  (whether telephonic or written) shall specify (1) whether
the Borrower is requesting a conversion of Revolving Credit Loans from one Type
to the other, or a continuation of LIBO Loans, (2) the requested date of the
conversion or continuation, as the case may be (which shall be a Business Day),
(3) the principal amount of Revolving Credit Loans to be converted or continued,
(4) the Type of Revolving Credit Loans to which existing Revolving Credit Loans
are to be converted, and (5) if applicable, the duration of the Interest Period
with respect thereto.  Notwithstanding the foregoing to the contrary:
 
 
50

--------------------------------------------------------------------------------

 
(A) No Borrowing of Revolving Credit Loans may be converted into, or continued
as, LIBO Loans at any time when any Event of Default has occurred and is
continuing;
 
(B) If less than a full Borrowing of Revolving Credit Loans is converted, such
conversion shall be made pro rata among the Lenders based upon their Commitment
Percentages in accordance with the respective principal amounts of the Revolving
Credit Loans comprising such Borrowing held by such Lenders immediately prior to
such conversion;
 
(C) The aggregate principal amount of Prime Rate Loans being converted into or
continued as LIBO Loans shall be in an integral of $1,000,000 and at least
$5,000,000;
 
(D) Each Lender shall effect each conversion by applying the proceeds of its new
LIBO Loan or Prime Rate Loan, as the case may be, to its Revolving Credit Loan
being so converted;
 
(E) The Interest Period with respect to a Borrowing of LIBO Loans effected by a
conversion or in respect to the Borrowing of LIBO Loans being continued as LIBO
Loans shall commence on the date of conversion or the expiration of the current
Interest Period applicable to such continuing Borrowing, as the case may be;
 
(F) A Borrowing of LIBO Loans may not be converted prior to the last day of an
Interest Period applicable thereto, unless the Borrower pays all Breakage Costs
incurred in connection with such conversion; and
 
(G) Each request for a conversion or continuation of a Borrowing of LIBO Loans
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one (1) month.
 
(ii) If the Borrower does not give notice to convert any Borrowing of LIBO
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBO Loans, in each case as provided in SECTION
2.04(b)(ii) above, such Borrowing shall automatically be converted to, or
continued as, as applicable, a Borrowing of LIBO Loans with an Interest Period
of one (1) month, at the expiration of the then-current Interest Period,
provided that if an Event of Default then exists and is continuing, such
Borrowing shall be converted to, or continued as a Prime Rate Loan. The
Administrative Agent shall, after it receives notice from the Borrower, promptly
give each Lender notice of any conversion, in whole or part, of any Revolving
Credit Loan made by such Lender.
 
(c) Charges to Loan Account.  To the extent not paid by the Borrower when due
(after taking into consideration any applicable grace period) and to the extent
that the Administrative Agent shall have provided the Borrower not less than
three (3) Business Days’ prior written notice of the Administrative Agent’s
intent to do so, the Administrative Agent, without the request of the Borrower,
may advance any interest, fee, or other payment required under any Loan Document
to which any Credit Party is entitled and may charge the same to the Loan
Account notwithstanding that an Overadvance may result thereby and
notwithstanding any failure to satisfy the conditions set forth in SECTION
4.02.  The Administrative Agent shall advise the Borrower of any such advance or
charge promptly after the making thereof.  Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrower’s obligations under SECTION 2.15(a).  Any amount which
is added to the principal balance of the Loan Account as provided in this
SECTION 2.04(c) shall bear interest at the interest rate then and thereafter
applicable to Prime Rate Loans.
 
 
51

--------------------------------------------------------------------------------

 
SECTION 2.05    Overadvances.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, if the
Borrower shall request that Credit Parties make, or permit to remain
outstanding, any Loans or Letters of Credit which shall cause an Overadvance,
the Administrative Agent may, in its sole discretion, elect to make, or permit
to remain outstanding such Overadvance to the extent such Overadvance
constitutes a Permitted Overadvance.  If a Permitted Overadvance is made, or
permitted to remain outstanding, pursuant to the preceding sentence, then all
Lenders shall be bound to make, or permit to remain outstanding, such Permitted
Overadvance based upon their Commitment Percentage in accordance with the terms
of this Agreement, regardless of whether the conditions to lending set forth in
SECTION 4.02 have been met.  A Permitted Overadvance may be made as a Revolving
Credit Loan, a Swingline Loan or as an issuance of a Letter of Credit and each
Lender (including the Swingline Lender) and each Issuing Bank, as applicable,
agrees to make any such requested Revolving Credit Loan, Swingline Loan or
Letter of Credit available to the Borrower.  The obligation of each Lender
(including the Swingline Lender) and each Issuing Bank, as applicable, to
participate in each Permitted Overadvance shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right which such Person may have
against any other Credit Party, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default, or (iii) any other
occurrence, event or condition.  The making of any such Permitted Overadvance on
any one occasion shall not obligate the Administrative Agent or any Lender to
make or permit any Permitted Overadvance on any other occasion.  No funding of a
Permitted Overadvance or sufferance of an Overadvance shall constitute a waiver
by Administrative Agent or the Lenders of any Event of Default caused
thereby.  In no event shall any Borrower or other Loan Party be deemed a
beneficiary of this SECTION nor authorized to enforce any of its terms.
 
(b) No Permitted Overadvance shall modify or abrogate any of the provisions of
(i) SECTION 2.11(d) or SECTION 2.11(g) regarding the Lenders’ obligations to
reimburse any Letter of Credit Disbursement and purchase participations with
respect to Letter of Credit Disbursements, respectively, or (ii) SECTION 2.06
and SECTION 2.20 regarding the Lenders’ obligations with respect to
participations in Swingline Loans and settlements thereof.  Notwithstanding
anything herein to the contrary, no event or circumstance shall result in any
claim or liability against the Administrative Agent for any “inadvertent
Overadvances” resulting from changed circumstances beyond the control of the
Administrative Agent (such as a reduction in the value of Collateral included in
the Borrowing Base)), and such “inadvertent Overadvances” shall not reduce the
amount of Permitted Overadvances allowed hereunder.
 
 
52

--------------------------------------------------------------------------------

 
(c) All Permitted Overadvances shall be payable by the Borrower on demand by
Administrative Agent or the Required Lenders.  All other Overadvances (other
than Permitted Overadvances) shall be payable in accordance with the
requirements of SECTION 2.15(a).  All Permitted Overadvances and other
Overadvances shall constitute Obligations secured by the Collateral and entitled
to all benefits of the Loan Documents.
 
SECTION 2.06    Swingline Loans.
 
(a) Subject to the terms and conditions set forth herein, the Swing Line Lender
agrees, in reliance upon the agreements of the other Lenders set forth in
SECTION 2.20, to make loans (each such loan, a “Swingline Loan”) to the Borrower
from time to time on any Business Day prior to the Termination Date, in an
aggregate amount not to exceed at any time outstanding the amount of the
Swingline Loan Ceiling; provided that, after giving effect to such Swingline
Loan, each of the conditions set forth in SECTIONS 2.01(a)(i), (ii) and (iii)
shall be satisfied.  Swingline Loans shall be Prime Rate Loans and shall be
subject to periodic settlement with the Lenders under SECTION 2.20 below.
 
(b) Each Borrowing of Swingline Loans shall be made upon the Borrower’s
irrevocable notice to the Swingline Lender and the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
date of Borrowing, and shall specify (i) the amount to be borrowed, and (ii) the
requested date of Borrowing, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swingline Lender
and the Administrative Agent of a written notice (which shall substantially be
made in the form attached hereto as Exhibit C), appropriately completed and
signed by a Responsible Officer of the Borrower.  Promptly after receipt by the
Swingline Lender of any telephonic Borrowing Request for a Swingline Loan, the
Swingline Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Borrowing Request
and, if not, the Swingline Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof.  Unless the Swingline Lender
has received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Borrowing of Swingline Loans (A) directing the Swingline Lender not to
make such Swingline Loan as a result of the limitations set forth in SECTIONS
2.01(a)(i), (ii) and (iii), or (B) that one or more of the applicable conditions
specified in Article IV is not then satisfied, in each case, other than as a
result of a Permitted Overadvance (each such notice, a “Noncompliance Notice”),
then, subject to the terms and conditions hereof, the Swingline Lender will, not
later than 3:00 p.m. on the date of Borrowing specified in such Borrowing
Request, make the amount of its Swingline Loan available to the
Borrower.  Notwithstanding the foregoing, no Swingline Loans shall be made
pursuant to this SECTION 2.06 if any Lender is at that time a Defaulting Lender
or a Deteriorating Lender, unless the Swingline Lender has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the
Swingline Lender (in its sole discretion) with the Borrower or such Lender to
eliminate the Swingline Lender’s actual or potential Fronting Exposure (after
giving effect to SECTION 2.24(a)(iv)) with respect to the Defaulting Lender
and/or the Deteriorating Lender arising from either the Swingline Loan then
proposed to be made or that Swingline Loan and all other Obligations in respect
of Swingline Loans as to which the Swingline Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
 
 
53

--------------------------------------------------------------------------------

 
SECTION 2.07    Evidence of Debt; Notes.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in SECTION 2.07(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
SECTION 2.08    Interest on Loans.
 
(a) Interest on Loans.
 
(i) Subject to SECTION 2.08(b), each Prime Rate Loan made by a Lender shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as applicable) at a rate per annum that shall be equal to
the then Prime Rate plus the Applicable Margin for Prime Rate Loans.
 
(ii) Subject to SECTION 2.08(b) and SECTIONS 2.09 and 2.10, each LIBO Loan made
by a Lender shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal, during each
Interest Period applicable thereto, to the Adjusted LIBO Rate for such Interest
Period, plus the Applicable Margin for LIBO Loans.
 
(b) Default Interest.  Interest shall accrue on all overdue amounts owing by the
Borrower (after as well as before judgment, as and to the extent permitted by
law) at a rate per annum equal to the Default Rate.
 
(c) Payment Dates.  Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto, the Termination Date and at such
other times as may be specified herein.  Accrued interest on all Loans after the
Termination Date shall be payable on demand.  Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
 
 
54

--------------------------------------------------------------------------------

 
SECTION 2.09    Alternate Rate of Interest for Revolving Credit Loans.
 
If prior to the commencement of any Interest Period for a LIBO Borrowing, the
Administrative Agent:
 
(A) Reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate (in accordance with the terms of the definition thereof)
for such Interest Period (including for any Prime Rate Loan, the interest on
which is determined by reference to the Adjusted LIBO Rate); or
 
(B) Is advised by the Required Lenders that the Adjusted LIBO Rate for such
Interest Period (including for any Prime Rate Loan, the interest on which is
determined by reference to the Adjusted LIBO Rate) will not adequately and
fairly reflect the cost to such Required Lenders of making or maintaining their
Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the applicable Lenders
that the circumstances giving rise to such notice no longer exist (which notice
the Administrative Agent shall deliver promptly upon obtaining knowledge of the
same), (i) any Borrowing Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a LIBO Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a LIBO Borrowing, such Borrowing
shall be made as a Borrowing of Prime Rate Loans (the interest on which, if
applicable, will be determined without reference to the Adjusted LIBO Rate)
unless withdrawn by the Borrower.
 
SECTION 2.10    Change in Legality.
 
(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Closing Date shall make it
unlawful for a Lender to make or maintain a Loan bearing interest by reference
to the Adjusted LIBO Rate, then, by written notice to the Borrower, such Lender
may (x) declare that Loans bearing interest by reference to the Adjusted LIBO
Rate will not thereafter be made by such Lender hereunder, whereupon any request
by the Borrower for a LIBO Loan shall, as to such Lender only, be deemed a
request for a Prime Rate Loan (the interest on which, if applicable, will be
determined without reference to the Adjusted LIBO Rate) unless such declaration
shall be subsequently withdrawn; and (y) require that all LIBO Loans made by
such Lender to be converted to Prime Rate Loans (the interest on which, if
applicable, will be determined without reference to the Adjusted LIBO Rate), in
which event all such LIBO Loans shall be automatically converted to Prime Rate
Loans as of the effective date of such notice as provided in SECTION
2.09(b).  In the event any Lender shall exercise its rights hereunder, all
payments and prepayments of principal which would otherwise have been applied to
repay the LIBO Loans that would have been made by such Lender or the converted
LIBO Loans of such Lender, shall instead be applied to repay the Prime Rate
Loans made by such Lender in lieu of, or resulting from the conversion of, such
LIBO Loans.
 
 
55

--------------------------------------------------------------------------------

 
(b) For purposes of this SECTION 2.10, a notice to the Borrower pursuant to
SECTION 2.10(a) above shall be effective, if lawful, and if any LIBO Loans shall
then be outstanding, on the last day of the then-current Interest Period; and
otherwise such notice shall be effective on the date of receipt by the Borrower.
 
SECTION 2.11    Letters of Credit.
 
(a) Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the date hereof and prior to the Termination Date,
the Borrower may request an Issuing Bank to issue, and subject to the terms and
conditions contained herein, the applicable Issuing Bank shall issue, for the
account of the Borrower or a Subsidiary, one or more Letters of Credit;
provided, however, that no Credit Extension in respect of a Letter of Credit
shall be made if after giving effect to such Credit Extension (i) the aggregate
Letter of Credit Outstandings shall exceed the Letter of Credit Sublimit, or
(ii) any of the conditions set forth in SECTIONS 2.01(a)(i), (ii) or (iii) would
not be satisfied; provided, further, that no Letter of Credit shall be issued
unless an Issuing Bank shall have received notice from the Administrative Agent
that the conditions to such issuance have been met (such notice shall be deemed
given if the Issuing Bank has not received notice that the conditions have not
been met within two Business Days of the initial request to the Issuing Bank and
the Administrative Agent pursuant to SECTION 2.11(h)); provided further that any
Letter of Credit issued for the benefit of any Subsidiary that is not a Facility
Guarantor shall be issued naming the Borrower as the account party on any such
Letter of Credit but such Letter of Credit may contain a statement that it is
being issued for the benefit of such Subsidiary; provided further that an
Issuing Bank shall not be required to make any Credit Extension in respect of
any Letter of Credit, if, in its reasonable discretion: (A) any order, judgment
or decree of any Governmental Authority or arbitrator shall by its terms purport
to enjoin or restrain the Issuing Bank from issuing such Letter of Credit, or
any Applicable Law relating to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the Issuing
Bank in good faith deems material to it, (B) the issuance of such Letter of
Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally, (C) except as otherwise agreed by the
Administrative Agent and the applicable Issuing Bank, such Letter of Credit is
to be denominated in a currency other than Dollars; or (D) any Lender is at that
time a Defaulting Lender or a Deteriorating Lender, unless the applicable
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion) with the
Borrower or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to SECTION 2.24(a)(iv)) with respect to
the Defaulting Lender and/or Deteriorating Lender arising from either the Letter
of Credit then proposed to be issued or that Letter of Credit and all other
Obligations in respect of Letters of Credit as to which such Issuing Bank has
actual or potential Fronting Exposure, as it may elect in its sole
discretion.  No Issuing Bank shall be under any obligation to amend any Letter
of Credit if (A) such Issuing Bank would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.  Any Issuing Bank (other than Bank of America or any
of its Affiliates) shall notify the Administrative Agent in writing on each
Business Day of all Letters of Credit issued on the prior Business Day by such
Issuing Bank.  All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
 
 
56

--------------------------------------------------------------------------------

 
(b) Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) and (ii) five
(5) Business Days prior to the Maturity Date; provided, however, that each
Standby Letter of Credit may, upon the request of the Borrower, include a
provision whereby such Letter of Credit shall be renewed automatically (unless
the applicable Issuing Bank notifies the beneficiary thereof at least thirty
(30) days prior to the then-applicable expiration date that such Letter of
Credit will not be renewed) for additional consecutive periods of twelve (12)
months or less (but not beyond the date that is five (5) Business Days prior to
the Maturity Date).
 
(c) Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Commercial Letter of Credit and (ii) five (5) Business Days
prior to the Maturity Date.
 
(d) Drafts drawn under each Letter of Credit shall be reimbursed by the Borrower
by paying to the Administrative Agent an amount equal to such drawing not later
than 2:00 p.m. on the first Business Day immediately following the day that the
Borrower receives notice of such drawing and demand for payment by the
applicable Issuing Bank, provided that (i) in the absence of written notice to
the contrary from the Borrower, and subject to the other provisions of this
Agreement, such payments shall be financed when due with a Prime Rate Loan or
Swingline Loan to the Borrower in an equivalent amount (without regard to the
minimum and multiples specified in for the principal amount of any such Loan)
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Prime Rate Loan or Swingline
Loan, (ii) in the event that the Borrower has notified the Administrative Agent
that it will not so finance any such payments, the Borrower will make payment
directly to the applicable Issuing Bank when due, and (iii) in the case of a
Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the applicable Issuing Bank in the applicable Alternative Currency,
and in the event of the Borrower’s failure to do so, such payment shall be
financed when due with a Prime Rate Loan or Swingline Loan to the Borrower in an
amount equal to the Dollar Equivalent of the amount drawn under such Letter of
Credit (without regard to the minimum and multiples specified in for the
principal amount of any such Loan) as set forth in clause (i) above.  The
Administrative Agent shall promptly remit the proceeds from any Loans made
pursuant to clause (i) or clause (iii) above (and the Administrative Agent may
apply Cash Collateral provided for this purpose) in reimbursement of a draw
under a Letter of Credit to the applicable Issuing Bank.  Such Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make payment thereunder; provided, however, that any failure to
give or delay in giving such notice shall not relieve the Borrower of their
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such payment.
 
 
57

--------------------------------------------------------------------------------

 
(e) If any Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the Borrower shall reimburse such Issuing Bank in full on the date
provided in SECTION 2.11(d) above, the unpaid amount thereof shall bear interest
at the rate per annum then applicable to Prime Rate Loans for each day from and
including the date such payment is made to, but excluding, the date that the
Borrower reimburses such Issuing Bank therefor, provided, however, that, if the
Borrower fails to reimburse any Issuing Bank when due pursuant to SECTION
2.11(d), then interest shall accrue at the Default Rate.  Interest accrued
pursuant to this paragraph shall be for the account of, and promptly remitted by
the Administrative Agent, upon receipt to, the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
SECTION 2.11(g) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.
 
(f) Immediately upon the issuance of any Letter of Credit by any Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of such Issuing Bank, such Issuing Bank
shall be deemed to have sold to each Lender, and each such Lender shall be
deemed unconditionally and irrevocably to have purchased from such Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Commitment Percentage, in such Letter of Credit, each
drawing thereunder and the obligations of the Borrower under this Agreement and
the other Loan Documents with respect thereto. Upon any change in the Total
Commitments pursuant to SECTION 2.02, SECTION 2.13, SECTION 2.15 or SECTION 9.06
of this Agreement, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Commitment Percentages of the assigning and
assignee Lenders and the Additional Commitment Lenders, if applicable.  Any
action taken or omitted by any Issuing Bank under or in connection with a Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for such Issuing Bank any resulting liability to
any Lender.
 
(g) In the event that any Issuing Bank makes any Letter of Credit Disbursement
and the Borrower shall not have reimbursed such amount in full to such Issuing
Bank pursuant to this SECTION 2.11(d), such Issuing Bank shall promptly notify
the Administrative Agent, which shall promptly notify each Lender of such
failure, and each Lender shall promptly and unconditionally pay to the
Administrative Agent (and the Administrative Agent may apply Cash Collateral
provided for this purpose), for the account of such Issuing Bank the amount of
such Lender’s Commitment Percentage of the Dollar Equivalent of such
unreimbursed payment and in same day funds.  If the applicable Issuing Bank so
notifies the Administrative Agent and the Administrative Agent so notifies the
Lenders prior to 11:00 a.m. on any Business Day, each such Lender shall make
available to the applicable Issuing Bank such Lender’s Commitment Percentage of
the Dollar Equivalent of the amount of such payment on such Business Day in same
day funds (or if such notice is received by the Lenders after 11:00 a.m. on the
day of receipt, payment shall be made on the immediately following Business Day
in same day funds).  If and to the extent such Lender shall not have so made its
Commitment Percentage of the Dollar Equivalent of the amount of such payment
available to the applicable Issuing Bank, such Lender agrees to pay to such
Issuing Bank forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Issuing Bank at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. Each Lender
agrees to fund its Commitment Percentage of the Dollar Equivalent of such
unreimbursed payment notwithstanding a failure to satisfy any applicable lending
conditions or the provisions of SECTION 2.01 or SECTION 2.06, or the occurrence
of the Termination Date. The failure of any Lender to make available to the
applicable Issuing Bank its Commitment Percentage of any payment under any
Letter of Credit shall neither relieve any Lender of its obligation hereunder to
make available to such Issuing Bank its Commitment Percentage of any payment
under any Letter of Credit on the date required, as specified above, nor
increase the obligation of such other Lender.  Subject to the provisions of
SECTION 2.24, whenever any Lender has made payments to any Issuing Bank in
respect of any reimbursement obligation for any Letter of Credit, such Lender
shall be entitled to share ratably, based on its Commitment Percentage, in all
payments and collections thereafter received on account of such reimbursement
obligation (whether directly from the Borrower or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent).
 
 
58

--------------------------------------------------------------------------------

 
(h) Whenever the Borrower desires that any Issuing Bank issue a Letter of Credit
(or the amendment, renewal or extension (other than automatic renewal or
extensions) of an outstanding Letter of Credit), the Borrower shall give to the
applicable Issuing Bank and the Administrative Agent at least three (3) Business
Days’ prior written (including, without limitation, by telegraphic, telex,
facsimile or cable communication) notice specifying the date on which the
proposed Letter of Credit is to be issued, amended, renewed or extended (which
shall be a Business Day), the Stated Amount of the Letter of Credit so
requested, the expiration date of such Letter of Credit, the name and address of
the beneficiary thereof, and the provisions thereof.  If requested by the
applicable Issuing Bank, the Borrower shall also submit documentation on such
Issuing Bank’s standard form in connection with any request for the issuance,
amendment, renewal or extension of a Letter of Credit, provided that in the
event of a conflict or inconsistency between the terms of such documentation and
this Agreement, the terms of this Agreement shall supersede any inconsistent or
contrary terms in such documentation and this Agreement shall control.
 
(i) Subject to the limitations set forth below, the obligations of the Borrower
to reimburse the Issuing Banks for any Letter of Credit Disbursement shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation
(it being understood that any such payment by the Borrower shall be without
prejudice to, and shall not constitute a waiver of, any rights the Borrower
might have or might acquire hereunder as a result of the payment by the
applicable Issuing Bank of any draft or the reimbursement by the Borrower
thereof):  (i) any lack of validity or enforceability of a Letter of Credit;
(ii) the existence of any claim, setoff, defense or other right which a Borrower
may have at any time against a beneficiary of any Letter of Credit or against
any Issuing Bank or any of the Lenders (other than a defense of payment or
performance), whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged or fraudulent in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by any Issuing Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not strictly comply with the terms of such Letter of Credit; (v) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this SECTION 2.11, constitute a
legal or equitable discharge of, or provide a right of setoff against, any Loan
Party’s obligations hereunder; (vi) the fact that any Event of Default shall
have occurred and be continuing; or (vii) any adverse change in the relevant
exchange rates.  No Credit Party shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank.  The parties hereto expressly agree
that, in the absence of gross negligence or willful misconduct on the part of
any Issuing Bank (as determined by a court of competent jurisdiction or another
independent tribunal having jurisdiction), such Issuing Bank shall be deemed to
have exercised care in each such determination.  In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
reasonable discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
 
59

--------------------------------------------------------------------------------

 
SECTION 2.12    Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or
 
(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting Loan of such Lender bearing interest by reference to
the Adjusted LIBO Rate or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost in any
material amount to such Lender of making or maintaining any Loan bearing
interest by reference to the Adjusted LIBO Rate (or of maintaining its
obligation to make any such Loan) or to increase the cost in any material amount
to such Lender or any Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount in any material respect of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
 
 
60

--------------------------------------------------------------------------------

 
(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company would have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.
 
(c) A certificate of a Lender or any Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
SECTION 2.12 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this SECTION 2.12 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or any Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred eighty (180) days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor, and provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof.
 
SECTION 2.13    Termination or Reduction of Commitments.
 
(a) Termination or Reduction of Total Commitments.  Upon at least two (2)
Business Days’ prior written notice to the Administrative Agent, the Borrower
may, at any time, in whole permanently terminate, or from time to time in part
permanently reduce, the Total Commitments; provided that a notice of reduction
or termination of the Total Commitments delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of another credit facility or
the closing of a securities offering or Disposition, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.  Each
such reduction shall be in the principal amount of $5,000,000 or any integral
multiple thereof.  Each such reduction or termination shall (i) be applied
ratably to the Commitments of each Lender and (ii) be irrevocable at the
effective time of any such termination or reduction.  The Borrower shall pay to
the Administrative Agent for application as provided herein (i) at the effective
time of any such termination (but not any partial reduction), all earned and
unpaid fees on account of the Total Commitments so terminated, and (ii) at the
effective time of any such reduction or termination, all Breakage Costs incurred
in connection therewith and any amount by which the Total Outstandings on such
date exceed the amount to which the Total Commitments are to be reduced
effective on such date.  The Borrower shall not terminate or reduce the Total
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Total Commitment.  A
permanent reduction of the Total Commitments shall not require a corresponding
pro rata reduction in the Letter of Credit Sublimit or the Swingline Loan
Ceiling; provided, however, that if the Total Commitments are reduced to an
amount less than the Letter of Credit Sublimit and/or the Swingline Loan
Ceiling, then the Letter of Credit Sublimit and/or the Swingline Loan Ceiling
shall be reduced to an amount equal to the Total Commitments.
 
 
61

--------------------------------------------------------------------------------

 
(b) Termination Date.  Upon the Termination Date, the Commitments of the Lenders
shall be terminated in full, and the Borrower shall pay, in full and in cash,
all outstanding Loans and all other outstanding Obligations then owing by them
to the Lenders (including, without limitation, all Breakage Costs incurred in
connection therewith).
 
SECTION 2.14    Optional Prepayment of Revolving Credit Loans; Reimbursement of
Lenders.
 
(a) The Borrower shall have the right at any time and from time to time to
prepay without premium or penalty (but subject to payment of Breakage Costs as
provided herein) (without a reduction in the Total Commitments) outstanding
Loans in whole or in part, (x) with respect to LIBO Loans, upon at least three
(3) Business Days’ prior written, telex or facsimile notice to the
Administrative Agent, prior to 11:00 a.m., and (y) with respect to Prime Rate
Loans, on the same Business Day as such notice is furnished to the
Administrative Agent, prior to 11:00 a.m., subject in each case to the following
limitations:
 
(i) Subject to SECTION 2.15, all prepayments shall be paid to the Administrative
Agent for application (except as otherwise directed by the Borrower), first, to
the prepayment of outstanding Swingline Loans, and second, to the prepayment of
other outstanding Revolving Credit Loans ratably in accordance with each
Lender’s Commitment Percentage;
 
 
62

--------------------------------------------------------------------------------

 
(ii) Subject to the foregoing, outstanding Prime Rate Loans of the Borrower
shall be prepaid before outstanding LIBO Loans of the Borrower are prepaid
(except as otherwise directed by the Borrower). Each partial prepayment of LIBO
Loans shall be in an integral multiple of $1,000,000 (but in no event less than
$5,000,000).  No prepayment of LIBO Loans shall be permitted pursuant to this
SECTION 2.14 prior to the last day of an Interest Period applicable thereto,
unless the Borrower reimburses the Lenders for all Breakage Costs associated
therewith.  No partial prepayment of a Borrowing of LIBO Loans shall result in
the aggregate principal amount of the LIBO Loans remaining outstanding pursuant
to such Borrowing being less than $5,000,000 (unless all such outstanding LIBO
Loans are being prepaid in full); and
 
(iii) Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Loans to be prepaid and, in the case of LIBO Loans, the
Borrowing or Borrowings pursuant to which such Loans were made.  Each notice of
prepayment shall be revocable, provided that the Borrower shall reimburse the
Lenders for all Breakage Costs associated with the revocation of any notice of
prepayment.  The Administrative Agent shall, promptly after receiving notice
from the Borrower hereunder, notify each applicable Lender of the principal
amount and Type of the Loans held by such Lender which are to be prepaid, the
prepayment date and the manner of application of the prepayment.
 
(b) The Borrower shall reimburse each Lender as set forth below for any loss,
cost or expense (herein, collectively, “Breakage Costs”) incurred or to be
incurred by such Lender as a result of (i) any continuation, conversion, payment
or prepayment of any Revolving Credit Loan other than a Prime Rate Loan on a day
other than the last day of the Interest Period for such Revolving Credit Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise) or (ii) any failure by the Borrower (for a reason other than the
failure of such Lender to make a Revolving Credit Loan) to prepay, borrow,
continue or convert any Revolving Credit Loan other than a Prime Rate Loan on
the date or in the amount notified by the Borrower, (iii) in the event that
after a Borrower delivers a notice of commitment reduction under SECTION 2.13 or
a notice of prepayment under SECTION 2.14 in respect of LIBO Loans, such
commitment reductions or such prepayments are not made on the day specified in
such notice of reduction or prepayment, and (iv) any assignment of a LIBO Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to SECTION 2.22, including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Revolving Credit Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.  For purposes of calculating
amounts payable by the Borrower to the Lenders under this SECTION 2.14(b), each
Lender shall be deemed to have funded each LIBO Loan made by it at the LIBO Rate
used in determining the Adjusted LIBO Rate for such Revolving Credit Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such LIBO
Loan was in fact so funded.  Any Lender demanding reimbursement for such loss
shall deliver to the Borrower from time to time one or more certificates setting
forth the amount of such loss as determined by such Lender and setting forth in
reasonable detail the manner in which such amount was determined and such
amounts shall be due within ten (10) Business Days after the receipt of such
notice.
 
(c) Whenever any partial prepayment of Revolving Credit Loans are to be applied
to LIBO Loans, such LIBO Loans shall be prepaid in the chronological order of
their Interest Payment Dates or as the Borrower may otherwise designate in
writing.
 
 
63

--------------------------------------------------------------------------------

 
SECTION 2.15    Mandatory Prepayment; Cash Collateral.
 
The outstanding Obligations shall be subject to prepayment as follows:
 
(A) If at any time the amount of Total Outstandings causes Availability to be
less than zero (other than as a result of a Permitted Overadvance pursuant to
SECTION 2.05(a)), the Borrower will, immediately (y) prepay the Loans in an
amount necessary to eliminate such deficiency; and (z) if, after giving effect
to the prepayment in full of all outstanding Loans such deficiency has not been
eliminated, Cash Collateralize Letter of Credit Outstandings in an amount
necessary to eliminate such deficiency.
 
(B) The Loans shall be repaid daily in accordance with (and to the extent
required under) the provisions of SECTION 2.16, to the extent then applicable.
 
(C) Except during the continuance of a Cash Dominion Event, any Cash Receipts
and other payments received by the Administrative Agent shall be applied as the
Borrower shall direct the Administrative Agent in writing, and otherwise
consistent with the provisions of SECTION 2.14.
 
(D) The Borrower shall prepay the Obligations (without a reduction in the Total
Commitments) with 100% of the net cash proceeds received by the Borrower or any
other Loan Party in connection with any asset sale made pursuant to SECTION
6.04(g) and SECTIONS 6.05(h), (j) and (k), such prepayment to be made
contemporaneously with the receipt of such payment.
 
(E) The Borrower shall repay the Obligations as required pursuant to SECTION
2.13(b).
 
SECTION 2.16    Credit Card Arrangements; Cash Management.
 
(a) Each Loan Party shall, on or prior to the Closing Date, deliver to the
Administrative Agent notifications (each, a “Credit Card Notification”)
substantially in the form attached hereto as Exhibit E which have been executed
on behalf of such Loan Party and addressed to each of such Loan Party’s credit
card and debit card clearinghouses and processors; and
 
(b) Each Loan Party shall, on or prior to the ninety (90) day anniversary of the
Closing Date (such date (or such later date as agreed to by the Administrative
Agent), the “Blocked Account Date”), enter into a blocked account agreement
(each, a “Blocked Account Agreement”), reasonably satisfactory to the
Administrative Agent, with each Blocked Account Bank, with respect to each DDA
in which funds of any Loan Party are concentrated (collectively, the “Blocked
Accounts”) from:
 
(i) the sale of Inventory and other Collateral;
 
(ii) all proceeds of collections of Accounts;
 
(iii) each Blocked Account (including all cash deposited therein from each DDA);
and
 
(iv) the cash proceeds of all credit card and debit card charges.
 
 
64

--------------------------------------------------------------------------------

 
(c) Each Credit Card Notification and Blocked Account Agreement entered into by
a Loan Party shall require, during the continuance of a Cash Dominion Event (and
delivery of notice thereof from the Administrative Agent), the ACH or wire
transfer on each Business Day (and whether or not there is then an outstanding
balance in the Loan Account) of all available cash receipts (the “Cash
Receipts”) to the account maintained by the Administrative Agent at Bank of
America (the “Administrative Agent’s Account”).
 
If any cash or Cash Equivalents owned by any Loan Party (other than (i) petty
cash accounts funded in the ordinary course of business, the deposits in which
shall not aggregate more than $10,000,000 (or such greater amount to which the
Administrative Agent may agree), (ii) deposit accounts subject to Liens
permitted under SECTION 6.01(e) and SECTION 6.01(f) and (iii) payroll, trust and
tax withholding accounts funded in the ordinary course of business and required
by Applicable Law (collectively, “Excluded DDAs”)) are deposited to any account,
or held or invested in any manner, otherwise than in a Blocked Account that is
subject to a Blocked Account Agreement (or a DDA the funds in which are swept or
transferred daily to a Blocked Account), then the Borrower shall cause all funds
in such accounts or so held or so invested to be transferred with such frequency
as may be required by the Administrative Agent to a Blocked Account that is
subject to a Blocked Account Agreement (or a DDA the funds in which are swept or
transferred daily to a Blocked Account).
 
(d) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Administrative
Agent of appropriate Blocked Account Agreements (except with respect to Excluded
DDAs or unless expressly waived by the Administrative Agent) consistent with the
provisions of this SECTION 2.16 and otherwise reasonably satisfactory to the
Administrative Agent.  The Loan Parties shall furnish the Administrative Agent
with prior written notice of their intention to open or close a Blocked Account
and the Administrative Agent shall promptly notify the Borrower as to whether
the Administrative Agent shall require a Blocked Account Agreement with the
Person with whom such account will be maintained.  Unless consented to in
writing by the Administrative Agent, the Borrower shall not enter into any
agreements with credit card or debit card processors other than the ones
expressly contemplated herein unless contemporaneously therewith, a Credit Card
Notification, is executed and delivered to the Administrative Agent.  The
Borrower may also maintain one or more disbursement accounts to be used by the
Borrower for disbursements and payments (including payroll) in the ordinary
course of business or as otherwise permitted hereunder.
 
(e) The Loan Parties shall establish and maintain cash management arrangements
and procedures, including Blocked Accounts, reasonably satisfactory to the
Administrative Agent (it being agreed that the cash management agreements in
effect on the Closing Date are satisfactory to the Administrative
Agent).  Promptly upon the request of the Administrative Agent, the Borrower
shall deliver to the Administrative Agent a schedule setting forth all DDAs that
are maintained by the Loan Parties as of such date, which schedule shall
include, with respect to each depository (i) the name and address of such
depository; (ii) the account number(s) maintained with such depository; and
(iii) a contact person at such depository.
 
(f) The Administrative Agent’s Account shall at all times be under the sole
dominion and control of the Administrative Agent.  The Borrower hereby
acknowledges and agrees that (i) it has no right of withdrawal from the
Administrative Agent’s Account, (ii) the funds on deposit in the Administrative
Agent’s Account shall at all times continue to be collateral security for all of
the Obligations, and (iii) the funds on deposit in the Administrative Agent’s
Account shall be applied as provided in this Agreement.  In the event that,
notwithstanding the provisions of this SECTION 2.16, during the continuation of
a Cash Dominion Event, the Borrower receives or otherwise has dominion and
control of any such proceeds or collections, such proceeds and collections shall
be held in trust by the Borrower for the Administrative Agent, shall not be
commingled with any of the Borrower’s other funds or deposited in any account of
the Borrower and shall promptly be deposited into the Administrative Agent’s
Account or dealt with in such other fashion as the Borrower may be instructed by
the Administrative Agent.
 
 
65

--------------------------------------------------------------------------------

 
(g) Any amounts received in the Administrative Agent’s Account at any time when
all of the Obligations then due have been and remain fully repaid shall be
remitted to the operating account of the Borrower maintained with the
Administrative Agent.
 
(h) The Administrative Agent shall promptly (but in any event within two (2)
Business Day) furnish written notice to each Person with whom a Blocked Account
is maintained of any termination of a Cash Dominion Event.
 
(i) The following shall apply to deposits and payments under and pursuant to
this Agreement:
 
(i) Funds shall be deemed to have been deposited to the Administrative Agent’s
Account on the Business Day on which deposited, provided that such deposit is
available to the Administrative Agent by 4:00 p.m. on that Business Day (except
that if the Obligations are being paid in full, by 2:00 p.m., on that Business
Day);
 
(ii) Funds paid to the Administrative Agent, other than by deposit to the
Administrative Agent’s Account, shall be deemed to have been received on the
Business Day when they are good and collected funds, provided that such payment
is available to the Administrative Agent by 4:00 p.m. on that Business Day
(except that if the Obligations are being paid in full, by 2:00 p.m., on that
Business Day);
 
(iii) If a deposit to the Administrative Agent’s Account or payment is not
available to the Administrative Agent until after 4:00 p.m. on a Business Day,
such deposit or payment shall be deemed to have been made at 9:00 a.m. on the
then next Business Day;
 
(iv) If any item deposited to the Administrative Agent’s Account and credited to
the Loan Account is dishonored or returned unpaid for any reason, whether or not
such return is rightful or timely, the Administrative Agent shall have the right
to reverse such credit and charge the amount of such item to the applicable Loan
Account and the Borrower shall indemnify the Secured Parties against all
out-of-pocket claims and losses resulting from such dishonor or return;
 
(v) All amounts received under this SECTION 2.16 shall be applied in the manner
set forth in SECTION 7.03.
 
(j) At any time after the occurrence of a Securities Account Control Event, each
Loan Party shall, at the option and request of the Administrative Agent,
promptly and in any event within ninety (90) days of such request, cause each
securities account or commodities account maintained by such Loan Party to be
subject to a Blocked Account Agreement, reasonably satisfactory to the
Administrative Agent, with each applicable securities intermediary or commodity
intermediary in accordance with the requirements of the Security Agreement.
 
 
66

--------------------------------------------------------------------------------

 
SECTION 2.17    Fees.
 
(a) The Borrower shall pay to the Administrative Agent and MLPF&S, for their
respective accounts, the fees set forth in the Fee Letter as and when payment of
such fees is due as therein set forth.
 
(b) The Borrower shall pay the Administrative Agent, for the account of the
Lenders, an aggregate fee (the “Unused Fee”) equal to Applicable Unused Fee Rate
per annum (on the basis of actual days elapsed in a year of 360 days) of the
average daily balance of the Lenders’ respective Unused Commitment during the
Fiscal Quarter just ended (or relevant period with respect to the payment being
made through the first Fiscal Quarter ending after the Closing Date or on the
Termination Date), subject to adjustment as provided in SECTION 2.24.  The
Unused Fee shall be paid in arrears, on the first day of each Fiscal Quarter
after the execution of this Agreement and on the Termination Date.  The
Administrative Agent shall pay the Unused Fee to the Lenders upon the
Administrative Agent’s receipt of the Unused Fee based upon each Lender’s pro
rata share of the average daily balance of the Lenders’ Unused Commitment,
subject to adjustment as provided in SECTION 2.24.
 
(c) The Borrower shall pay the Administrative Agent, for the account of the
Lenders who are then participating in the Letters of Credit, on the first day of
each Fiscal Quarter and on demand after the Termination Date, in arrears, a fee
calculated on the basis of a 360 day year, as applicable and actual days elapsed
(each, a “Letter of Credit Fee”), equal to the following per annum percentages
of the average face amount of the following categories of Letters of Credit
outstanding during the three month period then ended:
 
(i) Standby Letters of Credit: for the account of each Lender in accordance with
its Commitment Percentage, at a per annum rate equal to the then Applicable
Margin for LIBO Loans; and
 
(ii) Commercial Letters of Credit: for the account of each Lender in accordance
with its Commitment Percentage, at a per annum rate equal to fifty percent (50%)
of the then Applicable Margin for LIBO Loans;
 
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable Issuing Bank pursuant to SECTION 2.11 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Commitment Percentages allocable
to such Letter of Credit pursuant to Section 2.24(a)(iv), with the balance of
such fee, if any, payable to the applicable Issuing Bank for its own account.
 
(d) The Borrower shall pay to each Issuing Bank, in addition to all Letter of
Credit Fees otherwise provided for herein, (i) the reasonable and customary fees
and charges of such Issuing Bank in connection with the negotiation, settlement
and amendment of each Letter of Credit issued by such Issuing Bank, and (ii) a
fronting fee (each, a “Fronting Fee”) equal to one-eighth of one percent
(0.125%) on the aggregate Stated Amount of all Letters of Credit.  Each such
Fronting Fee shall be payable on the first day of each Fiscal Quarter and on
demand after the Termination Date, in arrears.  In addition, the Borrower shall
pay directly to each Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such Issuing Bank relating to letters of credit as from time to time
in effect.
 
 
67

--------------------------------------------------------------------------------

 
(e) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for the account of the Administrative Agent and other
Credit Parties as provided herein. Once due, all fees shall be fully earned and
shall not be refundable when paid under any circumstances.
 
SECTION 2.18    Maintenance of Loan Account; Statements of Account.
 
(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrower (each, the “Loan Account”) which will reflect (i) all Loans and
other advances made by the Lenders to the Borrower or for the Borrower’s
account, (ii) all Letter of Credit Disbursements, fees and interest that have
become payable as herein set forth, and (iii) any and all other monetary
Obligations that have become payable.
 
(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrower or from other Persons for the Borrower’s
account, including all amounts received in the Administrative Agent’s Account
from the Blocked Account Banks, and the amounts so credited shall be applied as
set forth in and to the extent required by SECTION 2.15 or SECTION 7.03, as
applicable.  After the end of each calendar quarter, the Administrative Agent
shall send to the Borrower a statement accounting for the charges (including
interest), loans, advances and other transactions occurring among and between
the Administrative Agent, the Lenders and the Borrower during such calendar
quarter.  The quarterly statements, absent manifest error, shall be deemed
presumptively correct.
 
SECTION 2.19    Payments.
 
(a) The Borrower shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement
of drawings under Letters of Credit, of amounts payable under SECTION 2.12,
SECTION 2.14(b), SECTION 2.21, SECTION 9.04 or otherwise) prior to 2:00 p.m. on
the date when due, in immediately available funds, without setoff or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Office, except payments to be made directly to each Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to SECTION 2.12, SECTION 2.14(b), SECTION 2.21, and SECTION 9.04 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein.  The Administrative
Agent shall distribute any such payments to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, except with respect to LIBO Borrowings, the
date for payment shall be extended to the next succeeding Business Day, and, if
any payment due with respect to LIBO Borrowings shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, unless that succeeding Business Day is in the next
calendar month, in which event, the date of such payment shall be on the last
Business Day of subject calendar month, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
 
 
68

--------------------------------------------------------------------------------

 
(b) All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest, fees and
other amounts then due hereunder, shall be applied in accordance with the
provisions of SECTION 2.15 or SECTION 7.03 ratably among the parties entitled
thereto in accordance with the amounts of principal, unreimbursed drawings under
Letters of Credit, interest, fees and other amounts then due to such respective
parties. For purposes of calculating interest due to a Lender, that Lender shall
be entitled to receive interest on the actual amount contributed by that Lender
towards the principal balance of the Loans outstanding during the applicable
period covered by the interest payment made by the Borrower.  Any net principal
reductions to the Loans received by the Administrative Agent in accordance with
the Loan Documents during such period shall not reduce such actual amount so
contributed, for purposes of calculation of interest due to that Lender, until
the Administrative Agent has distributed to the applicable Lender its Commitment
Percentage thereof.  All credits against the Obligations shall be conditioned
upon final payment to the Administrative Agent of the items giving rise to such
credits. If any item credited to the Loan Account is dishonored or returned
unpaid for any reason, whether or not such return is rightful or timely, the
Administrative Agent shall have the right to reverse such credit and charge the
amount of such item to the Loan Account and the Borrower shall indemnify the
Secured Parties against all claims and losses resulting from such dishonor or
return.
 
(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
 
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBO Loans (or, in the case of
any Borrowing of Prime Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with the
term hereof and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Prime Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
 
69

--------------------------------------------------------------------------------

 
SECTION 2.20    Settlement Amongst Lenders.
 
(a) The Swingline Lender may, at any time (but, in any event weekly), on behalf
of the Borrower (which hereby authorizes the Swingline Lender to act on its
behalf in that regard) request the Administrative Agent to cause the Lenders to
make a Revolving Credit Loan (which shall be a Prime Rate Loan) in an amount
equal to such Lender’s Commitment Percentage of the outstanding amount of
Swingline Loans made in accordance with SECTION 2.06 (including any Permitted
Overadvance made as a Swingline Loan), which request may be made regardless of
whether the conditions set forth in Article IV have been satisfied.  Upon such
request, each Lender shall make available to the Administrative Agent the
proceeds of such Revolving Credit Loan (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Lender.  If the Swingline Lender requires a Revolving
Credit Loan to be made by the Lenders and the request therefor is received prior
to 1:00 p.m. on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m. that day; and, if the request therefor
is received after 1:00 p.m., then no later than 3:00 p.m. on the next Business
Day. The obligation of each such Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Administrative Agent or
the Swingline Lender.  If and to the extent any Lender shall not have so made
its transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand, such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
 
(b) The amount of each Lender’s Commitment Percentage of outstanding Revolving
Credit Loans shall be computed weekly (or more frequently in the Administrative
Agent’s discretion) and shall be adjusted upward or downward based on all Loans
(including Swingline Loans) and repayments of Loans (including Swingline Loans)
received by the Administrative Agent as of 3:00 p.m. on the first Business Day
(such date, the “Settlement Date”) following the end of the period specified by
the Administrative Agent.
 
 
70

--------------------------------------------------------------------------------

 
(c) The Administrative Agent shall deliver to each of the Lenders and the
Borrower promptly after a Settlement Date a summary statement of the amount of
outstanding Loans for the period and the amount of repayments received for the
period.  As reflected on the summary statement, subject to the provisions of,
and adjustments pursuant to, SECTION 2.24, (i) the Administrative Agent shall
transfer to each Lender its Commitment Percentage of repayments, and (ii) each
Lender shall transfer to the Administrative Agent (as provided below) or the
Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Revolving Credit Loans made by each Lender with respect to Revolving Credit
Loans to the Borrower shall be equal to such Lender’s Commitment Percentage of
Revolving Credit Loans, as applicable, outstanding as of such Settlement
Date.  If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day.  The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent.  If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, at the Federal Funds Effective Rate.
 
SECTION 2.21    Taxes.
 
(a) Except as otherwise expressly provided in this SECTION 2.21, any and all
payments by or on account of any obligation of the Loan Parties hereunder or
under any other Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes, except as
otherwise required by law; provided, however, that if a Loan Party or an Agent
shall be required to deduct, withhold or remit any such Taxes from such
payments, then (i) in the case of any Indemnified Taxes or Other Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions, withholdings, or remittances for such Indemnified Taxes or Other
Taxes (including deductions or withholdings applicable to additional sums
payable under this SECTION 2.21) the applicable Credit Party receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made, (ii) the Loan Party or Agent shall make such deductions or
withholdings and shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law.
 
(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.
 
(c) The Loan Parties shall indemnify each Credit Party, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid or payable by such Credit Party on or with respect to any
payment by or on account of any obligation of the Loan Parties hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this SECTION
2.21) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto; provided that the Loan Parties shall not be required to
make any indemnification payment pursuant to this SECTION 2.21 for any penalties
or interest that are the result of the gross negligence or willful misconduct of
the Credit Party making the claim pursuant to this SECTION 2.21. A certificate
as to the amount of such payment or liability delivered to the Borrower by a
Credit Party, or by the Administrative Agent on its own behalf or on behalf of
any other Credit Party, setting forth in reasonable detail the manner in which
such amount was determined, shall be conclusive absent manifest error.
 
 
71

--------------------------------------------------------------------------------

 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) (i)           Any Foreign Lender that is entitled to an exemption from or
reduction in United States withholding Tax shall deliver to the Borrower and the
Administrative Agent two (2) copies of:
 
(A) either United States Internal Revenue Service Form W-8BEN (claiming a treaty
benefit) or Form W-8ECI, or any subsequent versions thereof or successors
thereto, or,
 
(B) in the case of a Foreign Lender claiming exemption from or reduction in U.S.
federal withholding Tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a (1) Form W-8BEN, or any subsequent
versions thereof or successors thereto and (2) a certificate representing that
such Foreign Lender (a) is not a bank for purposes of Section 881(c) of the
Code, (b) is not a 10 percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of any Loan Party and (c) is not a controlled foreign
corporation related to the Loan Parties (within the meaning of Section 864(d)(4)
of the Code) (a “Portfolio Interest Certificate”), or
 
(C) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender),
any applicable underlying United States Internal Revenue Service Form W-8 or
W-9; provided, however, that if the Lender is a partnership and one or more of
its partners are claiming the exemption for portfolio interest under Section
881(c) of the Code, such Lender may provide a Portfolio Interest Certificate on
behalf of such partners, or
 
(D) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower to determine the amount of Tax
(if any) required by law to be withheld,
 
in all cases, properly completed and duly executed by such Foreign Lender
claiming, as applicable, complete exemption from or reduced rate of, U.S.
federal withholding tax on payments by the Loan Parties under this Agreement and
the other Loan Documents, or in the case of a Foreign Lender claiming exemption
for “portfolio interest” certifying that it is not a foreign corporation,
partnership, estate or trust. Such forms shall be delivered by each Foreign
Lender on or before the date it becomes a party to this Agreement (or, in the
case of a transferee that is a participation holder, on or before the date such
participation holder becomes a transferee hereunder) and on or before the date,
if any, such Foreign Lender changes its applicable lending office by designating
a different lending office (a “New Lending Office”).  In addition, each Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender.  Notwithstanding any other
provision of this SECTION 2.21(e), a Lender shall not be required to deliver any
form pursuant to this SECTION 2.21(e) that such Lender is not legally able to
deliver.
 
 
72

--------------------------------------------------------------------------------

 
(ii) Each Lender that is a “United States person” as defined under Section
7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent such form or forms, certificates or documentation,
including two original copies of United States Internal Revenue Service Form
W-9, as reasonably requested by the Borrower to confirm or establish that such
U.S. Lender is not subject to deduction, withholding, or backup withholding of
United States federal income Tax with respect to any payments to such U.S.
Lender.  Such forms shall be delivered by each U.S. Lender to the Borrower on or
before the date such U.S. Lender becomes a party to this Agreement (or, in the
case of a transferee that is a participation holder, on or before the date such
participation holder becomes a transferee).
 
(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by Sections 1471 through 1474 of the Code
(“FATCA”) if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower as may be necessary for the
Borrower to comply with its obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.
 
(f) Without limiting the provisions of subsection (a) or (c) above, each Lender
and each Issuing Bank shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority if such Taxes are Excluded Taxes of such Lender or
such Issuing Bank or are attributable to such Lender or such Issuing Bank as a
result of the failure by such Lender or such Issuing Bank, as the case may be,
to deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or such Issuing Bank, as
the case may be, to the Borrower or the Administrative Agent pursuant to
subsection (e).  Each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or such Issuing Bank, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (f).  The agreements in this clause (f) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or an Issuing Bank, the termination
of the Total Commitments and the repayment, satisfaction or discharge of all
other Obligations.
 
 
73

--------------------------------------------------------------------------------

 
(g) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not prejudice the legal or commercial position of such Lender.
 
(h) If any Loan Party shall be required pursuant to this SECTION 2.21 to pay any
additional amount to, or to indemnify, any Credit Party to the extent that such
Credit Party becomes subject to Indemnified Taxes or Other Taxes subsequent to
the Closing Date (or, if applicable, subsequent to the date such Person becomes
a party to this Agreement) as a result of any change in the circumstances of
such Credit Party (other than a change in Applicable Law), including without
limitation a change in the residence, place of incorporation, principal place of
business of such Credit Party or a change in the branch or lending office of
such Credit Party, as the case may be, such Credit Party shall use reasonable
efforts to avoid or minimize any amounts which might otherwise be payable
pursuant to this SECTION 2.21(h); provided, however, that such efforts shall not
include the taking of any actions by such Credit Party that would result in any
Tax, costs or other expense to such Credit Party (other than a Tax, cost or
other expense for which such Credit Party shall have been reimbursed or
indemnified by the Loan Parties pursuant to this Agreement or otherwise) or any
action which would or might in the reasonable opinion of such Credit Party have
an adverse effect upon its business, operations or financial condition or
otherwise be disadvantageous to such Credit Party.
 
(i) If any Lender is entitled to a reduction in (and not complete exemption
from) the applicable withholding Tax, the Borrower or the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable withholding Tax after taking into account such reduction.
 
(j) If any Credit Party, in its sole discretion, determines that it has actually
and finally realized, by reason of a refund, deduction or credit of any Taxes
paid or reimbursed by the Loan Parties pursuant to subsection (a) or (c) above
in respect of payments under the Loan Documents (which refund, deduction or
credit is provided by the jurisdiction imposing such Taxes), a current monetary
benefit that it would otherwise not have obtained and that would result in the
total payments under this SECTION 2.21 exceeding the amount needed to make such
Credit Party whole, such Credit Party shall pay to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this SECTION 2.21 with respect to the Taxes or Other Taxes giving rise to
such refund), with reasonable promptness following the date upon which it
actually realizes such benefit, an amount equal to the amount of such refund,
deduction or credit, net of all out of pocket expenses incurred in securing such
refund, deduction and without interest; provided that the Borrower, upon the
request of the applicable Credit Party, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Credit Party in the event such Credit
Party is required to repay such refund to such Governmental Authority.  This
SECTION 2.21(j) shall not be construed to require any Credit Party to make
available its Tax returns (or any other confidential information relating to its
Taxes) to any Loan Party.
 
 
74

--------------------------------------------------------------------------------

 
SECTION 2.22    Mitigation Obligations; Replacement of Lenders.
 
(a) If any Lender requests compensation under SECTION 2.12 or cannot make Loans
under SECTION 2.10, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.21, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate such restriction under SECTION
2.10 or eliminate or reduce amounts payable pursuant to SECTION 2.12 or SECTION
2.21, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, however, that the Borrower shall not be
liable for such costs and expenses of a Lender requesting compensation if (i)
such Lender becomes a party to this Agreement on a date after the Closing Date
and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.
 
(b) If any Lender requests compensation under SECTION 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.21, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto (including pursuant
to SECTION 9.01), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, SECTION 9.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(i) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letter of Credit
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.14(b)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(ii) in the case of any such assignment resulting from a claim for compensation
under SECTION 2.12 or payments required to be made pursuant to SECTION 2.21,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
 
75

--------------------------------------------------------------------------------

 
(iii) such assignment does not conflict with Applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 2.23    Cash Collateral.
 
(a) Certain Credit Support Events.  Upon the request of the Administrative Agent
or any Issuing Bank (i) if such Issuing Bank has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
unreimbursed Letter of Credit Disbursement, or (ii) if, as of the Termination
Date, there shall exist any Letter of Credit Outstandings, the Borrower shall,
in each case, immediately Cash Collateralize the then Letter of Credit
Outstandings (in an amount equal to 105% of such Letter of Credit
Outstandings).  At any time that there shall exist a Lender that is a Defaulting
Lender, immediately upon the request of the Administrative Agent, any Issuing
Bank or the Swingline Lender, the Borrower shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to SECTION 2.24(a)(iv) and any Cash Collateral provided by
the Defaulting Lender).
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, each Issuing Bank and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to SECTION 2.23(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 
(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this SECTION 2.23 or SECTIONS
2.06, 2.11, 2.15, 2.24 or 7.02 in respect of Letters of Credit or Swingline
Loans shall be held and applied to the satisfaction of the specific Letter of
Credit Outstandings, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other Obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
 
76

--------------------------------------------------------------------------------

 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with SECTION 9.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this SECTION 2.23 may be
otherwise applied in accordance with SECTION 7.03), and (y) the Person providing
Cash Collateral and the applicable Issuing Bank or Swingline Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
 
SECTION 2.24    Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in SECTION 9.01.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to SECTION 9.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Banks
or Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by any Issuing Bank or the Swingline Lender, to be held as
Cash Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Revolving Credit Loan in respect of which that Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or the Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Issuing Bank or the
Swing Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a prepayment of the principal
amount of any Loans or any Lender’s participation in any Letter of Credit
Disbursement in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or participation in such Letter of Credit
Disbursements were made at a time when the conditions set forth in SECTION 4.02
were satisfied or waived, such prepayment shall be applied solely to prepay the
Loans of, and participations in Letter of Credit Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the
prepayment of any Loans of or participations in Letter of Credit Disbursements
owed to, that Defaulting Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this SECTION
2.24(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
 
 
77

--------------------------------------------------------------------------------

 
(iii) Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
any Unused Fee pursuant to SECTION 2.17(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in SECTION 2.17(c).
 
(iv) Reallocation of Commitment Percentages to Reduce Fronting Exposure.  During
any period in which there is a Lender that is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to SECTIONS 2.11 and 2.20, the “Commitment Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Credit Loans of that Lender.
 
(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, and in
the case of the Lender that is a Defaulting Lender, the Swingline Lender and the
Issuing Banks, agree in writing in their reasonable discretion that a Defaulting
Lender no longer meets the requirements of a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Commitment Percentages (without
giving effect to Section 2.24(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
 
 
78

--------------------------------------------------------------------------------

 
ARTICLE III
 
Representations and Warranties
 
To induce the Credit Parties to make the Loans and to issue Letters of Credit,
the Loan Parties, jointly and severally, make the following representations and
warranties to each Credit Party with respect to each Loan Party:
 
SECTION 3.01    Existence, Qualification and Power; Compliance with Laws.
 
Each Loan Party (a) is a Person duly organized or formed, validly existing and
in good standing under the Applicable Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party
(including, with respect to the Borrower, to borrow money and request Letters of
Credit hereunder), (c) is duly qualified and in good standing under the
Applicable Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, (d) is in
compliance with all Applicable Laws, orders, writs, injunctions and orders and
(e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case
referred to in clauses (b)(i), (c), (d) or (e), to the extent that the failure
to have such power, authority, licenses, authorizations, consents and approvals
or otherwise to do so, as applicable, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.02    Authorization; No Contravention.
 
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party (a) are within such Loan Party’s corporate or
other powers and have been duly authorized by all necessary corporate or other
organizational action, (b) will not result in the imposition or the creation of
(or requirement to create) any Lien on any asset of any Loan Party, except Liens
created under the Loan Documents and (c) do not and will not (i) contravene the
terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or require any payment to be made
under (x) any contractual obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(iii) violate any Applicable Law, except with respect to any conflict, breach or
contravention, payment or violation in clauses (c)(ii) or (c)(iii), to the
extent that such conflict, breach, contravention or payment, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
 
79

--------------------------------------------------------------------------------

 
SECTION 3.03    Governmental Authorization; Other Consents.
 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by any
Loan Party of this Agreement or any other Loan Document, (b) the grant by any
Loan Party of the Liens granted by it pursuant to the Security Documents or (c)
the perfection or maintenance of the Liens created under the Security Documents
(including the priority thereof), except for (i) filings necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties and (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect or the failure to obtain could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 3.04    Binding Effect.
 
This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto.  This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of each such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and by general principles of equity.
 
SECTION 3.05    Financial Statements; No Material Adverse Effect.
 
(a) (i)  The Audited Financial Statements fairly present in all material
respects the financial condition of the Borrower and its consolidated
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein and
(ii) the Unaudited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its consolidated Subsidiaries as of
the dates thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.
 
(b) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
(c) As of the Closing Date, neither the Borrower nor any Subsidiary has any
Material Indebtedness direct or contingent other than (i) the Indebtedness
reflected or disclosed on the Unaudited Financial Statements or Borrower’s Form
10-K for the period ended December 31, 2009, and (ii) Indebtedness arising under
this Agreement and the other Loan Documents.
 
SECTION 3.06    Litigation.
 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Loan Party, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) involve any of the Loan
Documents, which could reasonably be expected to have a Material Adverse Effect.
 
 
80

--------------------------------------------------------------------------------

 
SECTION 3.07    No Default.
 
Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any contractual obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
SECTION 3.08    Ownership of Property; Liens.  Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except (i) for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes, (ii) Liens permitted by SECTION 6.01 and (iii) where
the failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
SECTION 3.09    Environmental Compliance.
 
(a) There are no claims, actions, suits, or proceedings alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(b) Except as specifically disclosed in writing to the Administrative Agent and
the Lenders on or prior to the Closing Date or except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(i) none of the properties currently or, to the knowledge of the Loan Parties,
formerly owned, leased or operated by any Loan Party or any of its Subsidiaries
is listed on the NPL or on the CERCLIS or any analogous foreign, state,
provincial or local list; (ii) to the knowledge of the Loan Parties, there is no
asbestos or asbestos-containing material, the renewal or remediation of which is
required by any Environmental Law, on any property currently owned or operated
by any Loan Party or any of its Subsidiaries; and (iii) to the knowledge of the
Loan Parties, Hazardous Materials have not been released, discharged or disposed
of by any Person on any property currently or formerly owned, leased or operated
by any Loan Party or any of its Subsidiaries and Hazardous Materials have not
otherwise been released, discharged or disposed of by any of the Loan Parties
and their Subsidiaries at any other location, in each case, which require
remedial action under, or could give rise to liability pursuant to Environmental
Law.
 
(c) To the knowledge of the Loan Parties, the properties owned, leased or
operated by the Loan Parties and their Subsidiaries do not contain any Hazardous
Materials in amounts or concentrations which constitute a violation of
Environmental Laws, which violations, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
 
(d) Except as specifically disclosed in writing to the Administrative Agent and
the Lenders on or prior to the Closing Date, neither any Loan Party nor any of
their Subsidiaries is undertaking either individually or together with other
potentially responsible parties, any investigation or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site or location either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law except for such investigation or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
 
81

--------------------------------------------------------------------------------

 
(e) To the knowledge of the Loan Parties, all actions concerning the disposal of
any Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been conducted in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.
 
(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under any
Environmental Law or relating to the investigation or remediation of any
Hazardous Materials.
 
SECTION 3.10    Taxes.
 
The Borrower and its Subsidiaries have timely filed all federal, state, and
other tax returns and reports required to be filed, and have timely paid all
federal, state and other Taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP and except such filings and payments the failure of
which to make could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  There is no proposed tax assessment
against the Loan Parties or any of their Subsidiaries that would, if made, have
a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any Tax Sharing Agreement, other than an agreement with another Loan
Party or a Subsidiary of a Loan Party.
 
SECTION 3.11    ERISA; Plan Compliance.
 
(a) Except as specifically disclosed in writing to the Administrative Agent and
the Lenders on or prior to the Closing Date or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code, and other federal, state or provincial Applicable Laws (and the
regulations and published interpretations thereunder).
 
(b) (i) No ERISA Event has occurred; (ii) no Plan has an “accumulated funding
deficiency” (as defined in Section 412 of the Code), whether or not waived;
(iii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); and
(iv) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect
to each of the foregoing clauses of this SECTION 3.11(b), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
 
 
82

--------------------------------------------------------------------------------

 
(c) The Loan Parties are in compliance with the requirements of ERISA, the Code,
and other federal, state or provincial Applicable Laws (and the regulations and
published interpretations thereunder) with respect to each Plan, except where
the failure to so comply would not reasonably be expected to have a Material
Adverse Effect.  No Loan Party has any material withdrawal liability in
connection with a Plan.  No lien has arisen, choate or inchoate, in respect of a
Loan Party or its Subsidiaries or their property in connection with any Plan
(except for contribution amounts not yet due) which could reasonably be expected
to result in a Material Adverse Effect.
 
SECTION 3.12    Subsidiaries; Equity Interests; Investments.
 
As of the Closing Date, neither the Borrower nor any other Loan Party has any
Subsidiaries other than those specifically disclosed in writing to the
Administrative Agent and the Lenders on or prior to the Closing Date and all of
the outstanding Capital Stock in their respective Subsidiaries has been validly
issued, is fully paid and nonassessable and all Capital Stock owned by the
Borrower or any other Loan Party is owned free and clear of all Liens except
(i) those created under the Security Documents, if any, and (ii) any
nonconsensual Lien that is permitted under SECTION 6.01.  As of the Closing
Date, the Borrower has disclosed in writing to the Administrative Agent and the
Lenders (a) the name and jurisdiction of each Subsidiary, (b) the ownership
interest of the Borrower and any other Subsidiary in each Subsidiary, including
the percentage of such ownership and (c) each Subsidiary that shall be a
Facility Guarantor on the Closing Date.
 
SECTION 3.13    Margin Regulations; Investment Company Act.
 
(a) No Loan Party or Subsidiary is engaged nor will it engage, principally or as
one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock and no proceeds of any Loan or drawings under any Letter of Credit
will be used for the purpose of purchasing or carrying Margin Stock, or any
other purpose that violates Regulation U.  The value of the Margin Stock at any
time owned by the Loan Parties and their Subsidiaries at any time a Credit
Extension constitutes a “purpose credit” (within the meaning of Regulation U)
does not exceed twenty-five percent (25%) of the value of the assets of either
or the Borrower only or the Loan Parties and their Subsidiaries taken as a
whole.
 
(b) Neither the Borrower nor any Subsidiary is or is required to be registered
as an “investment company”, or is subject to regulation, under the Investment
Company Act of 1940.
 
SECTION 3.14    Disclosure.
 
No report, financial statement, confidential information memorandum, certificate
or other written information heretofore or contemporaneously furnished by or on
behalf of any Loan Party to any Credit Party in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished) as and when furnished and taken as a whole contains
any untrue statement of a material fact or omits to state any material fact
necessary to make the statements contained therein, in the light of the
circumstances under which they were or will be made, not materially misleading;
provided that with respect to the Financial Performance Projections, the
Borrower represents only that such information has been prepared in good faith
based upon reasonable assumptions (it being understood that no assurance is
given that such projections will be realized and that actual results may vary
substantially from such projections).
 
 
83

--------------------------------------------------------------------------------

 
SECTION 3.15    Intellectual Property; Licenses, Etc.
 
Each of the Loan Parties and their Subsidiaries own, license or possess the
right to use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, technology, software, know-how, and other Intellectual
Property (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses as currently conducted, and, and such
IP Rights do not conflict with the rights of any Person, except to the extent
such failure to own, license or possess such IP Rights or the existence of such
conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  The business of any Loan Party or
any of their Subsidiaries as currently conducted does not infringe upon any IP
Rights held by any Person except for such infringements, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any of the IP Rights, is pending or,
to the knowledge of any Loan Party, threatened against any Loan Party or any of
their Subsidiaries, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.16    Solvency.
 
On the Closing Date, immediately after giving effect to the consummation of the
Transactions to occur on the Closing Date, including the making of the Loans (if
any) and the issuance of Letters of Credit (if any) under this Agreement on the
Closing Date, and after giving effect to the application of any proceeds
thereof, (a) the fair value of the assets of the Borrower and its Subsidiaries,
on a consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
liability, on a consolidated basis, of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured; and
(d) the Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.  For purposes of this SECTION 3.16, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.
 
SECTION 3.17    Security Documents.
 
The Security Documents create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein as security for the Obligations to
the extent that a legal, valid, binding and enforceable security interest in
such Collateral may be created under the Uniform Commercial Code (and subject,
in each case, to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law) and the Security Documents constitute, or will upon the filing of
financing statements and the obtaining of “control”, in each case, as
applicable, with respect to the relevant Collateral as required under the
Uniform Commercial Code, the creation of a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the Borrower and
each Facility Guarantor thereunder in such Collateral, in each case prior and
superior in right to any other Person (other than (x) Permitted Encumbrances
having priority under Applicable Law and (y) Permitted Junior Liens having
priority over Secondary Collateral), except as permitted hereunder or under any
other Loan Document, in each case to the extent that a security interest may be
perfected by the filing of a financing statement under the UCC or by obtaining
“control”.
 
 
84

--------------------------------------------------------------------------------

 
ARTICLE IV
 
Conditions
 
SECTION 4.01    Conditions to Effectiveness of Credit Agreement and Conditions
Precedent to Each Loan and Each Letter of Credit on the Closing Date.
 
The effectiveness of this Agreement and the obligation of the Lenders to make
each Loan and of the Issuing Banks to issue each Letter of Credit on the Closing
Date is subject to the satisfaction by the Loan Parties or the waiver of each of
the following conditions precedent:
 
(a) The Administrative Agent (or its counsel) shall have received from each Loan
Party and each Lender either (i) a counterpart of this Agreement and all other
Loan Documents signed on behalf of each such party thereto or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission or electronic .pdf copy of a signed signature page of this
Agreement or any other relevant Loan Document) that each such party has signed a
counterpart of this Agreement and all other Loan Documents to which it is a
party.
 
(b) The Administrative Agent shall have received a notice with respect to any
Borrowing to be made on the Closing Date or any Letter of Credit to be issued on
the Closing Date, as the case may be, as required by Article II, and in the case
of the issuance of a Letter of Credit, the applicable Issuing Bank shall have
received notice with respect thereto in accordance with SECTION 2.11.
 
(c) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Closing Date) of Simpson
Thacher & Bartlett LLP, counsel for the Loan Parties and each local counsel to
the Loan Parties set forth on Schedule 4.01(c), in each case covering such
matters relating to the Loan Parties, the Loan Documents or the transactions
contemplated thereby as the Administrative Agent shall reasonably request. The
Loan Parties hereby request such counsel to deliver such opinions.
 
 
85

--------------------------------------------------------------------------------

 
(d) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization (or similar organizational
document), including all amendments thereto, of each Loan Party, certified, if
applicable, as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing of each Loan Party as of
a recent date, from such Secretary of State or similar Governmental Authority;
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws or operating (or limited liability company)
agreement of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Person is a party, the Transactions and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation or organization of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; and (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.
 
(e) (i) The Administrative Agent shall have received the results of (x) searches
of the Uniform Commercial Code filings (or equivalent filings) and (y) judgment
and tax lien searches, made with respect to the Loan Parties in the states or
other jurisdictions of formation of such Person and with respect to such other
locations and names listed on the Perfection Certificate, and (ii) the
Administrative Agent shall have proper financing statements in form appropriate
for filing under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement.
 
(f) The Administrative Agent shall have received a certificate of a Responsible
Officer of each Loan Party either (A) attaching copies of all material consents,
licenses and approvals required in connection with the consummation by such Loan
Party of the Transaction and the execution, delivery and performance by such
Loan Party and the validity against such Loan Party of the Loan Documents to
which it is a party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required.
 
(g) The Administrative Agent shall have received (i) the Financial Performance
Projections and (ii) an inventory appraisal and field exam in respect of the
assets of the Borrower and its Subsidiaries, which shall be in form and
substance and with results reasonably satisfactory to the Administrative Agent.
 
(h) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying (i) that the conditions specified in SECTIONS
4.02(b) and (d) have been satisfied.
 
(i) The Administrative Agent shall have received a solvency certificate,
substantially in the form set forth in Exhibit H, from the chief financial
officer or other officer with equivalent duties of the Borrower, as to the
solvency (on a consolidated basis) of the Loan Parties as of the Closing Date.
 
 
86

--------------------------------------------------------------------------------

 
(j) (i) All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Credit Agreement shall have been paid in full,
the commitments thereunder terminated and all guarantees and security in support
thereof discharged and released and (ii) all notes issued pursuant to the
Indenture, dated as of May 11, 2001, between the Borrower and The Bank of New
York, as trustee, have been either (x) redeemed, (y) defeased or (z) satisfied
and discharged, in accordance with the terms thereof, with the result that the
effect of all of the restrictive covenants applicable thereto shall have been
eliminated as of the Closing Date (the “Senior Note Discharge”), and, in each
case, the Administrative Agent shall have received reasonably satisfactory
evidence thereof.
 
(k) The Administrative Agent shall have received evidence reasonably
satisfactory to it that immediately after giving effect to the Transactions,
including all Credit Extensions on the Closing Date, Availability plus all Cash
Equivalents (the amount of such Cash Equivalents being determined as of the end
of the immediately preceding Business Day and giving effect to any use thereof
on the Closing Date) of the Borrower and its Subsidiaries shall not be less than
an amount equal to $500,000,000.
 
(l) The Administrative Agent shall have received all documentation and other
information about the Loan Parties requested at least five (5) Business Days
prior to the Closing Date and required under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.
 
(m) (i) Since September 30, 2010, there shall not have occurred any Material
Adverse Effect and (ii) the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower certifying as to the
matters set forth in this SECTION 4.01(m).
 
(n) The Administrative Agent shall have received a Borrowing Base Certificate
dated the Closing Date, relating to the later of the Fiscal Month (x) that ended
on November 30, 2010 or (y) that ended at least twenty (20) days prior to the
Closing Date, and executed by a Financial Officer of the Borrower.
 
(o) The Administrative Agent shall have received evidence of the Loan Parties’
insurance together with endorsements thereto, naming the Administrative Agent,
on behalf of the Lenders, as an additional insured or loss payee, as the case
may be, all as and to the extent required by the Loan Documents.
 
(p) The Administrative Agent, the Arrangers and the Lenders shall have received
all amounts due under the Fee Letter and all other applicable fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced prior to the Closing Date, reimbursement or payment of all out
of pocket expenses required to be reimbursed or paid by the Borrower hereunder
or under any other Loan Document.
 
 
87

--------------------------------------------------------------------------------

 
SECTION 4.02    Conditions Precedent to Each Credit Extension after the Closing
Date.
 
The obligation of the Lenders to make each Loan and of the Issuing Banks to
issue each Letter of Credit (or to increase, renew or extend (other than
automatic renewal or extensions) of an outstanding Letter of Credit) after the
Closing Date is subject to the satisfaction by the Loan Parties or the waiver of
each of the following conditions precedent:
 
(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by SECTION 2.04 or SECTION 2.06, and in the case
of the issuance, amendment, renewal or extension of a Letter of Credit, the
applicable Issuing Bank shall have received notice with respect thereto in
accordance with SECTION 2.11.
 
(b) All representations and warranties contained in this Agreement and the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects on and as of the date of each
Credit Extension hereunder with the same effect as if made on and as of such
date, other than representations and warranties that relate solely to an earlier
date, which shall be true and correct in all material respects as of such
earlier date, provided that any representation and warranty which is qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects on such respective dates.
 
(c) In the event (x) the Borrower shall have requested a Credit Extension
consisting of a Borrowing or (y) requested a Credit Extension in respect of a
Letter of Credit, which would cause the Letter of Credit Outstandings to exceed
$60,000,000, the Administrative Agent shall have received a Borrowing Base
Certificate, certified as complete and correct in all material respects on
behalf of the Borrower by a Responsible Officer of the Borrower, showing the
Borrowing Base as of the close of business on the last day of the immediately
preceding Fiscal Month of the Borrower that ended at least twenty (20) days
prior to the date of such proposed Borrowing or such proposed Letter of Credit
issuance, amendment, renewal or extension, provided, however, that if such
Fiscal Month-end Borrowing Base Certificate shall reflect that (i) Availability
is less than (A) the greater of (1) fifteen percent (15%) of the Maximum
Borrowing Amount and (2) $50,000,000, the Administrative Agent shall have
received the most recent weekly Borrowing Base Certificate, as required pursuant
to SECTION 5.01(e); and
 
(d) Both before and after giving effect to each Credit Extension, (i) no Default
or Event of Default shall have occurred and be continuing and (ii) Availability
shall not be less than zero (0).
 
The request by the Borrower for, and the acceptance by the Borrower of, each
Credit Extension shall be deemed to be a representation and warranty by the Loan
Parties that the conditions specified in this SECTION 4.02 have been satisfied
at that time and that after giving effect to such extension of credit the
Borrower shall continue to be in compliance with the then Borrowing Base.  The
conditions set forth in this SECTION 4.02 are for the sole benefit of the
Administrative Agent and each other Credit Party and may be waived by the
Administrative Agent, in whole or in part, without prejudice to the rights of
the Administrative Agent or any other Credit Party.
 
 
88

--------------------------------------------------------------------------------

 
ARTICLE V
 
Affirmative Covenants
 
Until (i) the Total Commitments have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Obligations (other
than contingent indemnity obligations with respect to then unasserted claims and
the Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been Cash Collateralized or backstopped in
a manner reasonably satisfactory to the applicable Issuing Bank) and (iv) all
Letter of Credit Outstandings have been reduced to zero (or Cash Collateralized
or backstopped in a manner reasonably satisfactory to the applicable Issuing
Bank), each Loan Party covenants and agrees with the Credit Parties that:
 
SECTION 5.01    Financial Statements.
 
The Borrower will deliver to the Administrative Agent for prompt further
distribution to each Lender:
 
(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of the Borrower, (i) a Consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Year, and the related
Consolidated statements of income or operations, stockholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or
explanatory paragraph or any qualification or exception as to the scope of such
audit and shall be to the effect that such financial statements fairly represent
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied and (ii) a management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Borrower for such Fiscal Year, as compared to amounts for
the previous Fiscal Year;
 
(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Borrower, (i) a Consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such Fiscal Quarter, and the related (A) Consolidated
statements of income or operations for such Fiscal Quarter and for the portion
of the Fiscal Year then ended and (B) Consolidated statements of cash flows for
the portion of the Fiscal Year then ended, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence
of footnotes and (ii) a management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations of the Borrower for such Fiscal Quarter and the then
elapsed portion of the Fiscal Year, as compared to the comparable periods in the
previous fiscal year;
 
 
89

--------------------------------------------------------------------------------

 
(c) as soon as available, but in any event within thirty (30) days after the end
of the first two (2) Fiscal Months of each Fiscal Quarter of the Borrower during
any Monthly Reporting Period, a Consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of each such Fiscal Month, and the related (A)
Consolidated statements of income or operations for such Fiscal Month and for
the portion of the Fiscal Year then ended and (B) Consolidated statements of
cash flows for the portion of the Fiscal Year then ended (it being understood
that such monthly balance sheets, statements of income or operations and
statements of cash flows shall be internal non-GAAP financial statements
prepared by the Borrower in the ordinary course), setting forth in each case in
comparative form the figures for the corresponding Fiscal Month of the previous
Fiscal Year and the corresponding portion of the previous Fiscal Year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries;
 
(d) as soon as available, and in any event no later than thirty (30) days after
the end of each Fiscal Year of the Borrower, (i) a detailed consolidated budget
by month for the following Fiscal Year (including a projected Consolidated
balance sheet of the Borrower and its Subsidiaries, the related Consolidated
statements of projected cash flow and projected income and a summary of the
material underlying assumptions applicable thereto), (ii) the projected
Borrowing Base and (iii) Availability forecasts, in each case, as of the end of
each month of the following Fiscal Year, and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such Fiscal
Year (collectively, the “Projections”), which Projections shall in each case be
in form and substance satisfactory to the Administrative Agent and accompanied
by a certificate of a Responsible Officer stating that such Projections are
based on estimates, information and assumptions believed to be reasonable and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect, it being understood that no
assurance is given that such Projections will be realized and that such
Projections may vary from actual results and such variances may be substantial;
 
(e) As soon as available, and in any event no later than twenty days after the
end of each Fiscal Quarter, a Borrowing Base Certificate, showing the Borrowing
Base as of the close of business on the last day of such Fiscal Quarter,
provided, however, that (i) if during any Fiscal Month (x) any Borrowing is
outstanding or (y) Letter of Credit Outstandings exceed $60,000,000, then the
Borrower shall deliver to the Administrative Agent such Borrowing Base
Certificate not later than the twentieth (20th) day of such Fiscal Month,
showing the Borrowing Base as of the close of business on the last day of the
immediately preceding Fiscal Month, and (ii) if (A) any Event of Default has
occurred and is continuing or (B) Availability is at any time less than the
greater of (x) fifteen percent (15%) of the Maximum Borrowing Amount at such
time and (y) $50,000,000, then such Borrowing Base Certificate shall be
furnished on Wednesday of each week (or, if Wednesday is not a Business Day, on
the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday until the date on which, in the case of clause
(ii)(A) above, such Event of Default is waived or cured or, in the case of
clause (ii)(B) above, Availability has been greater than the greater of (I)
fifteen percent (15%) of the Maximum Borrowing Amount and (II) $50,000,000, in
each case for forty-five (45) consecutive calendar days after the occurrence of
such event; and
 
 
90

--------------------------------------------------------------------------------

 
(f) promptly upon receipt thereof, copies of all management letters from the
Loan Parties’ independent certified public accountants submitted by such
accountants to management in connection with their annual audit commenting on
any material weakness in the Loan Parties’ internal controls.
 
Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (c) of
this SECTION 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the Consolidated financial
statements of Borrower, or (B) the Borrower’s Form 10-K or 10-Q, as applicable,
filed with the SEC (provided, that such documents shall be deemed furnished if
made available on the internet via EDGAR, or any successor system of the SEC, or
via the Borrower’s website on the Internet at the website address listed on
Schedule 9.02), and to the extent such information is in lieu of information
required to be provided under SECTION 5.01(a), such materials are accompanied by
a report and opinion of PricewaterhouseCoopers LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or explanatory paragraph or
exception as to the scope of such audit and shall be to the effect that such
financial statements fairly represent the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.
 
SECTION 5.02    Certificates; Other Information.
 
The Borrower will deliver to the Administrative Agent for prompt further
distribution to each Lender:
 
(a) contemporaneously with the delivery of the financial statements referred to
in SECTION 5.01(a) and SECTION 5.01(b) (or the date on which such delivery is
required), a duly completed Compliance Certificate signed by a Responsible
Officer of the Borrower in the form of Exhibit F hereto (a “Compliance
Certificate”) (i) certifying as to whether a Default or Event of Default has
occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations with respect to the
Consolidated Fixed Charge Coverage Ratio for such period and (iii) setting forth
a total Store and Kiosk count as of the first day of the current fiscal period
and the number of Store and Kiosk openings and Store and Kiosk closings during
the immediately preceding fiscal period (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email in .pdf format and shall be deemed to be an
original authentic counterpart thereof for all purposes);
 
(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto; provided that such
documents shall be deemed furnished if made available on the internet via EDGAR,
or any successor system of the SEC, or via the Borrower’s website on the
Internet at the website address listed on Schedule 9.02;
 
 
91

--------------------------------------------------------------------------------

 
(c) to the extent not disclosed in a Borrower’s Form 8-K, promptly after the
furnishing thereof, copies of (i) any notices of default, reservation of rights
or enforcement action received by any Loan Party or any Subsidiary from any
holder of Indebtedness or debt securities of such Person and (ii) material
statements or reports furnished to any holder of any Permitted Junior Lien and,
in each case, not otherwise required to be furnished to the Lenders pursuant to
any other clause of this SECTION 5.02;
 
(d) together with the delivery of each Compliance Certificate pursuant to
SECTION 5.02(a), a report setting forth the information required by SECTION
2.03(a) of the Security Agreement or confirming that there has been no change in
such information since the Closing Date or the date of the last such report);
 
(e) together with the delivery of each Borrowing Base Certificate pursuant to
SECTION 5.01(e), the financial and collateral reports described on Schedule
5.02(e) hereto;
 
(f) promptly when available, (i) a copy of the acquisition agreement and other
acquisition documents relating to any Permitted Acquisition the purchase price
for which is in excess of $100,000,000 and (ii) updated schedules to this
Agreement and the Security Agreement after giving effect to such Permitted
Acquisition;
 
(g) at least five (5) Business Days (or such shorter time as agreed to by the
Administrative Agent) prior to the making of any Specified Payment, detailed
calculations demonstrating satisfaction with each of the Payment Conditions and
all components thereof, with such supporting documentation as the Administrative
Agent may reasonably request; and
 
(h) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPF&S
will make available to the Lenders and the Issuing Banks materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar secure, encrypted and password-protected electronic system customarily
used for such purposes (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, MLPF&S, the Issuing Banks and the Lenders
to treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in SECTION 9.07); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and MLPF&S shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.
 
 
92

--------------------------------------------------------------------------------

 
SECTION 5.03    Notices.
 
Promptly after obtaining knowledge thereof, the Borrower shall notify the
Administrative Agent in writing:
 
(a) of the occurrence of any Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto; and
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect.
 
(c) Any material change in any Loan Party’s financial reporting practices;
 
(d) The filing of any Lien for unpaid Taxes against any Loan Party in excess of
$25,000,000;
 
(e) The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;
 
(f) Any casualty or other insured damage to any portion of the Collateral
included in the Borrowing Base in excess of $10,000,000, or the commencement of
any action or proceeding for the taking of any interest in a portion of the
Collateral included in the Borrowing Base in excess of $10,000,000 or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding, and
 
(g) The receipt of any notice of default by a Loan Party under, or notice of
termination of, any Lease for any of the Loan Parties’ distribution centers or
warehouses.
 
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to this SECTION 5.03, and (y) setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.
 
 
93

--------------------------------------------------------------------------------

 
SECTION 5.04    Payment of Taxes, Etc.
 
The Loan Parties shall pay, discharge or otherwise satisfy as the same shall
become due and payable, (a) all its obligations and liabilities in respect of
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, except, (x) to the extent
the failure to pay, discharge or otherwise satisfy the same could not reasonably
be expected to have a Material Adverse Effect and (y) where the validity or
amount thereof is being contested in good faith by appropriate actions and such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation.
 
SECTION 5.05    Preservation of Existence, Etc.
 
The Loan Parties shall (a) preserve, renew and maintain in full force and effect
their legal existence under the Applicable Laws of the jurisdiction of its
organization except in a transaction permitted by SECTION 6.04 or SECTION 6.05,
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or (ii)
pursuant to a transaction permitted by SECTION 6.04 or SECTION 6.05.
 
SECTION 5.06    Maintenance of Properties.
 
Unless the failure to do so could not reasonably be expected to have a Material
Adverse Effect, each Loan Party shall (a) maintain, preserve and protect all of
its properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.
 
SECTION 5.07    Maintenance of Insurance.
 
(a) The Loan Parties shall maintain with financially sound and reputable
insurance companies, insurance with respect to their properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Subsidiaries) as are customarily carried under similar
circumstances by such other Persons.  The Loan Parties shall furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried.
 
 
94

--------------------------------------------------------------------------------

 
(b) Casualty, loss, fire and extended coverage policies maintained with respect
to any Collateral shall be endorsed or otherwise amended to include (i) a
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Administrative Agent, which
endorsements or amendments shall provide that the insurer shall pay all proceeds
otherwise payable to the Loan Parties under the policies directly to the
Administrative Agent, (ii) a provision to the effect that none of the Loan
Parties, Credit Parties (in their capacity as such) or any other Affiliate of a
Loan Party shall be a co-insurer (the foregoing not being deemed to limit the
amount of self-insured retention or deductibles under such policies, which
self-insured retention or deductibles shall be consistent with business
practices in effect on the Closing Date or as otherwise determined by the
Responsible Officers of the Loan Parties acting reasonably in their business
judgment), and (iii) such other provisions as the Administrative Agent may
reasonably require from time to time to protect the interests of the Credit
Parties. Commercial general liability policies shall be endorsed to name the
Administrative Agent as an additional insured. Each endorsement to such casualty
or liability policy referred to in this SECTION 5.07(b) shall also provide that
it shall not be canceled, modified in any manner that would cause this SECTION
5.07 to be violated, or not renewed (i) by reason of nonpayment of premium
except upon not less than thirty (30) days’ prior written notice thereof by the
insurer to the Administrative Agent (giving the Administrative Agent the right
to cure defaults in the payment of premiums) or (ii) for any other reason except
upon not less than thirty (30) days’ prior written notice thereof by the insurer
to the Administrative Agent.  The Borrower shall deliver to the Administrative
Agent, prior to the cancellation, modification or non-renewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent, including
an insurance binder) together with evidence satisfactory to the Administrative
Agent of payment of the premium therefor.
 
SECTION 5.08    Compliance with Laws.
 
Each Loan Party shall comply in all material respects with the requirements of
all Applicable Laws applicable to it or to its business or property, except
where the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 5.09    Books and Records.
 
Each Loan Party shall maintain proper books of record and account, in which
entries that are full, true and correct in all material respects shall be made
of all material financial transactions and matters involving the assets and
business of the Borrower or its Subsidiaries, as the case may be.
 
SECTION 5.10    Inspection Rights.
 
(a) Each Loan Party will permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to discuss its affairs, finances and condition with its officers and
to examine and make extracts from its books and records, all at such reasonable
times during normal business hours and as may be reasonably requested upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, the
Administrative Agent shall not exercise such rights more often than two (2)
times during any calendar year, and only one (1) such time shall be at the
Borrower’s expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and upon reasonable advance
notice.  Nothing contained in this SECTION 5.10(a) shall be deemed to limit or
modify the rights of the Administrative Agent under SECTION 5.10(b) hereof.
 
 
95

--------------------------------------------------------------------------------

 
(b) Each Loan Party will, subject to the limits on the number of appraisals and
commercial finance examinations set forth the below, from time to time upon the
request of the Administrative Agent, permit the Administrative Agent or
professionals (including consultants, accountants, lawyers, examiners and
appraisers) retained by the Administrative Agent, on reasonable prior notice and
during normal business hours, to conduct appraisals and commercial finance
examinations, including, without limitation, of (i) the Borrower’s practices in
the computation of the then Borrowing Base, and (ii) the assets included in the
then Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves.  Subject to the
following, the Loan Parties shall pay the reasonable out-of-pocket fees and
expenses of the Administrative Agent or such professionals with respect to such
evaluations and appraisals.
 
(i) The Administrative Agent may conduct up to one (1) commercial finance
examination during any twelve-month period, at the Loan Parties’ expense;
provided that, if Availability is less than (i) thirty percent (30%) of the
Maximum Borrowing Amount at any time during such twelve-month period, the
Administrative Agent may conduct up to two (2) commercial finance examinations
during such twelve-month period, each at the Loan Parties’ expense or (ii)
fifteen percent (15%) of the Maximum Borrowing Amount at any time during such
twelve-month period, the Administrative Agent may conduct up to three (3)
commercial finance examinations during such twelve-month period, each at the
Loan Parties’ expense.  Notwithstanding anything to the contrary contained
herein, the Administrative Agent (A) may undertake one (1) additional commercial
finance examination during any twelve-month period at the sole expense of the
Administrative Agent, and (B) after the occurrence and during the continuance of
any Event of Default, may cause such additional commercial finance examinations
to be taken as the Administrative Agent, in its reasonable discretion, determine
are necessary or appropriate (each, at the expense of the Loan Parties).
 
(ii) The Administrative Agent may conduct up to one (1) appraisal of the Loan
Parties’ Inventory during any twelve-month period, at the Loan Parties’ expense;
provided that, if Availability is less than (i) thirty percent (30%) of the
Maximum Borrowing Amount at any time during such twelve-month period, the
Administrative Agent may conduct up to two (2) appraisals of the Loan Parties’
Inventory during such twelve-month period, each at the Loan Parties’ expense or
(ii) fifteen percent (15%) of the Maximum Borrowing Amount at any time during
such twelve-month period, the Administrative Agent may conduct up to three (3)
appraisals of the Loan Parties’ Inventory in each calendar year, each at the
Loan Parties’ expense.  Notwithstanding anything to the contrary contained
herein, the Administrative Agent (A) may undertake one (1) additional Inventory
appraisal in each calendar year at the sole expense of the Administrative Agent,
and (B) after the occurrence and during the continuance of any Event of Default,
may cause such additional Inventory appraisals to be taken as the Administrative
Agent, in its reasonable discretion, determine are necessary or appropriate
(each, at the expense of the Loan Parties).
 
 
96

--------------------------------------------------------------------------------

 
(c) The Loan Parties shall at all times retain independent certified public
accountants of national standing and shall instruct such accountants to
cooperate with, and be available to, the Administrative Agent or its
representatives to discuss the annual audited statements, the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such accountants for
such audited statements, as may be raised by the Administrative Agent; provided
that a representative of the Borrower shall be given the opportunity to be
present all such discussions.
 
SECTION 5.11    Covenant to Become a Loan Party and Give Security.
 
At the Borrower’s expense, the Loan Parties shall take all action necessary or
reasonably requested by the Administrative Agent to ensure that all Persons who
are obligated to become a Loan Party, including, without limitation, any Persons
acquired in a Permitted Acquisition, and to grant Liens in favor of the
Administrative Agent in the Collateral shall have done so, including:
 
(a) upon the formation or acquisition of any new direct or indirect wholly owned
Subsidiary (in each case, other than an Excluded Subsidiary) by any Loan Party:
 
(i) within thirty (30) days after such formation, acquisition or designation or
such longer period as the Administrative Agent may agree in its discretion:
 
(A) cause each such Subsidiary to become a Loan Party and execute and deliver to
the Administrative Agent a Joinder Agreement;
 
(B) cause each such Subsidiary that is required to become a Loan Party to duly
execute and deliver to the Administrative Agent a Security Agreement, a Facility
Guarantee and any other Security Document, as reasonably requested by and in
form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Security Documents in effect on the Closing Date), in each
case granting Liens to the Administrative Agent to secure the Obligations;
 
(C) take and cause each such Subsidiary to take whatever action (including the
filing of UCC financing statements) as may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid Liens to
the extent required under the Loan Documents, enforceable against all third
parties in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity,
 
(ii) at the option of the Administrative Agent, within thirty (30) days after
the request therefor by the Administrative Agent, deliver to the Administrative
Agent a signed copy of an opinion, addressed to the Administrative Agent and the
other Credit Parties, of counsel for the Loan Parties reasonably acceptable to
the Administrative Agent as to such matters set forth in this SECTION 5.11(a) as
the Administrative Agent may reasonably request.
 
(b) After the Closing Date, concurrently with the acquisition of any material
personal property by any Loan Party or of any personal property in connection
with a Permitted Acquisition, and if such personal property shall not already be
subject to a perfected Lien in favor of the Administrative Agent, the Borrower
shall give notice thereof to the Administrative Agent and promptly thereafter
shall cause such assets to be subjected to a Lien to the extent required by the
Loan Documents and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien.
 
 
97

--------------------------------------------------------------------------------

 
SECTION 5.12    Compliance with Environmental Laws.
 
Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Loan Parties shall comply, and take all commercially
reasonable actions to cause all lessees and other Persons operating or occupying
its properties to comply with all applicable Environmental Laws and permits;
obtain and renew all permits necessary for its operations and properties; and,
in each case to the extent required by Environmental Laws, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws.
 
SECTION 5.13    Further Assurances and Post-Closing Conditions.
 
(a) Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties.  Without limiting the foregoing, the Loan Parties
shall use commercially reasonable efforts to obtain a Collateral Access
Agreement from any Person from whom a Loan Party enters into a Lease after the
Closing Date for a warehouse or distribution center prior to entering into such
Lease.
 
(b) Each Loan Party shall use commercially reasonable efforts to cause each of
its customs brokers or freight forwarders or carriers to deliver an agreement
(including, without limitation, a Customs Broker Agreement) to the
Administrative Agent covering such matters and in such form as the
Administrative Agent may reasonably require. In the event Inventory is in the
possession or control of a customs broker or freight forwarder or carrier that
has not delivered an agreement as required by the preceding sentence on or prior
to the ninety (90) day anniversary of the Closing Date, such Inventory shall not
be considered Eligible In-Transit Inventory hereunder.
 
 
98

--------------------------------------------------------------------------------

 
SECTION 5.14    Physical Inventories.
 
The Loan Parties, at their own expense, shall cause not less than one (1)
physical count of Inventory to be undertaken in each twelve (12) month period
(or alternatively, periodic cycle counts) in conjunction with the preparation of
its annual audited financial statements, conducted following such methodology as
is consistent with the methodology used in the immediately preceding Inventory
(or cycle count) or as otherwise consistent with standard and customary business
practices, and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.  Following the completion of such Inventory
count, at the reasonable request of the Administrative Agent, the Borrower shall
deliver a summary, in form and substance reasonably acceptable to the
Administrative Agent, of the results of such physical inventory to the
Administrative Agent.
 
SECTION 5.15    Use of Proceeds of Credit Extensions.
 
The proceeds of all Credit Extensions will be used only (a) to refinance
existing Indebtedness of the Borrower and its Subsidiaries, (b) to pay fees and
expenses incurred in connection with the Transactions, and (c) for general
corporate purposes not in contravention of any Applicable Law or of any Loan
Document.  No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the FRB, including Regulations U and X.
 
ARTICLE VI
                       
Negative Covenants
 
Until (i) the Total Commitments have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Obligations (other
than contingent indemnity obligations with respect to then unasserted claims and
the Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been Cash Collateralized or backstopped in
a manner reasonably satisfactory to the applicable Issuing Bank) and (iv) all
Letter of Credit Outstandings have been reduced to zero (or Cash Collateralized
or backstopped in a manner reasonably satisfactory to the applicable Issuing
Bank), each Loan Party covenants and agrees with the Credit Parties that:
 
SECTION 6.01    Liens.
 
No Loan Party will, nor will any Loan Party permit any Subsidiary to, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following
(each a “Permitted Encumbrance”):
 
(a) Liens securing any Obligations;
 
(b) Liens existing on the Closing Date and listed on Schedule 6.01 and any
modifications, replacements, renewals or extensions thereof; provided that (i)
the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under SECTION 6.03,
and (B) proceeds and products thereof, (ii) the direct or any contingent obligor
with respect thereto is not changed, and (iii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by SECTION 6.03;
 
(c) Liens for taxes, assessments or governmental charges which are not required
to be paid pursuant to SECTION 5.04;
 
 
99

--------------------------------------------------------------------------------

 
(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens imposed by
Applicable Law arising in the ordinary course of business which secure amounts
not overdue for a period of more than thirty (30) days and no other action has
been taken to enforce such Lien or which are being contested in good faith and
by appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP and such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;
 
(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation (or to secure letters of credit issued for such purpose), other than
any Lien imposed by ERISA and (ii) pledges and deposits in the ordinary course
of business securing liability for reimbursement or indemnification obligations
of (including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;
 
(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business (or to
secure letters of credit issued for such purpose);
 
(g) easements, rights-of-way, restrictions, encroachments, servitudes, rights of
way, licenses, protrusions, site plan agreements, development agreements,
contract zoning agreements and other similar encumbrances, rights, agreements
and minor title defects affecting real property which, in the aggregate, do not
in any case materially interfere with the ordinary conduct of the business of
the Borrower or any Subsidiary (other than an Immaterial Subsidiary);
 
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under SECTION 7.01(h);
 
(i) Liens securing Indebtedness permitted under SECTION 6.03(e); provided that
(i) such Liens attach concurrently with or within one hundred and eighty (180)
days after the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens and, in the case of any
acquisition, the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition, (ii) such Liens do not at any time encumber any property except for
accessions to such property other than the property financed by such
Indebtedness and the proceeds and the products thereof, (iii) with respect to
Capitalized Leases, such Liens do not at any time extend to or cover any assets
(except for accessions to such assets) other than the assets subject to such
Capitalized Leases, and (iv) Liens securing any Permitted Refinancing of
Indebtedness under SECTION 6.03(e), provided that such Liens do not extend to
any property that was not subject to the Lien securing the Indebtedness being
refinanced;
 
 
100

--------------------------------------------------------------------------------

 
(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of any Loan Party or any Subsidiary thereof, or (ii) secure
any Indebtedness;
 
(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business which payments are not overdue for a period
of more than thirty (30) days and no other action has been taken to enforce such
Lien or which are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP and such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation;
 
(l) Liens (i) arising by operation of law under Article 4 of the UCC in
connection with collection of items provided for therein, and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;
 
(m) Liens existing on the property (other than on Inventory and Accounts) of any
Person at the time such Person becomes a Subsidiary after the Closing Date;
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Subsidiary, and (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and accessions or additions thereto);
 
(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business permitted by this Agreement;
 
(o) Liens securing Indebtedness permitted pursuant to Section 6.03(j); provided
that such Liens shall at all times constitute Permitted Junior Liens;
 
(p) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party;
 
(q) Without duplication of, or aggregation with, any other Lien permitted under
any other clause of this SECTION 6.01, other Liens (not covering any ABL Primary
Collateral) securing any Permitted Indebtedness other than SECTION 6.03(k); and
 
(r) Liens consisting of precautionary UCC filings filed in connection with any
sale of Accounts permitted under SECTION 6.05(k).
 
SECTION 6.02    Investments.
 
No Loan Party shall, nor shall any Loan Party permit any Subsidiary to, make or
hold any Investments, except the following (each a “Permitted Investment”):
 
(a) Investments held by the Loan Parties and their Subsidiaries in the form of
Cash Equivalents;
 
 
101

--------------------------------------------------------------------------------

 
(b) loans or advances to officers, directors and employees of the Loan Parties
and their Subsidiaries in an aggregate amount not to exceed $5,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c) Investments (i) by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof and disclosed in writing to the
Administrative Agent and the Lenders, (ii) additional Investments by the
Borrower or any Subsidiary in any Loan Party, (iii) additional Investments by
any Subsidiary that is not a Loan Party in any other such Subsidiary that is
also not a Loan Party, and (iv) additional Investments by the Borrower and its
Subsidiaries in any Affiliate of a Loan Party in an aggregate amount not to
exceed $50,000,000;
 
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
 
(e) Investments by the Borrower and its Subsidiaries consisting of Permitted
Acquisitions;
 
(f) Investments existing on the Closing Date (other than those referred to in
Section 6.02(c)(i)) and set forth on Schedule 6.02;
 
(g) promissory notes and other noncash consideration received in connection with
Permitted Dispositions;
 
(h) Guarantees by the Borrower or any Subsidiary of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;
 
(i) Investments consisting of acquisition of inventory, equipment and other
fixed assets in the ordinary course of business;
 
(j) the capitalization or forgiveness of any Indebtedness owed to a Loan Party
by another Loan Party;
 
(k) Investments in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;
 
(l) Investments consisting of Guarantees constituting Permitted Indebtedness;
 
(m) Other Investments in an aggregate principal amount not to exceed $50,000,000
at any time, determined without regard to any write-downs or write-offs thereof;
and
 
(n) Other Investments, provided that the Payment Conditions are satisfied at the
time of such Investment.
 
 
102

--------------------------------------------------------------------------------

 
SECTION 6.03    Indebtedness.
 
The Loan Parties will not, nor will any Loan Party permit any Subsidiary to,
create, incur, assume or suffer to exist any Indebtedness, except the following
(each “Permitted Indebtedness”):
 
(a) Indebtedness consisting of Obligations of the Loan Parties and their
Subsidiaries under the Loan Documents;
 
(b) Indebtedness outstanding on the Closing Date and listed on Schedule 6.03;
 
(c) Guarantees by the Borrower and its Subsidiaries in respect of Indebtedness
of the Borrower or any Subsidiary otherwise permitted hereunder; provided that
(A) no Guarantee by any Subsidiary of any Indebtedness shall be permitted unless
such Subsidiary shall be a Facility Guarantor and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Facility Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;
 
(d) Indebtedness of the Borrower or any Subsidiary of the Borrower owing to the
Borrower or any other Subsidiary of the Borrower to the extent constituting an
Investment permitted by SECTION 6.02; provided that, all such Indebtedness of
any Loan Party owed to any Person that is not, or ceases to be, a Loan Party
shall be subject to the subordination terms set forth in Article VII of the
Security Agreement;
 
(e) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Borrower and its Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets;
provided that (i) such Indebtedness is incurred concurrently with or within one
hundred and eighty (180) days after the applicable acquisition, construction,
repair, replacement or improvement, and (ii) the Payment Conditions are
satisfied at the time of the incurrence of such Indebtedness;
 
(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;
 
(g) Indebtedness of the Borrower or any of its Subsidiaries assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition;
 
(h) Indebtedness consisting of obligations in respect of commercial or trade
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice in
an aggregate principal amount not to exceed $200,000,000 at any time
outstanding;
 
(i) Indebtedness under the 2.50% Notes;
 
(j) Indebtedness in an aggregate principal amount not to exceed at any time
outstanding $500,000,000; provided that any Subsidiary of a Loan Party that is a
direct or contingent obligor in respect of such Indebtedness shall be a Loan
Party hereunder;
 
 
103

--------------------------------------------------------------------------------

 
(k) other Indebtedness consisting of Subordinated Indebtedness and other
unsecured non-amortizing Indebtedness having, in each case, a maturity date
occurring not less than ninety-one (91) days after the Maturity Date, provided
that the Payment Conditions are satisfied at the time of the incurrence of such
Indebtedness;
 
(l) Extensions, renewals and replacements of any such Indebtedness described in
clauses (b), (e), (g), (i), (j) and (k) above provided that such Indebtedness
constitutes a Permitted Refinancing;
 
(m) Indebtedness in respect of standby letters of credit issued for any purpose
contemplated under SECTIONS 6.01(e) or (f);
 
(n) Indebtedness relating to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
(including in connection with the construction or improvement of retail stores);
and
 
(o) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums.
 
SECTION 6.04    Fundamental Changes.
 
No Loan Party shall, nor shall it permit any Subsidiary to, merge, amalgamate,
dissolve, liquidate, wind up, consolidate with or into another Person, or
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:
 
(a) any Subsidiary may merge or amalgamate with (i) the Borrower; provided that
the Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries; provided that when any Subsidiary that is a Loan Party
is merging or amalgamating with another Subsidiary, a Loan Party shall be the
continuing or surviving Person;
 
(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party, and (ii)
any Loan Party may merge, amalgamate or consolidate with any other Loan Party,
provided that if the Borrower is a party thereto, the Borrower shall be the
continuing or surviving Person;
 
(c) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then (i)
the transferee must be another Loan Party, or (ii) to the extent constituting an
Investment, such Investment must be a Permitted Investment in accordance with
SECTION 6.02;
 
(d) any Subsidiary may merge or amalgamate with any other Person in order to
effect a Permitted Investment; provided that the continuing or surviving Person
shall be a Subsidiary, which together with each of its Subsidiaries, shall have
complied with the requirements of SECTION 5.11;
 
(e) any Subsidiary that is not a Loan Party may consummate a merger,
amalgamation, dissolution, winding up, liquidation, consolidation or
Disposition, the purpose of which is to effect a Permitted Disposition;
 
(f) (i) any Loan Party (other than the Borrower) may dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party; and (ii) any Subsidiary that is not a Loan
Party may dispose of all or substantially all its assets (including any
disposition that is in the nature of a liquidation) to the Borrower or another
Subsidiary; and
 
 
104

--------------------------------------------------------------------------------

 
 
(g) The Borrower or any Subsidiary may dispose of up to 100% of the Capital
Stock of any other Subsidiary (substantially all of the assets of which consists
of Kiosks), the purpose of which is to effect a Permitted Disposition pursuant
to SECTION 6.05(j); provided that, in the case of any disposition of any
Subsidiary that is a Loan Party (i) the net cash proceeds received in connection
with such Disposition shall be applied to prepay the Obligations in accordance
with SECTION 2.15(d) and (ii) upon the consummation of such disposition, (x)
such Person shall cease to be a Loan Party hereunder and (y) no assets of such
Person shall be included in the calculation of the Borrowing Base.
 
SECTION 6.05    Dispositions.
 
The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
make any Disposition or enter into any agreement to make any Disposition, except
the following (each, a “Permitted Disposition”):
 
(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and dispositions of
property no longer used or useful in the conduct of the business of the Loan
Parties and their Subsidiaries;
 
(b) Dispositions of Inventory in the ordinary course of business;
 
(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such disposition are promptly applied to the purchase price of
such replacement property;
 
(d) Dispositions of property to the Borrower or to a Subsidiary; provided that
if the transferor of such property is a Loan Party, the transferee thereof must
either be the Borrower or another Loan Party, in which event the Administrative
Agent shall retain its perfected Lien on the property so disposed of, subject to
the same priority as existed prior to such disposition;
 
(e) Dispositions permitted by SECTION 6.04;
 
(f) Dispositions of Cash Equivalents;
 
(g) licenses of IP Rights in the ordinary course of business and consistent with
past practice;
 
(h) as long as no Event of Default hereof then exists or would arise therefrom,
and no Overadvance would result therefrom, bulk sales or other dispositions of
the Loan Parties’ Inventory and other assets not in the ordinary course of
business in connection with Store closings, at arm’s length, provided that (i)
such Store closures and related Inventory and other asset dispositions shall not
exceed, in any Fiscal Year of the Borrower and its Subsidiaries, fifteen percent
(15%) of the number of the Loan Parties’ Stores as of the beginning of such
Fiscal Year (net of Store relocations (A) occurring substantially
contemporaneously, but in no event later than sixty (60) Business Days after the
related Store closure date, or (B) wherein a binding lease has been entered into
prior to the related Store closure date) as set forth in the Compliance
Certificate delivered pursuant to SECTION 5.02(a), and (ii) as of any date after
the Closing Date, the aggregate number of such Store closures since the Closing
Date shall not exceed twenty-five percent (25%) of the greater of (x) the number
of the Loan Parties’ Stores in existence as of the Closing Date or (y) the
number of the Loan Parties’ Stores as of the first day of any Fiscal Year
beginning after the Closing Date (net of Store relocations (A) occurring
substantially contemporaneously, but in no event later than sixty (60) Business
Days after the related Store closure date or (B) wherein a binding lease has
been entered into prior to the related Store closure date) as set forth in the
Compliance Certificate delivered pursuant to SECTION 5.02(a), provided that (x)
all sales of Inventory and other assets in connection with Store closings in a
transaction or series of related transactions shall be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Administrative Agent and (y) the net cash proceeds received in connection
with such asset sales (to the extent constituting ABL Primary Collateral) shall
be applied to prepay the Obligations in accordance with SECTION 2.15(d);
 
 
105

--------------------------------------------------------------------------------

 
(i) Dispositions of property (other than Inventory, Accounts and Intellectual
Property) not otherwise permitted under this SECTION 6.05, provided that (i) at
the time of such Disposition, no Default or Event of Default shall exist or
would result from such Disposition and (ii) the aggregate book value of all
property disposed of pursuant to this clause (i) shall not exceed $250,000,000
in any Fiscal Year or $500,000,000 in the aggregate after the Closing Date;
 
(j) as long as no Event of Default hereof then exists or would arise therefrom,
and no Overadvance would result therefrom, bulk sales or other dispositions of
the Loan Parties’ Inventory and other assets not in the ordinary course of
business in connection with the closing or other disposition of Kiosks on arm’s
length terms, provided that (i) the Appraised Value of Inventory sold pursuant
to all such Kiosk closings or other dispositions shall not exceed $100,000,000
in the aggregate, (ii) the net cash proceeds received in connection with such
asset sales (to the extent constituting ABL Primary Collateral) shall be applied
to prepay the Obligations in accordance with SECTION 2.15(d) and (iii) prior to
the consummation of such disposition, the Administrative Agent shall have
received a Borrowing Base Certificate setting forth a calculation of the
Borrowing Base after giving effect to such disposition; and
 
(k)           the non-recourse sale of Accounts which would otherwise comprise
Eligible Trade Receivables or Eligible Wireless Receivables; provided that (i)
such sale shall be on arm’s length terms, (ii) the Loan Parties shall receive,
contemporaneously with such sale, cash proceeds in an amount not less than the
amount of credit attributable to such Accounts in the Borrowing Base, and all
such proceeds shall be immediately applied to repay the Obligations in
accordance with Section 2.15(d), (iii) such Accounts shall, effective upon the
consummation of such sale and at all times thereafter, be permanently excluded
from the Borrowing Base, (iv) not less than two (2) Business Days (or such
shorter period of time as the Administrative Agent shall agree) prior to the
consummation of such sale, the Administrative Agent shall have received an
updated Borrowing Base Certificate giving pro forma effect to such sale, (v) the
Administrative Agent shall be satisfied that, after giving pro forma effect to
such sale, no Overadvance shall then exist, (vi) all other terms and conditions
of such sale shall be reasonably satisfactory to, and approved in writing by,
Administrative Agent (including, without limitation, with respect to
intercreditor arrangements, the arrangements relating to the receipt of the
purchase price by the Administrative Agent, and that appropriate arrangements
have been made and will be maintained to reflect such sale in the calculation
and reporting of the Borrowing Base);
 
provided that any disposition of any property pursuant to this SECTION 6.05
(except for Dispositions pursuant to SECTION 6.05(e) and Dispositions from a
Loan Party to another Loan Party), shall be for no less than the fair market
value of such property at the time of such disposition and, (1) in the case of
Accounts and Inventory solely for cash consideration, and (2) in the case of any
other assets, at least seventy-five percent (75%) of the consideration is
payable in cash at the time of consummation of the transaction.  To the extent
any Collateral is disposed of as expressly permitted by this SECTION 6.05 to any
Person other than the Borrower or any Subsidiary, such Collateral shall be sold
free and clear of the Liens created by the Loan Documents, and, if requested by
the Borrower, upon the certification delivered to the Administrative Agent by
the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.
 
 
106

--------------------------------------------------------------------------------

 
SECTION 6.06    Restricted Payments.
 
The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to
declare or make, directly or indirectly, any Restricted Payment, except:
 
(a) each Subsidiary may make Restricted Payments to the Borrower, any Facility
Guarantor and any other Person that owns Capital Stock in such Subsidiary,
ratably according to their respective holdings of the type of Capital Stock in
respect of which such Restricted Payment is being made;
 
(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Capital Stock of such Person;
 
(c) the Borrower may repurchase, retire, or otherwise acquire of Capital Stock
of the Borrower from any former or present employee of the Borrower or any of
its Subsidiaries, or any of their respective estates, spouses or former spouses
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement; provided that amounts payable
under this clause (c) do not exceed in any calendar year $25,000,000;
 
(d) the Borrower may make cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of the Borrower or any
Subsidiary; provided, however, that any such cash payment shall not be for the
purpose of evading the limitations of this Agreement;
 
(e) the Borrower may issue and sell its common Capital Stock; and
 
(f) as long as no Default or Event of Default hereof then exists or would arise
therefrom, the Loan Parties and their Subsidiaries may make Restricted Payments
in an aggregate amount not to exceed $50,000,000 in any Fiscal Year; and
 
(g) Without duplication of, or aggregation with, any Restricted Payments
permitted under any other clause of this SECTION 6.06, the Loan Parties and
their Subsidiaries may make other Restricted Payments to the holders of their
respective Capital Stock as long as the Payment Conditions are satisfied.
 
 
107

--------------------------------------------------------------------------------

 
SECTION 6.07    Change in Nature of Business.
 
The Loan Parties, taken as a whole, shall not alter the character of their
business, from the business conducted by the Loan Parties on the Closing Date
and other business activities substantially related thereto.
 
SECTION 6.08    Transactions with Affiliates.
 
The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
enter into any transaction of any kind with any Affiliate, whether or not in the
ordinary course of business, other than (a) transactions among (x) the Loan
Parties or a Person that becomes a Loan Party as a result of such transaction or
(y) Persons who are not Loan Parties, (b) on terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, (c) equity issuances, repurchases, retirements or other
acquisitions or retirements of Capital Stock of the Borrower permitted under
SECTION 6.06, (d) loans and other transactions by the Borrower and its
Subsidiaries to the extent permitted under this Article VI, (e) employment and
severance arrangements between the Borrower and its Subsidiaries and their
respective officers and employees in the ordinary course of business, (f)
payments by the Subsidiaries pursuant to the tax sharing agreements among the
Borrower and its Subsidiaries on customary terms to the extent attributable to
the ownership or operation of the Borrower and its Subsidiaries, (g) the payment
of customary fees, compensation, and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries,
(h) transactions pursuant to permitted agreements in existence on the Closing
Date and specifically disclosed in writing to the Administrative Agent and the
Lenders on or prior to the Closing Date or any amendment thereto to the extent
such an amendment is not adverse to the Lenders in any material respect, and (i)
dividends, redemptions and repurchases permitted under SECTION 6.06.
 
SECTION 6.09    Burdensome Agreements.
 
The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
enter into or permit to exist any contractual obligation (other than this
Agreement or any other Loan Document) that limits the ability of (a) any
Subsidiary of the Borrower that is not a Facility Guarantor to make Restricted
Payments to any Loan Party or to make or repay loans or advances to or otherwise
transfer assets to or make Investments in the Borrower or any other Loan Party
or (b) the Borrower or any other Loan Party to create, incur, assume or suffer
to exist Liens on property of such Person for the benefit of the Secured Parties
with respect to the Obligations or under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to contractual obligations which
(i) (x) exist on the Closing Date and (to the extent not otherwise permitted by
this SECTION 6.09) specifically disclosed in writing to the Administrative Agent
and the Lenders on or prior to the Closing Date and (y) to the extent
contractual obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such contractual
obligation in any material respect, (ii) are binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary of Borrower, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Subsidiary of Borrower, (iii) represent Indebtedness of a
Subsidiary of the Borrower which is not a Loan Party which is permitted pursuant
to SECTION 6.03, (iv) arise in connection with any Permitted Disposition, (v)
are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures and applicable solely to such joint
venture entered into in the ordinary course of business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under SECTION 6.03 but solely to the extent any negative pledge
relates to the property financed by or the subject of such Indebtedness, and
(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto.
 
 
108

--------------------------------------------------------------------------------

 
SECTION 6.10    Prepayments, Etc., of Indebtedness.
 
No Loan Party will, nor will it permit any Subsidiary to, make or agree to pay
or make any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except
 
(a) payments in Capital Stock (as long as no Change in Control would result
therefrom) and payments of interest in-kind of the Loan Parties or the accretion
of interest on Permitted Indebtedness;
 
(b) payments of principal and interest as and when due in respect of any
Subordinated Indebtedness (subject to applicable subordination provisions
relating thereto);
 
(c) payments of principal (including mandatory prepayments) and interest as and
when due in respect of any Permitted Indebtedness (other than Subordinated
Indebtedness);
 
(d) voluntary prepayments of Indebtedness in connection with a Permitted
Refinancing of such Indebtedness or with proceeds of any other Permitted
Indebtedness; and
 
(e) if the Payment Conditions are satisfied, voluntary prepayments, purchases,
redemptions, defeasances and mandatory prepayments, redemptions and repurchases
in whole or in part of any Permitted Indebtedness.
 
 
109

--------------------------------------------------------------------------------

 
SECTION 6.11    Use of Proceeds.
 
Use the proceeds of any Borrowing or Letter of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.
 
SECTION 6.12    Minimum Availability.
 
At any time that a FCCR Trigger Event has occurred and is continuing (including,
for the avoidance of doubt, on any FCCR Initial Test Date), the Borrower shall
not permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.00 to
1.00 as of the last day of any FCCR Test Period.
 
ARTICLE VII
 
Events of Default
 
SECTION 7.01    Events of Default.
 
The occurrence of any of the following events shall constitute an “Event of
Default” hereunder:
 
(a) Non-Payment.  The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, or any
reimbursement obligation in respect of any Letter of Credit Disbursement, (ii)
deposit any funds as Cash Collateral as and when required, or (iii) within three
(3) Business Days after the same becomes due, any interest on any Loan or any
other amount payable hereunder or with respect to any other Loan Document; or
 
(b) Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of: (i) SECTION 2.16, clause (ii) of the
first proviso of SECTION 5.01(e), 5.02(e), 5.02(g), 5.03(a), 5.05, 5.10(b), or
Article VI; (ii) SECTION 5.01(e) (other than clause (ii) of the first proviso
thereof) and, in the case of this clause (b)(ii), such failure continues for
three (3) Business Days; (iii) SECTION 5.01 (other than SECTION 5.01(e)), 5.02
(other than SECTIONS 5.02(e) or 5.02(g)), 5.10 (other than SECTION 5.10(b)),
5.11 or 5.15 and, in the case of this clause (b)(iii), such failure continues
for five (5) Business Days; or (iv) SECTION 5.07 and, in the case of this clause
(b)(iv), such failure continues for fifteen (15) Business Days; or
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in SECTION 7.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the earlier to occur of (i) the date that
any Loan Party knows or should have reasonably known of such Default and (ii)
the date that the Administrative Agent shall have notified the Borrower of the
existence of such default; or
 
(d) Representations and Warranties.  Any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party herein, in
any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or
 
 
110

--------------------------------------------------------------------------------

 
(e) Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(other than Indebtedness hereunder and Indebtedness under Swap Contracts), or
(B) fails to observe or perform any other agreement or condition relating to any
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness or the beneficiary or beneficiaries of such
Material Indebtedness (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Material Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the $50,000,000; or
 
(f) Insolvency Proceedings, Etc.  Any Loan Party or any of its Subsidiaries
(other than Immaterial Subsidiaries, provided that no Loan Party shall incur any
liability (contingent or otherwise) in respect thereof) institutes or consents
to the institution of any proceeding under the Bankruptcy Code or any other
federal, state, provincial, or foreign bankruptcy, insolvency, receivership or
similar law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
monitor, liquidator, rehabilitator, administrator, administrative receiver or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, monitor, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
the Bankruptcy Code or any other federal, state, provincial, or foreign
bankruptcy, insolvency, receivership or similar law relating to any such Person
or to all or any material part of its property is instituted without the consent
of such Person and continues undismissed or unstayed for sixty (60) calendar
days, or an order for relief is entered in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
(other than Immaterial Subsidiaries, provided that no Loan Party shall incur any
liability (contingent or otherwise) in respect thereof) becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of the Loan
Parties, taken as a whole, and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or
 
 
111

--------------------------------------------------------------------------------

 
(h) Judgments.  There is entered against any Loan Party or any Subsidiary
thereof (other than Immaterial Subsidiaries, provided that no Loan Party shall
incur any liability (contingent or otherwise) in respect thereof) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments and orders) exceeding $50,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer is rated at least
“A” by A.M. Best Company, has been notified of the potential claim and does not
dispute coverage), and (i) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (ii) there is a period of twenty (20)
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
 
(i) ERISA. (a)(i) An ERISA Event occurs with respect to a Plan subject to ERISA
or a Multiemployer Plan subject to ERISA which has resulted or could reasonably
be expected to result in liability of any Loan Party under Title IV of ERISA in
an aggregate amount in excess of $50,000,000, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan and such failure to pay
would reasonably be expected to have a Material Adverse Effect; or (b) (i) if a
Loan Party is in default with respect to payments to a Plan resulting from their
complete or partial withdrawal from a Plan for which a trustee has been
appointed by any Governmental Authority or a Plan which has been terminated or
(ii) any event or any Lien arises (save for contribution amounts not yet due) in
connection with any Plan that may reasonably be expected to have a Material
Adverse Effect; or
 
(j) Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under SECTION 6.04 or SECTION 6.05) or as a result of acts
or omissions by any Agent or any Lender or the satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in writing (or supports any other Person in contesting) the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
in writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Commitments), or purports in writing to revoke or rescind any
Loan Document; or (ii) any challenge by or on behalf of any Loan Party,
receiver, trustee, custodian, conservator, monitor, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for any Loan Party or
for all or any material part of its property to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document’s terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto; or
 
(k) Change in Control.  There occurs any Change in Control; or
 
(l) Security Documents. Any Security Document after delivery thereof shall for
any reason (other than pursuant to the terms thereof) cease to create a valid
and perfected first priority Lien (subject only to (x) Permitted Encumbrances
having priority under Applicable Law and (y) Permitted Junior Liens having
priority over Secondary Collateral) on the Collateral purported to be covered
thereby; or
 
 
112

--------------------------------------------------------------------------------

 
(m) Termination of Guaranty.  The termination of the Facility Guaranty or any
other guaranty of the Obligations (except for any release or termination
permitted hereunder).
 
SECTION 7.02    Remedies Upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:
 
(a) declare the Commitment of each Lender to make Loans (including the
obligation of the Swingline Lender to make Swingline Loans) and any obligation
of the Issuing Banks to issue Letters of Credit to be terminated, whereupon such
Commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c) require that the Borrower Cash Collateralize the amount of the Letter of
Credit Outstandings (in an amount equal to 105% Letter of Credit Outstandings);
and
 
(d) exercise on behalf of itself and the Secured Parties all rights and remedies
available to it and the Secured Parties under the Loan Documents or Applicable
Law;
 
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Loan Party under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the Issuing Banks
to issue Letters of Credit shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the amount of Letter of Credit Outstandings as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
 
SECTION 7.03    Application of Proceeds.
 
After the occurrence and during the continuance of (i) any Cash Dominion Event,
or (ii) any Event of Default and acceleration of the Obligations, all proceeds
realized from any Loan Party or on account of any Collateral owned by a Loan
Party or any payments in respect of any Obligations and all proceeds of the
Collateral, shall be applied in the following order:
 
(a) FIRST, ratably to pay the Obligations in respect of any fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent) then due to the Administrative Agent until paid in
full;
 
(b) SECOND, ratably to pay the Obligations in respect of any fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the respective Lenders and the Issuing Banks) then due to the Lenders and the
Issuing Banks, until paid in full;
 
 
113

--------------------------------------------------------------------------------

 
(c) THIRD, ratably to pay interest accrued in respect of the Obligations (other
than any Obligations on account of Cash Management Services, Bank Products and
other outstanding Other Liabilities) until paid in full;
 
(d) FOURTH, to pay principal due in respect of the Swingline Loans until paid in
full;
 
(e) FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans
until paid in full;
 
(f) SIXTH, to the Administrative Agent, to be held by the Administrative Agent,
for the ratable benefit of the Issuing Banks and the Lenders as Cash Collateral
in an amount up to 105% of the then Letter of Credit Outstandings until paid in
full;
 
(g) SEVENTH, ratably to pay any other outstanding Obligations (including any
Obligations on account of Cash Management Services, Bank Products and other
Obligations constituting Other Liabilities); and
 
(h) EIGHTH, to the Borrower or such other Person entitled thereto under
Applicable Law.
 
ARTICLE VIII
 
The Administrative Agent
 
SECTION 8.01    Appointment and Authority.
 
(a) Each of the Lenders and the Issuing Banks hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and neither the Borrower nor any other Loan Party shall  have
rights as a third party beneficiary of any of such provisions.
 
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including the Swingline Lender) and
each Issuing Bank hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and such Issuing Bank for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to SECTION 8.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article VIII and Article IX
(as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
 
114

--------------------------------------------------------------------------------

 
SECTION 8.02    Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
SECTION 8.03    Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in SECTIONS 9.01 and 7.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.
 
 
115

--------------------------------------------------------------------------------

 
(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
SECTION 8.04    Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
SECTION 8.05    Delegation of Duties.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
 
116

--------------------------------------------------------------------------------

 
SECTION 8.06    Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing Banks
and the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and SECTIONS
11.04 and 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swingline Lender, (ii) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.
 
SECTION 8.07    Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
 
117

--------------------------------------------------------------------------------

 
SECTION 8.08    No Other Duties, Etc.
 
Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
Joint Lead Arrangers, Syndication Agent or Documentation Agent listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.
 
SECTION 8.09    Administrative Agent May File Proofs of Claim.
 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Outstandings shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Credit Extensions and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
any other provisions of the Loan Documents, including SECTIONS 2.17 and 9.04)
allowed in such judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and Issuing Banks, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under SECTIONS 2.17 and 9.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank or in any such proceeding.
 
 
118

--------------------------------------------------------------------------------

 
SECTION 8.10    Collateral and Guaranty Matters.
 
Each of the Lenders and each Issuing Bank irrevocably authorize the
Administrative Agent, at its option and in its discretion,
 
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Total Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) contingent obligations consisting of Other Liabilities) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the applicable Issuing Banks shall have been made), (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, or (iii) if approved, authorized or ratified in writing
in accordance with SECTION 9.01;
 
(b) to release any Facility Guarantor from its obligations under the Facility
Guarantee if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
 
(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by SECTION 6.01(i).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Facility Guarantor from its obligations under the Facility Guarantee
pursuant to this SECTION 8.10.  In each case as specified in this SECTION 8.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Facility Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this SECTION 8.10.
 
 
119

--------------------------------------------------------------------------------

 
SECTION 8.11    Loan Documents.
 
Without limiting the generality of the provisions of the last paragraph of
SECTION 8.03, for purposes of determining compliance with the conditions
specified in SECTION 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.  Without limiting the generality of the
foregoing, the Lenders hereby irrevocably authorize the Administrative Agent to
enter into, after the Closing Date, any intercreditor agreement (or amendment or
acknowledgement thereto) and agree to be bound by the provisions thereof, in
connection with any Permitted Junior Liens, provided such intercreditor
agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent.
 
SECTION 8.12    Other Liabilities.
 
Except as otherwise expressly set forth herein or in any Facility Guarantee or
any Security Document, no holder of Other Liabilities that obtains the benefits
of SECTION 7.03, any Facility Guarantee or any Collateral by virtue of the
provisions hereof or of any Facility Guarantee or any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, any Other Liabilities.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01    Amendments, Etc.
 
Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such amendment, waiver or consent shall:
 
(a) waive any condition set forth in SECTION 4.01 (other than SECTION 4.01(p),
solely as it relates to the payment of any fees and expenses of the
Administrative Agent and the Arrangers);
 
(b) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in SECTION 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);
 
(c) postpone any date scheduled for, or reduce the amount of, any payment of
principal, interest, fees or other amounts payable under the Loan Documents or
reduce the amount of, waive or excuse any such payment or postpone the
expiration of the Commitments or the Maturity Date, without the prior written
consent of all Lenders directly affected thereby provided that, only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;
 
 
120

--------------------------------------------------------------------------------

 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the prior written consent of all Lenders directly affected
thereby; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;
 
(e) change any provision of this SECTION 9.01, the definition of “Required
Lenders”, “Supermajority Consent of the Lenders”, or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the prior written consent of all Lenders;
 
(f) other than in a transaction permitted under SECTION 6.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the prior written consent of all Lenders; or
 
(g) other than in connection with a transaction permitted under SECTION 6.04 or
SECTION 6.05, release all or substantially all of the value of the Facility
Guarantee, without the written consent of each Lender, except to the extent the
release of any Facility Guarantor from the Facility Guarantee is permitted
pursuant to SECTION 8.10 (in which case such release may be made by the
Administrative Agent acting alone); or
 
(h) increase any advance rate under the “Borrowing Base” above the advance rates
as in effect on the Closing Date, without the prior written consent of all
Lenders;
 
(i) without the prior written Supermajority Consent of the Lenders, change the
definition of the terms “Availability” or “Borrowing Base” or any component
definition of any such terms (other than the applicable advance rates) if as a
result thereof the amounts available to be borrowed by the Borrower would be
increased; provided, however, that the foregoing shall not limit the discretion
of the Administrative Agent to change, establish or eliminate any Reserves; or
 
(j) without the prior written consent of all Lenders, modify the definition of
Permitted Overadvance so as to increase the amount thereof, or to cause the
aggregate Commitments (or the Commitment of any Lender) to be exceeded as a
result thereof, or, except as provided in such definition, the time period for a
Permitted Overadvance;
 
(k) without the prior written consent of all Lenders, change SECTION 2.15,
SECTION 2.16(j)(v), SECTION 7.03, or amend or modify the ratable requirement of
SECTION 9.08(b); or
 
 
121

--------------------------------------------------------------------------------

 
(l) without the prior written consent of all Lenders, (i) subordinate the
Obligations hereunder to any other Indebtedness, or (ii) except as expressly
provided herein or provided by operation of Applicable Law, subordinate the
Liens granted hereunder or under the other Loan Documents to any other Lien;
 
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Bank in addition to the Lenders required
above, affect the rights or duties of an Issuing Bank under this Agreement or
any Letter of Credit application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document,  and (iv) the Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with SECTION 2.22(b); provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 
SECTION 9.02    Notices; Effectiveness; Electronic Communications.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrower, any other Loan Party, the Administrative Agent, an
Issuing Bank or the Swingline Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 9.02; and; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
 
122

--------------------------------------------------------------------------------

 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to Article
II if such Lender or such Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, any Issuing Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
 
123

--------------------------------------------------------------------------------

 
(d) Change of Address, Etc.  Each of the Loan Parties, the Administrative Agent,
each Issuing Bank and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
each Loan Party, the Administrative Agent, the Issuing Bank and the Swingline
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
 
SECTION 9.03    No Waiver; Cumulative Remedies.
 
No failure by any Credit Party to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents  against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with SECTION 7.02 for the benefit of all
Credit Parties; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Issuing Bank or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Bank or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with SECTION 9.08(a) (subject to the
terms of SECTION 9.08(b)), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
SECTION 7.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to SECTION 9.08(b), any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
 
124

--------------------------------------------------------------------------------

 
SECTION 9.04    Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Banks in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Bank (including the fees,
charges and disbursements of one counsel for the Administrative Agent, any
Lender or any Issuing Bank (unless there is an actual or perceived conflict of
interest in which case each such Person may retain its own counsel)), and shall
pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or any Issuing Bank, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, any
actual or prospective claim, litigation, investigation or proceeding relating to
arising out of (whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party or any of
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto) (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability of the Borrower or any of its Subsidiaries, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, the
breach by such Indemnitee of its obligations under the Loan Documents or
disputes among Indemnitees or (y) result from a claim brought by the Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
 
 
125

--------------------------------------------------------------------------------

 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), each Issuing Bank or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any Issuing Bank
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of SECTION 2.01(b).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, any Issuing Bank and the Swingline Lender, the
replacement of any Lender, the termination of the Total Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
 
126

--------------------------------------------------------------------------------

 
SECTION 9.05    Payments Set Aside.
 
To the extent that any payment by or on behalf of the Borrower is made to any
Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under  any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.
 
SECTION 9.06    Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of SECTION 9.06(b), (ii) by way of participation in accordance with
the provisions of SECTION 9.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of SECTION 9.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Revolving Credit Loans
(including for purposes of this SECTION 9.06(b), participations in Letter of
Credit Outstandings and in Swingline Loans) at the time owing to it); provided
that any such assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Revolving Credit Loans at the time owing to it or in
the case of an assignment to a Lender or an Eligible Affiliate of a Lender, no
minimum amount need be assigned; and
 
 
127

--------------------------------------------------------------------------------

 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Revolving Credit Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Loans or
the Commitment assigned, except that this clause (ii) shall not apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Eligible Affiliate of a Lender;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment or an Eligible Affiliate of such Lender;
 
(C) the consent of the Issuing Banks (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment or an Eligible Affiliate of such Lender; and
 
(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment or an Eligible Affiliate of such Lender.
 
(iv) Assignment and Acceptance.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
 
128

--------------------------------------------------------------------------------

 
(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any Deteriorating Lender or any Subsidiary of such Person,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Revolving Credit Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
Issuing Bank or any Lender hereunder (and interest accrued thereon) and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of SECTIONS 2.12, 2.14(b), 2.21 and 9.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
SECTION 9.06(d).
 
 
129

--------------------------------------------------------------------------------

 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and Obligations in respect of Letter of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting Lender
or a Deteriorating Lender.  The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, a Deteriorating Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Revolving Credit Loans (including such Lender’s participations in Letter of
Credit Outstandings and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the Issuing Banks shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 9.01 that affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits and subject to the
obligations of SECTIONS 2.12, 2.14(b) and 2.21 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to SECTION
9.06(b).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of SECTION 9.08(a) as though it were a Lender, provided
such Participant agrees to be subject to SECTION 9.08(b) as though it were a
Lender.  Each Lender that sells a participation, acting solely for this purpose
as an agent of the Borrower, shall maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any other Loan Document) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive, and such Lender, each Loan Party and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
 
 
130

--------------------------------------------------------------------------------

 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under SECTION 2.12 or SECTION 2.21 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant shall not be entitled to the benefits of SECTION 2.21 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
SECTION 2.21(e) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g) Resignation as Issuing Bank or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Revolving Credit
Loans pursuant to SECTION 9.06(b), Bank of America may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as an Issuing Bank and/or (ii) upon 30
days’ notice to the Borrower, resign as Swingline Lender.  In the event of any
such resignation as an Issuing Bank or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders (who shall agree to such appointment)
a successor Issuing Bank or Swingline Lender hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as an Issuing Bank or Swingline Lender, as the
case may be.  If Bank of America resigns as an Issuing Bank, it shall retain all
the rights, powers, privileges and duties of an Issuing Bank hereunder with
respect to all of its Letters of Credit outstanding as of the effective date of
its resignation as an Issuing Bank and all Obligations on account of such
Letters of Credit (including the right to require the Lenders to make Revolving
Credit Loans or fund risk participations in Letter of Credit Disbursements
pursuant to SECTION 2.11(g)).  If Bank of America resigns as Swingline Lender,
it shall retain all the rights of the Swingline Lender provided for hereunder
with respect to Swingline Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Revolving Credit Loans or fund risk participations in outstanding Swingline
Loans pursuant to SECTION 2.20(a).  Upon the appointment of a successor Issuing
Bank and/or Swingline Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank or Swingline Lender, as the case may be, and (b) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit issued by Bank of America, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
 
 
131

--------------------------------------------------------------------------------

 
SECTION 9.07    Confidentiality.
 
Each of the Administrative Agent, Arrangers, the Lenders and the Issuing Banks
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its respective Affiliates,
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to SECTION 2.02 or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by any Loan Party or
any Subsidiary thereof, provided that, in the case of information received from
a Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
SECTION 9.08    Setoff; Sharing of Excess Payments.
 
(a) In addition to any rights and remedies of the Lenders provided by Applicable
Law, upon the occurrence and during the continuance of any Event of Default
arising under SECTION 7.01(a), each Lender, each Issuing Bank and their
respective Affiliates is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party and
its Subsidiaries) to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates to or for the credit or the account of the respective
Loan Parties against any and all Obligations owing to such Lender and its
Affiliates hereunder or under any other Loan Document, now or hereafter
existing, to the extent such amounts are then due and owing; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.24
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender and each Issuing Bank
under this SECTION 9.08 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, such Lender and such
Issuing Bank may have.
 
 
132

--------------------------------------------------------------------------------

 
(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations in respect of the Facilities owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact, and (ii) purchase (for cash at face value) participations in the
Revolving Credit Loans and subparticipations in Letter of Credit Outstandings
and Swingline Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:
 
(A) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(B) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in SECTION 2.23, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Letter of Credit Outstandings or Swingline Loans
to any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).
 
(c) Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
 
133

--------------------------------------------------------------------------------

 
 
SECTION 9.09    Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (the “Maximum
Rate”).  If any Credit Party shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Loans or, if it exceeds such unpaid principal, refunded to the Borrower.  In
determining whether the interest contracted for, charged, or received by a
Credit Party exceeds the Maximum Rate, such Person may, to the extent permitted
by Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
SECTION 9.10    Counterparts.
 
This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by telecopier
or by electronic .pdf copy of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan
Document.  The Administrative Agent may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
 
SECTION 9.11    Integration.
 
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject
matter.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Credit Parties in any other Loan Document shall not be deemed a conflict
with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
 
SECTION 9.12    Severability.
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this SECTION 9.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, any
Issuing Bank or the Swingline Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.
 
 
134

--------------------------------------------------------------------------------

 
SECTION 9.13    GOVERNING LAW; JURISDICTION; ETC.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY  IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
135

--------------------------------------------------------------------------------

 
SECTION 9.14    WAIVER OF RIGHT TO TRIAL BY JURY.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
SECTION 9.15    Agency for Perfection.
 
Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Administrative Agent and the Secured
Parties, in assets which, in accordance with Article 9 of the UCC or any other
Applicable Law of the United States or otherwise can be perfected only by
possession.  Should any Secured Party (other than the Administrative Agent)
obtain possession of any such Collateral, such Secured Party shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent's
request therefor shall deliver such Collateral to the Administrative Agent, or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
 
SECTION 9.16    USA PATRIOT ACT, ETC.
 
Each Lender hereby notifies the Loan Parties that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and other “know your customer” rules, regulations, laws and
policies (together with the Act, collectively, the “KYC Provisions”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with KYC Provisions.  Each Loan Party is in compliance, in all
material respects, with the KYC Provisions.  No part of the proceeds of the
Loans will be used by the Loan Parties, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
 
 
136

--------------------------------------------------------------------------------

 
SECTION 9.17    No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrower and the other Loan Parties
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower, the other Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrower
and the other Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and the
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent nor any Arranger has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor any Arranger has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrower and the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent and each Arranger with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.
 
SECTION 9.18    Foreign Asset Control Regulations.
 
Neither of the advance of the Loans or issuance of any Letter of Credit nor the
use of the proceeds of any thereof will violate the Trading With the Enemy Act
(50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to (a)
Executive Order 13224 of September 21, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56)).  Furthermore, neither the
Borrower or its Subsidiaries (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) knowingly engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.
 
 
137

--------------------------------------------------------------------------------

 
SECTION 9.19    Survival.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any extension of credit hereunder, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.
 
SECTION 9.20    Press Releases and Related Matters.
 
Each Loan Party consents to the publication by the Administrative Agent of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Loan Party’s
name, and with the consent of the Borrower, logo or trademark.  The
Administrative Agent shall provide a draft reasonably in advance of any
advertising material to the Borrower for review and comment prior to the
publication thereof.  The Administrative Agent and the Lenders reserve the right
to provide to industry trade organizations information necessary and customary
for inclusion in league table measurements.
 
SECTION 9.21    Electronic Execution of Assignments and Certain Other Documents.
 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
SECTION 9.22    ENTIRE AGREEMENT.   THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
 
138

--------------------------------------------------------------------------------

 
SECTION 9.23    Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent, any
Issuing Bank or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, such Issuing Bank or such Lender, as the case may be, of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent, such Issuing
Bank or such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent, any Issuing Bank or any Lender from the
Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, such Issuing Bank or such Lender, as the case may be,
against such loss.  If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent, any Issuing
Bank or any Lender in such currency, the Administrative Agent, such Issuing Bank
or such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
 
[SIGNATURE PAGES FOLLOW]
 

 
 
139

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

   RADIOSHACK CORPORATION,    as Borrower        By:           /s/ James F.
Gooch                                   Name:     James F. Gooch  
 Title:        Executive Vice President and Chief Financial Officer        TRS
Quality, Inc.,  as a Facility Guarantor        By:           /s/ James F.
Gooch                                   Name:     James F. Gooch  
 Title:        Executive Vice President and Chief Financial Officer      
 RADIOSHACK CUSTOMER SERVICE LLC,    as a Facility Guarantor      
 By:           /s/ Mark Barfield                                    Name:     
Mark Barfield    Title:        Vice President and Treasurer        RADIOSHACK
GLOBAL SOURCING CORPORATION, as a Facility Guarantor    By:           /s/ Mark
Barfield                                   Name:      Mark Barfield  
 Title:        Vice President and Treasurer        RADIOSHACK GLOBAL SOURCING
LIMITED PARTNERSHIP, as a Facility Guarantor        By: RadioShack Corporation,
its general partner        By:           /s/ Mark
Barfield                                   Name:      Mark Barfield  
 Title:        Vice President and Treasurer        RADIOSHACK GLOBAL SOURCING,
INC., as a Facility Guarantor        By:           /s/ Mark
Barfield                                   Name:      Mark Barfield  
 Title:        Vice President and Treasurer

 
 
 
 
Signature Page to Credit Agreement 
140

--------------------------------------------------------------------------------

 
 

   SCK, Inc., as a Facility Guarantor        By:           /s/ Mark
Barfield                                   Name:      Mark Barfield  
 Title:        Vice President and Treasurer        TANDY FINANCE CORPORATION, as
a Facility Guarantor        By:           /s/ Mark
Barfield                                   Name:      Mark Barfield  
 Title:        Vice President and Treasurer        TE ELECTRONICS LP, as a
Facility Guarantor        By: RadioShack Corporation, its general partner  
 By:           /s/ Mark Barfield                                   Name:     
Mark Barfield    Title:        Vice President and Treasurer        IGNITION
L.P., as a Facility Guarantor        By: RadioShack Corporation, its general
partner    By:           /s/ Mark Barfield                                 
 Name:      Mark Barfield    Title:        Vice President and Treasurer    

 
 
 Signature Page to Credit Agreement   
141

--------------------------------------------------------------------------------

 
 

   BANK OF AMERICA, N.A., as Administrative Agent        By:           /s/ David
R. Vega                                       Name:     David R. Vega  
 Title:        Managing Director        BANK OF AMERICA, N.A., as Swingline
Lender, as a Lender and as an Issuing Bank        By:           /s/ David R.
Vega                                       Name:     David R. Vega  
 Title:        Managing Director    

 
 

 
 Signature Page to Credit Agreement   
142

--------------------------------------------------------------------------------

 
 

   WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as an Issuing Bank  
     By:           /s/ Cory Loftus                                     
 Name:     Cory Loftus    Title:        Director

 
 

 
   Signature Page to Credit Agreement   
143

--------------------------------------------------------------------------------

 
 
 

   JP MORGAN CHASE BANK, N.A. , as a Lender        By:           /s/ Andrew
Ray                                       Name:     Andrew Ray  
 Title:        Vice President

 
 

Signature Page to Credit Agreement
144

--------------------------------------------------------------------------------

 
 
 

   HSBC BANK USA N.A., as a Lender         By:           /s/ Thomas A. Getty,
Jr.                           Name:     Thomas A. Getty, Jr.  
 Title:        Vice President

 
 

Signature Page to Credit Agreement
145

--------------------------------------------------------------------------------

 
 
 

   Sovereign Bank, as a Lender         By:           /s/ Jorge
Schwarz                                       Name:     Jorge Schwarz  
 Title:        Senior Vice President

 
 
 
 
Signature Page to Credit Agreement
146
 
 

   Fifth Third Bank, as a Lender         By:           /s/ Mike
Mendenhall                                 Name:     Mike Mendenhall  
 Title:        Vice President

 
 
Signature Page to Credit Agreement
147

--------------------------------------------------------------------------------

 
 

   PNC Bank, National Association, as a Lender       
 By:           /s/ Jonathan Parker                                
 Name:     Jonathan Parker    Title:        Relationship Manager

 
 
Signature Page to Credit Agreement
148

--------------------------------------------------------------------------------

 


 

   SUNTRUST BANK, as a Lender         By:           /s/ Kevin
Harrison                                       Name:     Kevin Harrison  
 Title:        Managing Director

 
Signature Page to Credit Agreement
149

--------------------------------------------------------------------------------

 
 
 
 

   REGIONS BANK, as a Lender        By:           /s/ Louis
Alexander                                   Name:     Louis Alexander  
 Title:        Attorney in Fact

 

 
 
 Signature Page to Credit Agreement     
150

--------------------------------------------------------------------------------

 
 
 
 

   KEYBANK NATIONAL ASSOCIATION, as a Lender        By:           /s/ Paul
Taubeneck                                   Name:     Paul A. Taubeneck  
 Title:        Vice President

 
 
Signature Page to Credit Agreement
151

--------------------------------------------------------------------------------

 
 
 
 

   Compass Bank, as a Lender        By:          /s/ Ramon
Garcia                                  Name:     Ramon Garcia  
 Title:        Vice President

 
 
Signature Page to Credit Agreement
152

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A TO CREDIT AGREEMENT
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 
This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
(“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swingline Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.
 
______________________________
 
1
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 
2
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
3
Select as appropriate.

 
4
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 
 
 
153

--------------------------------------------------------------------------------

 
 
1.
Assignor[s]:
______________________________
______________________________
 
2.
Assignee[s]:
______________________________
______________________________
 
 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
 
3.
Borrower(s):
______________________________
 
4.
Administrative Agent: Bank of America, N.A., as the administrative agent and
collateral agent under the Credit Agreement
 
5.
Credit Agreement: Credit Agreement, dated as of January 4, 2011, by, among
others, the Borrower, the Facility Guarantors (as defined therein) party thereto
from time to time, the Lenders (as defined therein), and the Administrative
Agent
 
6.
Assigned Interest:

 
Assignor[s]5
Assignee[s]6
Commitment
Aggregate
Amount of
Commitment/Loans
for all Lenders7
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans8
CUSIP
 Number
             
____________
____________
____________
$________________
$_________
____________%
_________
____________
____________
____________
$________________
$_________
____________%
_________
____________
____________
____________
$________________
$_________
____________%
_________

 
 
 [7.
Trade Date:  __________________]9

 
 
Effective Date:  __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
 
______________________________
 
5
List each Assignor, as appropriate.

 
6
List each Assignee, as appropriate.

 
7
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 
8
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 
9
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
154

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:  _____________________________
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
 
By:  _____________________________
Title:
[Consented to and]10 Accepted:
 
BANK OF AMERICA, N.A., as
 
  Administrative Agent
 
By:         _________________________________
 
Title:
 
[Consented to:]11
 
By:         _________________________________
 
Title:
 
 
______________________________
 
10
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 
11
To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender or any Issuing Bank) is required by the terms of the Credit
Agreement.

 

 
155

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE
 
 
STANDARD TERMS AND CONDITIONS FOR
 
 
ASSIGNMENT AND ACCEPTANCE
 
1.           Representations and Warranties.
 
 
1.1.           Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
 
1.2.           Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
9.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 9.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 5.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 
 
156

--------------------------------------------------------------------------------

 
 
3.           General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance.  This Assignment and Acceptance shall be governed by, and construed
in accordance with, the law of the State of New York (without regard to any
conflict of laws principles that would result in the application of the laws of
another jurisdiction).
 
 
 
 
 
 
 
 
 
 
 

 
157

--------------------------------------------------------------------------------

 

EXHIBIT B TO CREDIT AGREEMENT
 
FORM OF CUSTOMS BROKER AGREEMENT
 
 
 
Name and Address of [Customs Broker][Freight Forwarder][Shipper][Agent]:
_______________________________
_______________________________
_______________________________
 
Dear Sir/Madam:
 
RadioShack Corporation, a Delaware corporation, with its principal executive
offices at 300 RadioShack Circle, Fort Worth, TX 76102 (the “Borrower”), has
entered into various financing agreements with Bank of America, N.A., a national
banking association with offices at 100 Federal Street, Boston, Massachusetts
02110, as administrative agent and collateral agent (the “Administrative Agent”)
for the benefit of a syndicate of lenders and certain other secured parties
(collectively, the “Secured Parties”), pursuant to which the Borrower and
certain of the Borrower’s subsidiaries (the “Guarantors”) have granted a
security interest to the Administrative Agent in and to, among other things, all
of the Borrower’s and Guarantors’ existing and future inventory and other goods
and documents of title (including. without limitation, any documents of title,
bills of lading, waybills, airway bills, seaway bills, receipts, or any similar
document, instrument, writing or record which evidences title, ownership,
shipment, receipt or possession of any goods (collectively, “Documents”)).
 
The Administrative Agent has requested that you (the “Customs Broker”) act as
its agent for the limited purpose of more fully perfecting and protecting the
interest of the Administrative Agent in such Documents and in the goods and
inventory for which such Documents have been issued, and the Customs Broker has
agreed to do so.  This letter shall set forth the terms of the Customs Broker's
engagement.
 
1. Appointment of Customs Broker as Agent of Administrative Agent:  The Customs
Broker is hereby appointed as agent for the Administrative Agent to receive and
retain possession of all Documents heretofore or at any time hereafter issued
for any goods, inventory, or other property of the Borrower and the Guarantors’
which are received by the Customs Broker for processing (collectively, the
“Property”), such receipt and retention of possession being for the purpose of
more fully perfecting and preserving the Administrative Agent’s security
interests in the Documents and the Property.  The Customs Broker will maintain
possession of the Documents and any Property, subject to the security interests
of the Administrative Agent.
 
2. Delivery of Documents. Release of Property:  Until the Customs Broker
receives written notification from the Administrative Agent pursuant to
paragraph 3 below to the contrary, the Customs Broker is authorized by the
Administrative Agent to, and the Customs Broker may, deliver:
 
(a) the Documents to the issuing carrier or to its agent or as directed by the
Borrower for the purpose of permitting Borrower, as consignee, to obtain
possession or control of the Property subject to such Documents; and
 
(b) the Property, in each instance as directed by Borrower.
 
 
158

--------------------------------------------------------------------------------

 
 
3. Notice From Administrative Agent To Follow Administrative
Agent’s Instructions: Upon the Customs Broker's receipt of written notification
from the Administrative Agent, the Customs Broker shall thereafter follow solely
the instructions of the Administrative Agent concerning the disposition of the
Documents and the Property and will not follow any instructions of Borrower or
any other person concerning the same.  Such notifications and instructions shall
be given to the following address (or to such other address, written notice of
which is given to the Administrative Agent by or on behalf of the Customs
Broker):
 
_________________________
_________________________
_________________________
Attn:           ___________________
 
4. Limited Authority:  The Customs Broker’s sole authority as the agent of the
Administrative Agent is to receive and maintain possession of the Documents and
Property on behalf of the Administrative Agent and to follow the instructions of
the Administrative Agent as provided herein.  Except as may be specifically
authorized and instructed in writing by the Administrative Agent the Customs
Broker shall have no authority as the agent of the Administrative Agent to
undertake any other action or to enter into any other commitments on behalf of
the Administrative Agent.
 
5. Expenses:  The Administrative Agent shall not be obligated to compensate the
Customs Broker for serving as agent hereunder, nor shall the Administrative
Agent be responsible for any fees, expenses, customs, duties, taxes, or other
charges relating to the Documents or the Property.  The Customs Broker
acknowledges that the Borrower is solely responsible for payment of any
compensation and charges which are to Borrower’s account.  The Borrower is
further responsible for paying any fees, expenses, customs duties, taxes, or
other charges which are, or may, accrue, to the account of the Property.  The
Administrative Agent, at its sole option, may authorize the Customs Broker to
perform specified services on behalf of the Administrative Agent at mutually
agreed rates of compensation, which shall be to the Administrative Agent’s
account and payable to the Customs Broker by the Administrative Agent (provided,
however, such payment shall not affect any obligation of the Borrower to
reimburse the Administrative Agent for any such compensation or other costs or
expenses reasonably incurred by the Administrative Agent).
 
6. Term:
 
(a) In the event that the Customs Broker desires to terminate this Agreement,
the Customs Broker shall furnish the Administrative Agent with sixty (60) days
prior written notice of the Customs Broker’s intention to do so.  During such 60
day period (which may be shortened by written notice to the Customs Broker by
the Administrative Agent), the Customs Broker shall continue to serve as agent
hereunder.  The Customs Broker shall also cooperate with the Administrative
Agent and execute all such documentation and undertake all such action as may be
reasonably required by the Administrative Agent in connection with such
termination.  Such notice shall be given to the following address (or to such
other address, written notice of which is given the Customs Broker by or on
behalf of the Administrative Agent):
 
Administrative Agent:
 
Bank of America, N.A.
100 Federal Street
MA5-100-09-09
Boston, Massachusetts 02110
Attn: David Vega
 
(b) Except as provided in Section 6(a), above, this Agreement shall remain in
full force and effect until the Customs Broker receives written notification
from the Administrative Agent of the termination of the Customs Broker’s
responsibilities hereunder.
 
 
159

--------------------------------------------------------------------------------

 
7. Customs Broker’s Lien:  The Customs Broker shall have a lien, to the extent
provided by law, on any Property then in the possession of the Customs Broker,
which lien shall be to the extent of any costs, fees, freight charges, storage
charges, or other charges or expenses incurred or paid by the Customs Broker
with respect to that Property then in the possession of the Customs Broker, for
which the Customs Broker has not received payment, but not for any amount owed
on account of any other Property, item, or matter.  Upon receipt by the Customs
Broker of payment in full of all outstanding amounts, including, but not limited
to, any costs, fees, freight charges, storage charges, or other charges or
expenses incurred or paid by the Customs Broker with respect to the Property
then in the possession of the Customs Broker, the Customs Broker shall not
assert against such Property any statutory, possessory, or other lien,
including, without limitation, any right of levy or distraint.
 
If the foregoing correctly sets forth our understanding, please indicate your
assent below following which this letter will take effect as a sealed
instrument.
 
 
 
160

--------------------------------------------------------------------------------

 
 
                                        

   Very truly yours,        BORROWER:        RADIOSHACK CORPORATION      
 By:           _______________________    Name:     _______________________  
 Title:        _______________________         GUARANTORS:        RADIOSHACK
CUSTOMER SERVICE LLC,        By:           ____________________  
 Name:     ____________________    Title:        ____________________      
 RADIOSHACK GLOBAL SOURCING CORPORATION    By:           ____________________  
 Name:     ____________________    Title:        ____________________      
 RADIOSHACK GLOBAL SOURCING LIMITED PARTNERSHIP      
 By:           ____________________    Name:     ____________________  
 Title:        ____________________    


 
 
161

--------------------------------------------------------------------------------

 
 
 

   RADIOSHACK GLOBAL SOURCING, INC        By:          ____________________  
 Name:     ____________________    Title:        ____________________      
 SCK, INC.    By:          ____________________  
 Name:     ____________________    Title:        ____________________      
 TANDY FINANCE CORPORATION        By:          ____________________  
 Name:     ____________________    Title:        ____________________        TE
ELECTRONICS LP        By:          ____________________  
 Name:     ____________________    Title:        ____________________        TRS
QUALITY, INC.        By:          ____________________  
 Name:     ____________________    Title:        ____________________      
 IGNITION L.P., as a Facility Guarantor        By:          ____________________
   Name:     ____________________    Title:        ____________________

                  

 
162

--------------------------------------------------------------------------------

 

Agreed:
 
CUSTOMS BROKER:
 
____________________________
 
By:__________________________
Name: _______________________
Title: ________________________

 
163

--------------------------------------------------------------------------------

 

 
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.
 
By:__________________________
Name: _______________________
Title: ________________________
 
 
 

 
164

--------------------------------------------------------------------------------

 

 
 
 
EXHIBIT C TO CREDIT AGREEMENT
 
FORM OF NOTICE OF [BORROWING][CONTINUATION][CONVERSION]
 
 
 Date:  ______________12
 
 
To:
Bank of America, N.A., as Administrative Agent

 
100 Federal Street

 
Boston, Massachusetts 02110

 
Ladies and Gentlemen:
 
Reference is hereby made to that certain Credit Agreement, dated as of January
4, 2011 (as modified, amended, supplemented or restated and in effect from time
to time, the “Credit Agreement”) by and between, among others (i) RadioShack
Corporation, as borrower (the “Borrower”), (ii) the Facility Guarantors party
thereto, (iii) the Lenders party thereto, and (iv) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”).  Capitalized terms used but not defined herein shall
have the meanings set forth in the Credit Agreement.
 
The undersigned hereby requests (select one):
 
 o A Borrowing of Revolving Credit Loans
 
 o A Borrowing of Swingline Loans
 
 o   A conversion of Revolving Credit Loans
 
 o   A continuation of Revolving Credit Loans
 
1.           On  ___________________(a Business Day).
 
2.           In the amount of
$____________________                                                                
 
3.           Comprised of13:
 
____________________
 
 
12
Deadlines for delivery of notice to the Administrative Agent are as follows: (1)
a Borrowing requires: (a) three Business Days notice prior to the requested date
of LIBO Loans and (b) notice on the requested date of any Prime Rate Loans;
provided, however, LIBO Loans having an interest period other than one, two,
three or six months require four Business Days notice prior to the requested
date of such Borrowing, conversion or continuation; and (2) a conversion or
continuation requires three Business Days prior notice.

 
13
Swingline Loans may only be made as Prime Rate Loans.

 
 
 
 
165

--------------------------------------------------------------------------------

 
 
 
 o  LIBO Loans with an Interest Period of _______ month(s)14
 
 o     Prime Rate Loans
 
 
 
4.
In the case of a Borrowing, the proceeds of which are to be disbursed to
the following account(s):

 
The Borrower hereby certifies that the Borrowing requested herein is not in
contravention of any provision contained in Section 2.01(a) of the Credit
Agreement and would not cause any Lender (including the Swingline Lender) to
make any Loan in excess of the limitations contained in Section 2.01(a) of the
Credit Agreement.
 
The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(b), (c) and (d) shall be satisfied on and as of the date of the
applicable Credit Extension.15
 
[Remainder of Page Left Intentionally Blank]

 _________________________
 
 
 14
May be a period of one, two, three or six months (or, if available, to all
Lenders, 9 or 12 months)

 
 15
Include these two sentences in the case of any Borrowing of Loans.

 

 
166

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered as of the date first above written.
 
RADIOSHACK CORPORATION,
As Borrower
 
By: __________________________
Name:
Title:
 

 
167

--------------------------------------------------------------------------------

 

EXHIBIT D TO CREDIT AGREEMENT
 
FORM OF JOINDER TO CREDIT AGREEMENT
 
This Joinder to Credit Agreement (this “Joinder”) is made as of ________ __,
20__, by and among:
 
_________________________, a _________________________ (the “New Facility
Guarantor”); and
 
BANK OF AMERICA, N.A., a national banking association, as administrative agent
and as collateral agent (the “Administrative Agent”) for its own benefit and the
benefit of the other Secured Parties (as defined in the Credit Agreement
referred to below);
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.
 
 
W I T N E S S E T H:
 
A.           Reference is made to a certain Credit Agreement dated as of January
4, 2011 (as amended, modified, supplemented or restated and in effect from time
to time, the “Credit Agreement”), by, among others (i) RadioShack Corporation, a
Delaware corporation, as borrower (the “Borrower”), (ii) the Facility Guarantors
party thereto (the “Existing Facility Guarantors”, and together with the
Borrower, the “Loan Parties”), (iii) the Lenders party thereto and (iv) the
Administrative Agent.  All capitalized terms used herein, and not otherwise
defined herein, shall have the meanings assigned to such terms in the Credit
Agreement.
 
B.           The New Facility Guarantor desires to become a party to, and bound
by the terms of, the Credit Agreement and the other Loan Documents in the same
capacity and to the same extent as the Existing Facility Guarantors thereunder.
 
C.           Pursuant to the terms of the Credit Agreement, in order for the New
Facility Guarantor to become party to the Credit Agreement and the other Loan
Documents as provided herein, the New Facility Guarantor is required to execute
this Joinder.
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.  
Joinder and Assumption of Obligations.  Effective as of the date of this
Joinder, the New Facility Guarantor hereby acknowledges that the New Facility
Guarantor has received and reviewed a copy of the Credit Agreement, and hereby:

 
(a)  
joins in the execution of, and becomes a party to, the Credit Agreement as a
Facility Guarantor, as indicated by its signature below;

 
(b)  
covenants and agrees to be bound by all covenants, agreements, liabilities and
acknowledgments (other than covenants, agreements, liabilities and
acknowledgments which specifically relate solely to an earlier date) of a
Facility Guarantor under the Credit Agreement and the other Loan Documents, in
each case, with the same force and effect as if such New Facility Guarantor was
a signatory to the Credit Agreement and the other Loan Documents and was
expressly named as a Facility Guarantor therein;

 
(c)  
assumes and agrees to perform all applicable duties and Obligations of a Loan
Party under the Credit Agreement and the other Loan Documents.

 
 
168

--------------------------------------------------------------------------------

 
2.  
Representations and Warranties.  The New Facility Guarantor hereby makes all
representations, warranties and other statements (other than representations,
warranties and statements which specifically relate solely to an earlier date)
of a Facility Guarantor under the Credit Agreement and the other Loan Documents,
in each case, with the same force and effect as if such New Facility Guarantor
was a signatory to the Credit Agreement and the other Loan Documents and was
expressly named as a Facility Guarantor therein.

 
3.  
Ratification of Loan Documents.  All of the terms and conditions of the Credit
Agreement and of the other Loan Documents shall remain in full force and effect
as in effect prior to the date hereof, without releasing any Loan Party
thereunder or Collateral therefor.

 
4.  
Conditions Precedent to Effectiveness.  This Joinder shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:

 
(a)  
This Joinder shall have been duly executed and delivered by the respective
parties hereto, and shall be in full force and effect.

 
(b)  
All action on the part of the New Facility Guarantor necessary for the valid
execution, delivery and performance by the New Facility Guarantor of this
Joinder and all other documentation, instruments, and agreements required to be
executed in connection herewith shall have been duly and effectively taken and
evidence thereof reasonably satisfactory to the Administrative Agent shall have
been provided to the Administrative Agent.

 
(c)  
The New Facility Guarantor shall have delivered the following to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent:

 
i.  
a certificate of good standing issued by the Secretary of State of the State of
its incorporation or organization.

 
ii.  
a certificate of an authorized officer of the due adoption, continued
effectiveness, and setting forth the text, of each corporate resolution adopted
in connection with the assumption of obligations under the Credit Agreement and
the other Loan Documents, and attesting to the true signatures of each Person
authorized as a signatory to any of the Loan Documents, together with true and
accurate copies of all its certificate or articles of incorporation (or similar
organizations documents) and its by-laws or operating agreement.

 
iii.  
its Perfection Certificate in the form delivered by the Loan Parties on the
Closing Date.

 
iv.  
Execution and delivery by the New Facility Guarantor of the following Loan
Documents:

 
a)  
Joinder to the Security Agreement;

 
b)  
Joinder to the Facility Guarantee; and

 
c)  
Joinder to each other Security Document, as applicable.

 
(d)  
At the option of the Administrative Agent, it shall have received a favorable
written legal opinion of the Loan Parties’ counsel addressed to the
Administrative Agent and the other Lenders, covering such matters relating to
the New Facility Guarantor, the Loan Documents and/or the transactions
contemplated thereby as the Administrative Agent shall reasonably request.

 
 
169

--------------------------------------------------------------------------------

 
(e)  
The Administrative Agent shall have received the results of (x) searches of the
Uniform Commercial Code filings (or equivalent filings) and (y) judgment and tax
lien searches, made with respect to the New Facility Guarantor in the states or
other jurisdictions of formation of such Person and with respect to such other
locations and names listed on the Perfection Certificate, and (ii) the
Administrative Agent shall have proper financing statements in form appropriate
for filing under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may reasonably deem necessary or desirable in order to
perfect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement.

 
 
(f)  
All reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation and negotiation of this Joinder and related
documents (including the fees and expenses of counsel to the Administrative
Agent) to the extent required to be reimbursed or paid by the Borrower under the
Credit Agreement or applicable Loan Documents shall have been paid in full by
the Borrower.

 
(g)  
The New Facility Guarantor shall have taken whatever action (including the
filing of UCC financing statements) as may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid Liens to
the extent required under the Loan Documents, enforceable against all third
parties in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity.

 
5.  
Miscellaneous.

 
(a)  
This Joinder may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.  Delivery
by telecopier or by electronic .pdf copy of an executed counterpart of a
signature page to this Joinder shall be effective as delivery of an original
executed counterpart of this Joinder.

 
(b)  
This Joinder expresses the entire understanding of the parties with respect to
the transactions contemplated hereby.  No prior negotiations or discussions
shall limit, modify, or otherwise affect the provisions hereof.

 
(c)  
Any determination that any provision of this Joinder or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not effect the validity, legality, or enforceability of such provision in any
other instance, or the validity, legality or enforceability of any other
provisions of this Joinder.

 
(d)  
THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 
[SIGNATURE PAGES FOLLOW]
 
 
 

 
 

 
170

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth above.
 
 
 
 

   NEW FACILITY GUARANTOR:       _________________________________      
 By:          ___________________________  
 Name:     ___________________________    Title:       
___________________________        ADMINISTRATIVE AGENT:        BANK OF AMERICA,
N.A.        By:         ___________________________  
 Name:    ___________________________  
 Title:       ___________________________

 
 
 
 
171

--------------------------------------------------------------------------------

 

 
 
 
EXHIBIT E TO CREDIT AGREEMENT
 
FORM OF CREDIT CARD NOTIFICATION
PREPARE ON LOAN PARTY LETTERHEAD - ONE FOR EACH PROCESSOR
 
[__________ __, 20__]
 
 
 
BY CERTIFIED MAIL -- RETURN RECEIPT REQUESTED

 
To:
[Name and Address of Processor]

 
(the “Processor”)

 



   Re:  ______________________________________      Merchant Account Number: 
_______________.  The credit card processing agreement between ________________
     and ________________ dated________________ (the “Processing Agreement”).

 


Dear Sir/Madam:


Under various agreements among _______________, a ______________ with an address
at __________________ (the “Loan Party”) and Bank of America, N.A., a national
banking association with offices at 100 Federal Street, Boston, Massachusetts
02110, as administrative agent and as collateral agent (the “Administrative
Agent”) for the benefit of a syndicate of lenders and certain other secured
parties (the “Secured Parties”), the Loan Party has granted to the
Administrative Agent, for the benefit of itself and the other Secured Parties, a
security interest in and to, among other things, the Loan Party’s inventory,
credit card receivables, certain accounts, books and records relating to the
foregoing, and proceeds therefrom, including without limitation, all amounts due
or to become due from the Processor to the Loan Party pursuant to the Processing
Agreement between the Processor and the Loan Party.
 
Under the terms and provisions of the agreements with the Administrative Agent,
under certain circumstances, the Loan Party is obligated to deliver all proceeds
of the Loan Party’s accounts, accounts receivable and inventory to the
Administrative Agent.  Such proceeds include all credit card charges (the
“Charges”) submitted by the Loan Party to the Processor for processing and the
amounts which the Processor owes to the Loan Party on account thereof (the
“Credit Card Proceeds”) and all other amounts due or to become due to the Loan
Party under the Processing Agreement.
 
Until the Processor receives notification from an officer of the Administrative
Agent as provided below, all amounts due from time to time from the Processor to
the Loan Party (including Credit Card Proceeds, payment from any reserve account
or the like or other payments) shall be transferred only as follows:
 
By ACH, Depository Transfer Check, or Electronic Depository Transfer to:
 
__________________________________
ABA # ____________________________
 
For Credit to ________________________

Account No. ________________________


 
172

--------------------------------------------------------------------------------

 
After the Processor receives notification from an officer of the Administrative
Agent, all amounts shall be transferred as the Processor may be instructed from
time to time in writing by an officer of the Administrative Agent.  After the
Processor receives notification from the Administrative Agent that all
obligations of the Loan Party to the Secured Parties have been paid in full and
the commitments of the Secured Parties to make loans to the Loan Party have
terminated, all amounts shall thereafter be transferred as the Processor may be
instructed by the Loan Party.
 
Upon request of an officer of the Administrative Agent, a copy of each periodic
statement provided by the Processor to the Loan Party should be provided to the
Administrative Agent at the following address (which address may be changed upon
seven (7) days written notice given to the Processor by an officer of the
Administrative Agent):
 
Bank of America, N.A.
100 Federal Street
MA5-100-09-09
Boston, Massachusetts 02110
Attention: David Vega


The Processor shall be fully protected in acting on any order or direction by an
officer of the Administrative Agent given in accordance with the terms of this
letter respecting the Charges and the Credit Card Proceeds without making any
inquiry whatsoever as to the Administrative Agent’s right or authority to give
such order or direction or as to the application of any payment made pursuant
thereto.
 
This letter may be amended only by notice in writing signed by an officer of the
Loan Party and an officer of the Administrative Agent and may be terminated
solely by written notice signed by an officer of the Administrative Agent.
 

 
173

--------------------------------------------------------------------------------

 
           

                

   Very truly yours,        [LOAN PARTY]        By:     
_____________________________    Name:  _____________________________  
 Title:    _____________________________

 








 
174

--------------------------------------------------------------------------------

 

Acknowledged and Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent




By:       
 ________________________                                                  
Name:   ________________________
Title:      ________________________





 
175

--------------------------------------------------------------------------------

 







EXHIBIT F TO THE CREDIT AGREEMENT


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date:  ________, ____


To:       Bank of America, N.A.
100 Federal Street
Boston, Massachusetts 02110


Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement dated as of January 4, 2011
(as amended, modified, supplemented or restated from time to time the “Credit
Agreement”) by, among others (i) RadioShack Corporation, as borrower (the
“Borrower”), (ii) the Facility Guarantors party thereto, (iii) the Lenders party
thereto, and (iv) Bank of America, N.A., as administrative agent and collateral
agent (in such capacities, the “Administrative Agent”).  Capitalized terms used
herein but not defined shall have the meanings set forth in the Credit
Agreement.
 
The undersigned Responsible Officer1 hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The Borrower has delivered the year-end audited financial
statements required by Section 5.01(a) of the Credit Agreement for the Fiscal
Year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Borrower has delivered the (i) unaudited financial statements
required by Section 5.01(b) of the Credit Agreement for the Fiscal Quarter of
the Borrower ended as of the above date.  Such financial statements fairly
present in all material respects the financial condition, results of operations
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes and (ii) a management’s discussion and
analysis of the financial condition and results of operations of the Borrower
for such Fiscal Quarter and the then elapsed portion of the Fiscal Year, as
compared to the comparable periods in the previous Fiscal Year.
____________________________
 
 
 1
This certificate should be from the chief executive officer, president, vice
president, chief financial officer, treasurer, or assistant treasurer of the
Borrower.

 
 
 
176

--------------------------------------------------------------------------------

 
 
 
2. Since __________ (the date of the last similar certification), and except as
set forth in Schedule 1, no Default or Event of Default has occurred.
 
If a Default or Event of Default has occurred since __________ (the date of the
last similar certification), the Borrower has taken or proposes to take those
actions with respect to such Default or Event of Default as described on said
Schedule 1.
  
3. Reasonably detailed calculations with respect to the Consolidated Fixed
Charge Coverage Ratio for the period covered by the financial statements
delivered pursuant to paragraph 1 above are set forth on Schedule 2.
 
4. On Schedule 3 is set forth a total number of Store and Kiosk count as of the
first day of the current Fiscal [Year][Quarter] and the number of Store and
Kiosk openings and Store and Kiosk closings during the immediately preceding
Fiscal [Year][Quarter].
 

 
 
177

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, I have executed this Certificate as of the date first set
forth above.
 
 


 

   RADIOSHACK CORPORATION        By:        ___________________________  
 Name:   ___________________________    Title:     ___________________________

 
 

 

 
178

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
[List any Default or Event of Default and actions taken or proposed to be
taken.]
 



 
179

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
[A form to be agreed to between Borrower and Administrative Agent]
 

 
180

--------------------------------------------------------------------------------

 

SCHEDULE 3
 


(a)           Aggregate number of the Loan Parties’ Stores as of the
first day of the current Fiscal
[Year][Quarter]:                                                                                                    _______


(b)           Aggregate number of Loan Parties’ Kiosks as of the
first day of the current Fiscal
[Year][Quarter]:                                                                                                     _______


(c)           Aggregate number of the Loan Parties’ Stores opened during
the period ended as of the Statement
Date:                                                                                                            _______


(d)           Aggregate number of the Loan Parties’ Kiosks opened during
the period ended as of the Statement
Date:                                                                                                             _______


(e)           Aggregate number of the Loan Parties’ Stores closed during
the period ended as of the Statement
Date:                                                                                                             _______


(f)           Aggregate number of the Loan Parties’ Kiosks closed during
the period ended as of the Statement
Date:                                                                                                             _______







 
181

--------------------------------------------------------------------------------

 



EXHIBIT G TO CREDIT AGREEMENT


FORM OF BORROWING BASE CERTIFICATE


[see attached]

 
182

--------------------------------------------------------------------------------

 
 

         
RADIO SHACK CORPORATION
               
REVOLVING LINE OF CREDIT AVAILABILITY CALCULATION
Cert. No.
 
1
         
($ in 000s)
                                               
 Total
     
Ending Inventory, as of:
   
ACTUALS
 
                                             -
                             
Less:
Service Platform
     
                                             -
         
Premiums
       
                                             -
         
LCM/Obsolescence
     
                                             -
         
Trailing credit reserve
     
                                             -
         
RSGS intercompany profit
     
                                             -
         
Other intercompany profit
     
                                             -
         
Temporary close (loc. 01-2818)
     
                                             -
         
Classic lab store
     
                                             -
         
Retail adjustment unit
     
                                             -
         
Capitalized DC freight
     
                                             -
         
Capitalized store freight
     
                                             -
         
Inventory owned by Third Parties (consignment arrangements, etc.)
   
                                             -
                             
Plus:
Eligible L/C Inventory
     
                                             -
         
Eligible In-Transit Inventory
     
                                             -
         
In-transit stores to stores or DCs to stores
     
                                             -
                         
(A)
Total Eligible Inventory, as of:
 November 30, 2010
ACTUALS
 
                                             -
                                               
(B)
NOLV:
   
78.2%
                                 
(C)
Advance Rate
82.5%
     
64.5%
                         
(D)
Inventory Availability (A x B x C)
     
                                             -
                           
Trade Accounts Receivable as of:
 November 30, 2010
ACTUALS
 
                                             -
     
Less:
Past Due> 60 Days Past Due Date
     
                                             -
       
Past Due > 120 Days from Invoice Date
 
 
 
                                             -
       
Credit Balances Past Due
 
 
 
                                             -
       
Cross-Age (50%)
 
 
 
                                             -
       
Contra Accounts
   
 
 
                                             -
       
Foreign Accounts
     
                                             -
       
Charge Backs (Current) - Bad Debt Reserves
     
                                             -
       
Government Accounts
     
                                             -
       
Unapplied Cash
   
 
 
                                             -
       
Bankrupt/Insolvent Accounts
 
 
 
                                             -
       
Other (Per Terms of the Credit Agreement)
 
 
 
                                             -
                           
Total Eligible Trade Accounts Receivable:
     
                                             -
                           
Less:
Dilution Reserve
       
                                             -
                         
(E)
Adjusted Eligible Trade Accounts Receivable
     
                                             -
                         
(F)
Advance Rate:
85.0%
                                 
(G)
Trade A/R Availability (E x F)
     
                                             -
                                                 
Accounts Receivable from Wireless Providers as of:
 November 30, 2010
ACTUALS
 
                                             -
     
Less:
Past Due > 60 Days from Due Date
     
                                             -
       
Past Due credit balances
     
                                             -
       
Reserve for chargebacks (due to cancellations)
     
                                             -
       
Accounts payable due to Wireless Providers
     
                                             -
       
Cellular commissions due to Dealers
     
                                             -
                         
(H)
Total Eligible Accounts Receivable from Wireless Providers:
     
                                             -
                         
(I)
Advance Rate:
80.0%
                                   
Wireless A/R Availability before borrowing base cap (H x I)
     
                                             -
     
Less:
Amount of Wireless A/R in excess of 25% of the Maximum Borrowing Amount
   
                                             -
                         
(J)
Wireless A/R Availability
     
                                             -
                           
Credit Card Receivables as of:
 November 30, 2010
ACTUALS
 
                                             -
     
Less:
Outstanding > 5 days from date of sale
     
                                             -
       
Fees and discounts
     
                                             -
       
Other (per terms of the Credit Agreement)
     
                                             -
                         
(K)
Eligible Credit Card Receivables
     
                                             -
                         
(L)
Advance Rate:
90.0%
                                 
(M)
Credit Card Availability (H x I)
     
                                             -
                           
Availability Reserves:
               
Less:
Landlord Lien Reserve (2 months rent WA,PA and VA stores)
 
 
                                             -
       
Gift Card Reserve (50%)
 
 
 
                                             -
       
Customer deposits (100%)
 
 
 
                                             -
       
Texas ad valorem taxes (PERSONAL Property Taxes Only)
   
                                             -
       
Other (per terms of the Credit Agreement)
     
                                             -
   
(O)
Total Availability Reserves
     
                                             -
                         
(P)
Borrowing Base (D + G + J - K)
     
                                             -
   
(Q)
Total Credit Facilty Commitment Amount
     
                                  450,000
     
Maximum Borrowing Amount (lesser of P or Q)
     
                                             -
                                                 
Memo:
Verify Wireless A/R < 25% of Maximum Borrowing Amount
         




 
183

--------------------------------------------------------------------------------

 



Radio Shack Corporation
                           
Availability Calculation
                               
Beginning Principal Balance
             
                        -
                       
Add prior days advance
           
                        -
 
Add fees charged today
           
                        -
                       
Less prior day's paydown
           
                        -
                     
Ending principal balance
             
                        -
                                             
Add est. accrued mtd interest
           
                        -
 
Add Letters of Credit
                 
Documentary L/C
             
                        -
 
Standby L/C
             
                        -
                     
Total liability prior to request
             
                        -
                                           
Excess Availability prior to today's request
         
                        -
                       
Advance Request
             
 $                      -
                     
Excess Availability after today's request
           
 $                      -
                                             
The undersigned represents and warrants (a) that the information set forth above
and all supporting documentation delivered in connection herewith (i) is true
and correct in all material respects, and (ii) has been prepared in accordance
with the requirements of the Credit Agreement (the "Credit Agreement") dated
[January 4], 2011, by and between, among others, RadioShack Corporation, as
Borrower, and Bank of America, N.A., as Administrative Agent; and (b) no Default
or Event of Default (as such terms are defined in the Credit Agreement) are
presently in existence.
     
Authorized Signer
 
Lead Borrower:
 Radio Shack Corporation
           
By:
                 
Name:
                 
Title:
                                                     




 
184

--------------------------------------------------------------------------------

 



EXHIBIT H TO CREDIT AGREEMENT


FORM OF SOLVENCY CERTIFICATE


January 4, 2011




Reference is made to that certain Credit Agreement, dated as of January 4, 2011
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”), by and between, among others (i) RadioShack
Corporation, as borrower (the “Borrower”), (ii) the Facility Guarantors party
thereto, (iii) the Lenders party thereto, and (iv) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”).  Capitalized terms used but not defined herein shall
have the meanings set forth in the Credit Agreement.


The undersigned hereby certifies, solely in such undersigned’s capacity as the
[Chief Financial Officer]1of the Borrower, and not individually, as follows:


As of the date hereof, after giving effect to the consummation of the
Transactions to occur on the Closing Date, including the making of the Loans (if
any) and the issuance of Letters of Credit (if any) under the Credit Agreement
on the date hereof, and after giving effect to the application of any proceeds
thereof:


a.  
The fair value of the assets of the Borrower and its Subsidiaries, on a
Consolidated basis, exceeds, on a Consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;



b.  
The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a Consolidated basis, is greater than the amount that will be
required to pay the liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured;



c.  
The Borrower and its Subsidiaries, on a Consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and



d.  
The Borrower and its Subsidiaries, on a Consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.



For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.


[Remainder of page intentionally left blank]

____________________________
 
 
 1
This certificate may be issued by another Responsible Officer of the Borrower
with equivalent duties of the Chief Financial Officer.

 
 
 

 
185

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [Chief Financial Officer] of the Borrower, on behalf
of the Borrower and its Subsidiaries, and not individually, as of the date first
set forth above.
 


 

   RADIOSHACK CORPORATION        By:       ___________________________    Name: 
___________________________    Title:    ___________________________

 
 

 
186

--------------------------------------------------------------------------------

 


Schedule 1.1(a)
 
Lenders and Commitments
 
Lender
Commitment
Commitment  Percentage
BANK OF AMERICA, N.A.
$85,000,000.00
18.888888888%
WELLS FARGO BANK, N.A
$85,000,000.00
18.888888888%
REGIONS BANK
$60,000,000.00
13.333333333%
JP MORGAN CHASE BANK, N.A.
$50,000,000.00
11.111111111%
PNC BANK, NATIONAL ASSOCIATION
$25,000,000.00
5.555555556%
FIFTH THIRD BANK
$25,000,000.00
5.555555556%
KEYBANK NATIONAL ASSOCIATION
$25,000,000.00
5.555555556%
SOVEREIGN BANK
$25,000,000.00
5.555555556%
HSBC BANK USA, N.A.
$25,000,000.00
5.555555556%
SUNTRUST BANK
$25,000,000.00
5.555555556%
COMPASS BANK
$20,000,000.00
4.444444444%
     
Total
$450,000,000.00
100.000000000%



 

 
187

--------------------------------------------------------------------------------

 

Schedule 1.1(b)
 
Existing Letters of Credit
 
 
 

 
Beneficiary
 
Applicant
 
Issuer
 
Letter of Credit Number
 
Stated Expiration Date
 
Amount
             
Liberty Mutual Insurance Company
 
RadioShack Corporation
 
Bank of America, N.A.
 
1305550
 
April 15, 2011
 
(subject to auto-renewal)
 
 
$32,664,000
           
 Spin Master Toys
 Far East Limited
 
 RadioShack
Global
Sourcing
Limited
Partnership
 Bank of America, N.A.  5279005  February 2, 2011  $121,949.60            
 Spin Master Toys
 Far East Limited 
RadioShack
Global
Sourcing
Limited
Partnership
  Bank of America, N.A.  5079006  February 25, 2011  $122,961.20 

 


 

 
188

--------------------------------------------------------------------------------

 

Schedule 4.01(c)
 
Local Counsel Opinions
 


 
 
Counsel
 
Jurisdiction
 
Loan Party
 
 
Holland & Hart LLP
 
 
Nevada
 
RadioShack Global Sourcing Corporation
 
RadioShack Global Sourcing, Inc.
 
RadioShack Global Sourcing
Limited Partnership
 
 
Hunton & Williams LLP
 
 
Virginia
 
RadioShack Customer Service LLC
 
 
Thompson & Knight LLP
 
 
Texas
 
Ignition L.P.


 
189

--------------------------------------------------------------------------------

 



 
Schedule 5.02(e)
 
Reporting Requirements
 
Quarterly, monthly, or daily, as applicable (no later than 20 days after the end
of the reporting period unless weekly)
         
Borrowing Base backup to be received with the Borrowing Base Certificate:
 
-  Summary source document of inventory by category
 
-  Summary source document of L/C and in-transit inventory by category
 
-  Summary source document of inventory ineligibles
 
-  Summary source document of account receivables - credit card, wireless and
trade A/R
 
-  Summary source document of account receivables ineligibles
 
-  Summary source document of gift cards
 
-  Summary source document of Texas Ad Valorem
 
-  Summary source document of landlord lien
 
-  Summary source document of customer deposits
 
-  Accounts payable aging
 


 
190

--------------------------------------------------------------------------------

 



 
Schedule 6.01
 
Permitted Encumbrances
 
Debtor
Secured Party
File Number
File Date
Jurisdiction
Collateral
RadioShack Corporation
General Electric Capital Corporation
52784073
08/31/2005
Delaware
Leased
Equipment
RadioShack Corporation
General Electric Capital Corporation
53897106
12/15/2005
Delaware
Leased
Equipment
RadioShack Corporation
McGrath Rentcorp/TRS-Rentelco
54066297
12/22/2005
Delaware
Specified Equipment
RadioShack Corporation
McGrath Rentcorp/TRS-Rentelco
60450833
01/26/2006
Delaware
Leased
Equipment
RadioShack Corporation
Bay4 Capital
62261568
06/27/2006
Delaware
Leased
Equipment
RadioShack Corporation
Hitachi Data Systems Credit Corp.
62269827
06/30/2006
Delaware
Leased
Equipment
RadioShack Corporation
IBM Credit LLC
63362795
09/28/2006
Delaware
Leased
Equipment
RadioShack Corporation
APH USA, Inc.
ESI Industries, Inc.
63416419
10/03/2006
Delaware
Consigned
Inventory
RadioShack Corporation APH USA, Inc. 2006069893 11/28/2006 Puerto Rico
Specified
Akai-brand
flat panel
TV
products
RadioShack Corporation
Virgin Mobile USA, L.P.
64215844
12/04/2006
Delaware
Consigned
Inventory
RadioShack Corporation
Wynit, Inc.
2007 1002772
03/15/2007
Delaware
Consigned
Inventory
RadioShack Corporation
Belkin, Inc.
2007 2116357
06/05/2007
03/23/2010
Delaware
Consigned
Inventory
RadioShack Corporation
IBM Credit LLC
2008 0416964
02/04/2008
Delaware
Leased
Equipment
RadioShack Corporation
Sandisk Corporation
2009 0847514
03/17/2009
Delaware
Consigned
Inventory
RadioShack Corporation
Sandisk Corporation
2009 2166871
07/06/2009
Delaware
Consigned
Inventory
RadioShack Corporation
U.S. Bancorp
2010 1818933
05/24/2010
Delaware
Specified
Equipment
SCK, Inc.
Virgin Mobile USA, L.P.
2008 3749536
11/07/2008
Delaware
Consigned
Inventory


 
191

--------------------------------------------------------------------------------

 



 
Schedule 6.02
 
Permitted Investments
 
None
 


 


 


 

 
192

--------------------------------------------------------------------------------

 

Schedule 6.03
 
Existing Indebtedness
 
 


 
In addition:
 
·  
Privately-negotiated convertible note hedge transactions relating to shares of
its common stock initially issuable upon conversion of the 2.50% Notes with
affiliates of Citigroup Global Markets Inc. and Banc of America Securities LLC1

 
·  
$1,000,000 Charleston, South Carolina Industrial Revenue Bond, to mature on
September 1, 2014

 
·  
Lease obligations relating to RadioShack Corporation’s guarantee of CompUSA
Inc.’s assumption of retail leases in connection with our sale of Computer City,
Inc. subsidiary to CompUSA Inc. in August 19982 



·  
Car Lease Agreement between RadioShack Corporation and Donlen Fleet Management
Services, effective as of January 22, 2003

 
·  
Car Lease Agreement between RadioShack Corporation and Gelco Corp., dba GE Fleet
Services, effective as of December 23, 2003

 
_____________________
 
 

1
Please see Company 8-K filed August 18, 2008 for further information

2
Please see Company 10-K filed February 22, 2010 for further information

 


 

 
193

--------------------------------------------------------------------------------

 

Schedule 9.02
 
Administrative Agent’s Office,
Certain Addresses for Notices
 
LOAN PARTIES:


c/o RadioShack Corporation
300 RadioShack Circle
Fort Worth, TX 76102-1964
Attention: Mark Barfield, Vice President and Treasurer
Telephone: 817-415-3738
Telecopier: 817-415-2638
Electronic Mail: mark.barfield@radioshack.com
Website Address: http://www.radioshack.com/home/index.jsp
U.S. Taxpayer Identification Number: 75-1047710


ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
Retail Finance Group
100 Federal Street
Boston, MA 02110
MA5-100-09-09
Attention: Paul Crowley
Telephone: 617-434-4203
Telecopier: 617-434-4310
Electronic Mail:  Paul.m.crowley@bankofamerica.com
Account No.: 502-52044
Ref:  RadioShack
ABA# 026009593


Other Notices as Administrative Agent:


Bank of America Merrill Lynch
BANC OF AMERICA SECURITIES LLC
Retail Finance Group
100 Federal Street
MA5-100-09-09
Boston, MA  02110
Attention:  David Vega, Managing Director
Telephone: 617-434-8735
Telecopier: 617-434-4131
Electronic Mail: david.r.vega@baml.com


 
194

--------------------------------------------------------------------------------

 
ISSUING BANKS:


Bank of America, N.A.
Retail Finance Group
100 Federal Street
Boston, MA 02110
MA5-100-09-09
Attention: Paul Crowley
Telephone: 617-434-4203
Telecopier: 617-434-4310
Electronic Mail:  Paul.m.crowley@bankofamerica.com


Wells Fargo Bank, National Association
One Boston Place, 18th Floor
Boston, MA 02108
Attention: Connie Liu
Telephone: 617-854-7232
Telecopier: 866-303-3944
Electronic Mail: connie.liu@wellsfargo.com


SWING LINE LENDER:


Bank of America, N.A.
Retail Finance Group
100 Federal Street
Boston, MA 02110
MA5-100-09-09
Attention: Paul Crowley
Telephone: 617-434-4203
Telecopier: 617-434-4310
Electronic Mail:  Paul.m.crowley@bankofamerica.com
Account No.: 502-52044
Ref:  RadioShack
ABA# 026009593
 
 
195

--------------------------------------------------------------------------------